                      IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 BRIAN DAVIS, derivatively on behalf of
 BROOKDALE SENIOR LIVING INC.,
                                                    Case No. ________________
        Plaintiff,

        vs.

 LUCINDA M. BAIER, T. ANDREW SMITH, DEMAND FOR JURY TRIAL
 STEVEN     E.  SWAIN,   MARCUS    E.
 BROMLEY, FRANK M. BUMSTEAD,
 JACKIE M. CLEGG, DANIEL A. DECKER,
 RITA JOHNSON-MILLS, JEFFREY R.
 LEEDS, MARK J. PARRELL, WILLIAM G.
 PETTY, JR., GUY P. SANSONE, JAMES R.
 SEWARD, DENISE W. WARREN, and LEE S.
 WIELANSKY,

        Defendants,

        and

 BROOKDALE SENIOR LIVING INC.,

        Nominal Defendant.


                      SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Brian Davis (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

on behalf of Nominal Defendant Brookdale Senior Living Inc. (“Brookdale” or the “Company”),

files this Verified Shareholder Derivative Complaint against Individual Defendants Lucinda M.

Baier (“Baier”), T. Andrew Smith (“Smith”), Steven E. Swain (“Swain”), Marcus E. Bromley

(“Bromley”), Frank M. Bumstead (“Bumstead”), Jackie M. Clegg (“Clegg”), Daniel A. Decker

(“Decker”), Rita Johnson-Mills (“Johnson-Mills”), Jeffrey R. Leeds (“Leeds”), Mark J. Parrell
                                          - 1-




    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 1 of 150 PageID #: 1
(“Parrell”), William G. Petty, Jr. (“Petty”), Guy P. Sansone (“Sansone”), James R. Seward

(“Seward”), Denise W. Warren (“Warren”), and Lee S. Wielansky (“Wielansky”) (collectively,

the “Individual Defendants,” and together with Brookdale the “Defendants”) for breaches of

their fiduciary duties as directors and/or officers of Brookdale, unjust enrichment, waste of

corporate assets, abuse of control, and gross mismanagement, and violations of Sections 14(a),

10(b), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and for

contribution under Sections 10(b) and 21D of the Exchange Act. As for Plaintiff’s complaint

against the Individual Defendants, Plaintiff alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff own acts, and information and belief as to all other matters, based

upon, inter alia, the investigation conducted by and through Plaintiff attorneys, which included,

among other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, United States Securities and Exchange Commission

(“SEC”) filings, wire and press releases published by and regarding Brookdale, news reports,

securities analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing

committed by Brookdale’s directors and officer from August 10, 2016 through April 29, 2020,

both dates inclusive (the “Relevant Period”).

       2.      Brookdale, founded in 2005, is the largest operator of senior living communities

in the United States based on total capacity, with 743 communities in 45 states and the ability to



                                                -2-


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 2 of 150 PageID #: 2
serve approximately 65,000 residents as of February 1, 2020. The Company owns, leases, and

manages independent living, assisted living, memory care, and continuing care retirement

communities while offering a range of home health, hospice, and outpatient therapy services.

       3.      Brookdale residents have been subject to an initial evaluation which determines

the level of care each resident needed and, in turn, how much the Company charges each resident

for its services under the Company’s standard, uniform Residency Agreements (the “Residency

Agreements”). To be sure, the more care a resident requires, the more expensive Brookdale’s

monthly fee has been, the increase in costs purportedly resulting from increased staffing needs.

       4.      At the outset of Brookdale’s formation, the Company took on an aggressive

growth strategy through a series of acquisitions which have been fueled by massive financing.

The Company’s significant debt and lease obligations have required the Company to set and

meet certain financial performance thresholds for Brookdale and each of its individual facilities

throughout the United States. Moreover, those obligations are subject to cross-default and cross-

collateralization provisions, which means that a default by Brookdale related to one facility could

have a significant effect on a sizeable portion of the Company’s community portfolio.

       5.      As a result of the pressure for each Brookdale facility to satisfy those financial

performance targets and avoid default under its extensive debt and lease obligations, the

Company operates as a single entity, closely monitors and asserts tight-knit control over each

aspect of the operations of every Brookdale managed facility in the United States. The Company

almost exclusively operates out of its headquarters based in Brentwood, Tennessee.

       6.      Among other ways, the Company utilized a computer software program, which

Brookdale developed in-house, called the Service Alignment Software (the “Service Alignment



                                               -3-


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 3 of 150 PageID #: 3
Software”) to determine and regulate the Company’s daily staffing needs at its facilities—

Brookdale’s largest line-item expense.

       7.      To function, the Service Alignment Software required that individuals enter

certain data such as task counts, task times, logic algorithms, and source code. To guarantee

strict compliance with Company policies, particularly on facility staffing needs, the Individual

Defendants ensured that facility-level employees did not have access to the Service Alignment

Software and could not otherwise adjust staffing at Brookdale facilities.

       8.      Throughout the Relevant Period the Individual Defendants caused the Company

to: (i) intentionally underestimate the data inputs that were entered into the Service Alignment

Software in a concerted effort to meet certain financial performance targets; (ii) as a result,

systematically and purposefully set daily staffing numbers and hours at Brookdale facilities

greatly beneath the staffing levels necessary to meet resident needs and the demand for care in

Brookdale facilities, in accordance with their Personal Service Assessment (defined below); (iii)

fail to permit the facility-level employees to adjust data inputs to the Service Alignment Software

or facility staffing levels based upon known facility staffing needs; (iv) as a result of the

foregoing, fail to provide prompt care and services to residents that had been paid for; (v) as a

result of the foregoing, breach Brookdale’s standard form Residency Agreements; (vi) as a result

of the foregoing, violate state adult care home rules and regulations (collectively, the

“Misconduct”).

       9.   In breach of their fiduciary duties, the Individual Defendants permitted the

Misconduct, engaged and caused the Company to engage in the Misconduct, and failed to

maintain adequate controls.



                                               -4-


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 4 of 150 PageID #: 4
        10.      Nonetheless, throughout the Relevant Period, several of the Company’s annual

and quarterly financial reports filed with the SEC on Form 10-Ks and 10-Qs failed to disclose the

Misconduct and therefore contained serious errors that rendered them unreliable. Nevertheless,

the Company’s SEC filings issued throughout the Relevant Period maintained, inter alia, that

Brookdale maintained adequate control over its financial reporting.

        11.      On May 3, 2019, the Bright Action (defined below), was filed against Brookdale,

captioned Bright, et al. v. Brookdale Senior Living, Inc., No. 3:19-cv-00374-WLC-BDH (M.D.

Tenn. 2019) seeking, inter alia, to recover damages resulting from Brookdale’s “chronically

understaffed” assisted living facilities that “routinely” failed to sufficiently service the needs of

its resident populations. On April 24, 2020, the Gunza Action (defined below) was filed against

Brookdale, captioned Gunza, et al. v. Brookdale Senior Living, Inc., No. 3:20-cv-00353-WLC-

BDH (M.D. Tenn. 2020) seeking substantially similar relief as sought in the Bright Action.1

        12.      On April 30, 2020, Nashville Business Journal published an article (the “April

2020 Article”) which reported on the Gunza Action filed against the Company alleging that the

Company had used computer software to “underestimate” staffing needs at each of its facilities

to intentionally “chronically” understaff its facilities in North Carolina to satisfy financial

performance targets and mislead Brookdale residents and their families by failing to provide

“basic care” and “daily living services” that were paid for. The April 2020 Article further

revealed that the Company’s officers “routinely” scolded executive directors in emails related to

staffing budgets. Finally, the April 2020 Article revealed that the Company had established

lucrative incentive programs that were connected to satisfying or surpassing the Company’s


1
 On June 23, 2020, the court granted a joint motion to consolidate the Bright Action with the Gunza Action. This
consolidated action is referred to herein as the Consumer Class Action (defined below).

                                                     -5-


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 5 of 150 PageID #: 5
financial performance targets to induce employees to keep staffing expenses within budget

regardless of need.

       13.     On this news, the Company’s share price closed on May 1, 2020 at $3.12 per

share, a $0.56 drop, or approximately 15.22%, from its closing price of $3.68 per share on April

29, 2020.

       14.     During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make a series of materially false and

misleading statements regarding the Company’s business, operations, prospects and legal

compliance. Specifically, the Individual Defendants willfully or recklessly made and/or caused

the Company to make false and misleading statements of material fact to the investing public

that failed to disclose, inter alia, that: (1) the Misconduct; (2) the Company’s commercial

success was maintained by, among other things, the Misconduct; (3) the Misconduct exposed the

Company to a greater chance of litigation and, in all likelihood, the uncovering of the

Misconduct would have a substantial adverse effect on Brookdale’s business, operations,

prospects, and reputation; (4) consequently, Brookdale’s financial performance was untenable;

and (5) Brookdale failed to maintain internal controls. As a result of the foregoing, the

Company’s public statements were materially false and misleading at all relevant times.

       15.     The Individual Defendants also breached their fiduciary duties by failing to

correct and/or causing the Company to fail to correct these false and misleading statements and

omissions of material fact to the investing public.

       16.     During the Relevant Period, the Individual Defendants also breached their

fiduciary duties by causing the Company to fail to maintain internal controls.



                                                -6-


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 6 of 150 PageID #: 6
         17.   Furthermore, during the Relevant Period, the Individual Defendants breached

their fiduciary duties by causing the Company to repurchase its own stock at prices that were

artificially inflated due to the foregoing misrepresentations. Nearly 10.1 million shares of the

Company’s common stock were repurchased between September 2016 and March 2020 for

nearly $72.5 million. As the Company stock was actually only worth $3.12 per share, the low

price it reached during trading on May 1, 2020, the Company overpaid nearly $41.1 million in

total.

         18.   As a result of the Individual Defendants’ misconduct, which has subjected

 Brookdale, to being named as a defendant in the federal consumer class action lawsuit pending

 in the United States District Court for the Middle District of Tennessee (the “Consumer Class

 Action”) and to being named, along with the Company’s Chief Executive Officer (“CEO”), its

 former CEO, its Chief Financial Officer (“CFO”), as defendants in a federal securities fraud

 class action lawsuit pending in the United States District Court for the Middle District of

 Tennessee (the “Securities Class Action”), the need to undertake internal investigations, the

 need to implement adequate internal controls over its financial reporting, the losses from the

 waste of corporate assets, the losses due to the unjust enrichment of the Individual Defendants

 who were improperly over-compensated by the Company and/or who benefitted from the

 wrongdoing alleged herein, the Company will have to expend many millions of dollars.

         19.   In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

 many of whom are the Company’s current directors, their collective engagement in fraud, the

 substantial likelihood of the directors’ liability in this derivative action and the CEO’s, CFO’s

 and former CEO’s liability in the Securities Class Action, their being beholden to each other,



                                              -7-


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 7 of 150 PageID #: 7
their longstanding business and personal relationships with each other, and their not being

disinterested and/or independent directors, a majority of Brookdale’s Board of Directors (the

“Board”) cannot consider a demand to commence litigation against themselves on behalf of the

Company with the requisite level of disinterestedness and independence.

                                  JURISDICTION AND VENUE

       20.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. §

240.10b-5) promulgated thereunder, and Section 21D of the Exchange Act, 15 U.S.C. § 78u-4(f),

and raise a federal question pertaining to the claims made in the Securities Class Action based on

violations of the Exchange Act.

       21.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a).

       22.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       23.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and

Defendants are citizens of different states and the amount in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

       24.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation conducting business and maintaining operations in this District,

or he or she is an individual who is a citizen of Tennessee or who has minimum contacts with



                                               -8-


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 8 of 150 PageID #: 8
this District to justify the exercise of jurisdiction over them. Venue is proper in this District

pursuant to 28 U.S.C. §§ 1391 and 1401 because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, and the Defendants have received

substantial compensation in this District by engaging in numerous activities that had an effect in

this District.

        25.      Venue is proper in this District because Brookdale and the Individual Defendants

have conducted business in this District, and Defendants’ actions have had an effect in this

District.

                                            PARTIES

        Plaintiff

        26.      Plaintiff is a current shareholder of Brookdale common stock. Plaintiff purchased

Brookdale common stock during the beginning of the Relevant Period. Plaintiff is a citizen of

Florida.

        Nominal Defendant Brookdale

        27.      Nominal Defendant Brookdale is a Delaware corporation with its principal

executive offices at 111 Westwood Place, Suite 400, Brentwood, TN 37027. Brookdale stock

trades on the New York Stock Exchange (“NYSE”) under the ticker symbol “BKD.”

        Defendant Baier

        28.      Defendant Baier has served as Brookdale’s President and CEO and as a Company

director since February 2018. Previously, Defendant Baier served as Brookdale’s CFO from

December 2015 until February 2018. According to the Company’s Schedule 14A filed with the

SEC on May 18, 2020 (the “2020 Proxy Statement”), on May 11, 2020, Defendant Baier

beneficially owned 252,154 shares of the Company’s common stock which represented less than

                                                -9-


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 9 of 150 PageID #: 9
1% of the Company’s outstanding shares of common stock as of that date. Given that the price

per share of the Company’s common stock at the close of trading on May 11, 2020 was $2.95,

Baier owned over $743,854 worth of Brookdale stock as of that date.

         29.    For the fiscal year ended December 31, 2019, Defendant Baier received

$6,350,901 in compensation from the Company. This included $910,000 in salary, $4,773,420 in

stock awards, $657,295 in non-equity incentive plan compensation, and $10,186 in all other

compensation. For the fiscal year ended December 31, 2018, Defendant Baier received

$4,674,255 in compensation from the Company. This included $782,248 in salary, $50,000 in

bonus, $3,551,872 in stock awards, $281,023 in non-equity incentive plan compensation, and

$9,112 in all other compensation. For the fiscal year ended December 31, 2017, Defendant Baier

received $2,407,188 in compensation from the Company. This included $550,000 in salary,

$1,500,013 in stock awards, $196,150 in non-equity incentive plan compensation, and $161,025

in all other compensation. For the fiscal year ended December 31, 2016, Defendant Baier

received $2,492,367 in compensation from the Company. This included $552,115 in salary,

$1,500,005 in stock awards, $222,750 in non-equity incentive plan compensation, and $217,497

in all other compensation.

         30.    The Company’s 2020 Proxy Statement stated the following about Defendant

Baier:

         Ms. Baier has served as Brookdale’s President and Chief Executive Officer and as
         a member of the Board since February 2018, after having served as Brookdale’s
         Chief Financial Officer since December 2015. Ms. Baier joined Brookdale from
         Navigant Consulting, Inc., a specialized global expert services firm, where she
         served as Executive Vice President and Chief Financial Officer since 2013. In
         addition, Ms. Baier has had multi-billion dollar operations responsibility, been the
         chief executive officer for a publicly-traded retailer, and served as an executive
         officer of a Fortune 30 company. Ms. Baier currently serves as a member of the


                                                - 10 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 10 of 150 PageID #: 10
       Board of Directors of the National Investment Center for the Seniors Housing &
       Care Industry (NIC), the Board of the Nashville Health Care Council where she
       chairs its finance and investment committee, and the New York Stock Exchange
       Board Advisory Council. Ms. Baier is a Certified Public Accountant and a
       graduate of Illinois State University, with B.S. and M.S. degrees in Accounting.

       Ms. Baier’s continued leadership as the Company’s President and Chief
       Executive Officer after demonstrating her abilities as a change-oriented
       executive as our Chief Financial Officer and in multiple leadership roles at
       other companies led to the conclusion that she should serve as a member of
       the Board.

(Emphasis in original.)

       31.      Upon information and belief, Defendant Baier is a citizen of Tennessee.

       Defendant Smith

       32.      Defendant Smith served as the Company’s CEO from February 2013, as President

from March 2016, and as a Company director from June 2014 until he resigned from all of his

positions with the Company on February 28, 2018. Previously, he had served as Executive Vice

President, General Counsel, and Secretary from October 2006 until February 2013.

       33.      For the fiscal year ended December 31, 2018, Defendant Smith received

$2,709,314 in compensation from the Company. This included $157,115 in salary and

$2,552,199 in all other compensation. For the fiscal year ended December 31, 2017, Defendant

Smith received $1,315,829 in compensation from the Company. This included $950,000 in

salary, $356,709 in non-equity incentive plan compensation, and $9,120 in all other

compensation. For the fiscal year ended December 31, 2016, Defendant Smith received

$6,608,594 in compensation from the Company. This included $953,654 in salary, $5,225,007 in

stock awards, $418,594 in non-equity incentive plan compensation, and $11,339 in all other

compensation.



                                              - 11 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 11 of 150 PageID #: 11
       34.    The Company’s Schedule 14A filed with the SEC on August 14, 2017 (the “2017

Proxy Statement”) stated the following about stated the following about Defendant Smith:

       T. Andrew Smith has over 25 years of experience in seniors housing, mergers
       and acquisitions, real estate and capital markets transactions, corporate finance
       and healthcare. Mr. Smith has served as our Chief Executive Officer since
       February 2013, as our President since March 2016, and as a member of the Board
       since June 2014. From October 2006 to February 2013, Mr. Smith served as our
       Executive Vice President, General Counsel and Secretary. In addition to his role
       in managing our legal affairs, Mr. Smith was responsible for the management and
       oversight of our corporate development functions (including acquisitions and
       expansion and development activity); corporate finance (including capital
       structure, debt and lease transactions and lender/lessor relations); strategic
       planning; and risk management. Prior to joining Brookdale, Mr. Smith served as a
       member of Bass, Berry & Sims PLC's corporate and securities group and as chair
       of the firm's healthcare group. During his tenure at Bass, Berry & Sims (1985 to
       2006), Mr. Smith represented American Retirement Corporation as outside
       General Counsel. He currently serves as a member of the board of directors of the
       Nashville Health Care Council, Argentum and the National Investment Center for
       the Seniors Housing & Care Industry (NIC) and as a member of the executive
       board of the American Seniors Housing Association (ASHA). Mr. Smith’s
       knowledge of the senior housing industry and his experience as our President and
       Chief Executive Officer, and previously as our Executive Vice President, General
       Counsel and Secretary, led to the conclusion that he should serve as a member of
       the Board.

       35.    Upon information and belief, Defendant Smith is a citizen of Tennessee.

       Defendant Swain

       36.    Defendant Swain has served as the Company’s CFO since September 2018.

According to the 2020 Proxy Statement, on May 11, 2020, Defendant Swain beneficially owned

22,659 shares of the Company’s common stock which represented less than 1% of the

Company’s outstanding shares of common stock as of that date. Given that the price per share of

the Company’s common stock at the close of trading on May 11, 2020 was $2.95, Defendant

Swain owned over $66,844 worth of Brookdale stock as of that date.




                                            - 12 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 12 of 150 PageID #: 12
         37.    For the fiscal year ended December 31, 2019, Defendant Swain received

$2,117,449 in compensation from the Company. This included $515,000 in salary, $1,306,414 in

stock awards, $275,545 in non-equity incentive plan compensation, and $20,490 in all other

compensation. For the fiscal year ended December 31, 2018, Defendant Swain received

$1,272,135 in compensation from the Company. This included $161,538 in salary, $100,000 in

bonus, $802,324 in stock awards, $46,038 in non-equity incentive plan compensation, and

$162,235 in all other compensation.

         38.    The Company’s 2020 Proxy Statement stated the following about Defendant

Swain:

         Steven E. Swain joined Brookdale as Executive Vice President and Chief
         Financial Officer in September 2018. Prior to joining Brookdale, Mr. Swain
         served as Senior Vice President and Chief Financial Officer of DISH Network
         Corporation from October 2014 to August 2018, after having served as its Senior
         Vice President of Programming from April 2014 to October 2014, and as its Vice
         President of Corporate Financial Planning and Analysis since joining the
         company in 2011. Prior to DISH Network, Mr. Swain spent more than 15 years
         working in the telecommunications sector, most recently at CenturyLink, Inc. and
         Qwest Communications International, Inc. (acquired by CenturyLink), where he
         served in multiple leadership roles in finance, including corporate financial
         planning and analysis, treasury, and investor relations, as well as in network
         engineering. Mr. Swain earned his B.S. degree in Chemical Engineering from the
         University of Wisconsin–Madison and his M.B.A. degree from the University of
         Chicago Booth School of Business.

         39.    Upon information and belief, Defendant Swain is a citizen of Colorado.

         Defendant Bromley

         40.    Defendant Bromley has served as a Company director since July 2017. He also

serves as a member of the Audit Committee and as a member of the Investment Committee.

According to the 2020 Proxy Statement, on May 11, 2020, Defendant Bromley beneficially

owned 75,171 shares of the Company’s common stock which represented less than 1% of the


                                              - 13 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 13 of 150 PageID #: 13
Company’s outstanding shares of common stock as of that date. Given that the price per share of

the Company’s common stock at the close of trading on May 11, 2020 was $2.95, Bromley

owned over $221,754 worth of Brookdale stock as of that date.

       41.     For the fiscal year ended December 31, 2019, Defendant Bromley received

$256,995 in compensation from the Company. This included $157,000 in fees earned and cash

paid and $99,995 in stock awards. For the fiscal year ended December 31, 2018, Defendant

Bromley received $230,831 in compensation from the Company. This included $187,000 in fees

earned and cash paid and $43,831 in stock awards. For the fiscal year ended December 31, 2017,

Defendant Bromley received $203,472 in compensation from the Company.

       42.     The Company’s 2020 Proxy Statement stated the following about Defendant

Bromley:

       Mr. Bromley brings more than 35 years of real estate industry leadership
       experience. He served as Chairman of the Board and Chief Executive Officer of
       Gables Residential Trust from 1993 until 2000, and then as a member of its Board
       until the company was acquired in 2005. Prior to joining Gables Residential Trust,
       Mr. Bromley was a division partner for the Southeast operation of Trammell
       Crow Residential Company. Mr. Bromley has served as a member of the Board of
       Cole Credit Property Trust V, Inc., a non-listed real estate investment trust, since
       March 2015 and served as its Non-Executive Chairman from June 2015 to August
       2018. Mr. Bromley also currently serves as a member of the advisory board of
       Nancy Creek Capital Management, LLC, a private mezzanine debt and equity
       investment firm, and Sealy Industrial Partners, a private partnership specializing
       in the acquisition and operation of various industrial real estate properties. Mr.
       Bromley holds a B.S. in Economics from Washington & Lee University and an
       M.B.A. from the University of North Carolina.

       Mr. Bromley’s significant executive, leadership, and advisory experience in
       the real estate industry led to the conclusion that he should serve as a
       member of the Board.

(Emphasis in original.)

       43.     Upon information and belief, Defendant Bromley is a citizen of Georgia.


                                              - 14 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 14 of 150 PageID #: 14
        Defendant Bumstead

        44.    Defendant Bumstead has served as a Company director since August 2006. He

also serves as the Chair of the Compensation Committee and as a member of the Nominating and

Corporate Governance Committee. According to the 2020 Proxy Statement, on May 11, 2020,

Defendant Bumstead beneficially owned 300,224 shares of the Company’s common stock which

represented less than 1% of the Company’s outstanding shares of common stock as of that date.

Given that the price per share of the Company’s common stock at the close of trading on May

11, 2020 was $2.95, Defendant Bumstead owned over $885,660 worth of Brookdale stock as of

that date.

        45.    For the fiscal year ended December 31, 2019, Defendant Bumstead received

$289,995 in compensation from the Company. This included $190,000 in fees earned and cash

paid and $99,995 in stock awards. For the fiscal year ended December 31, 2018, Defendant

Bumstead received $315,994 in compensation from the Company. This included $216,000 in

fees earned and cash paid and $99,994 in stock awards. For the fiscal year ended December 31,

2017, Defendant Bumstead received $379,992 in compensation from the Company. This

included $280,000 in fees earned and cash paid and $99,992 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Bumstead received $320,995 in compensation from the

Company. This included $221,000 in fees earned and cash paid and $99,995 in stock awards.

        46.    The Company’s 2020 Proxy Statement stated the following about Defendant

Bumstead:

        Mr. Bumstead has over 40 years’ experience in the field of business and
        investment management and financial and investment advisory services, including
        representing buyers and sellers in a number of merger and acquisition
        transactions. Mr. Bumstead is a principal shareholder of Flood, Bumstead,


                                            - 15 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 15 of 150 PageID #: 15
       McCready & McCarthy, Inc., a business management firm that represents artists,
       songwriters and producers in the music industry as well as athletes and other high
       net worth clients, and has been with the firm since 1989. From 1993 to December
       1998, Mr. Bumstead served as the Chairman and Chief Executive Officer of
       FBMS Financial, Inc., a registered investment advisor. He served in 2015 as
       Chairman of the Board of Directors of the Country Music Association and is also
       Vice Chairman of the Board of Directors and Chairman of the Finance and
       Investment Committee of the Memorial Foundation, Inc., a charitable foundation.
       In addition, he previously served as a member of the Board of Advisors of United
       Supermarkets of Texas, LLC and was Chairman of its Finance and Audit
       Committee. Mr. Bumstead received a B.B.A. degree from Southern Methodist
       University and a Masters of Business Management from Vanderbilt University’s
       Owen School of Management.

       Mr. Bumstead’s experience in business management and as a director of
       several public companies, along with his knowledge of the senior housing
       industry (through his prior service as a director of ARC), led to the
       conclusion that he should serve as a member of the Board.

       47.    Upon information and belief, Defendant Bumstead is a citizen of Tennessee.

       Defendant Clegg

       48.    Defendant Clegg served as a Company director from November 2005 until

October 29, 2019. She also served as the Chair of the Nominating and Corporate Governance

Committee and as a member of the Compensation Committee and as a member of the Audit

Committee.

       49.    For the fiscal year ended December 31, 2019, Defendant Clegg received $349,047

in compensation from the Company. This included $249,052 in fees earned and cash paid and

$99,995 in stock awards. For the fiscal year ended December 31, 2018, Defendant Clegg

received $322,994 in compensation from the Company. This included $223,000 in fees earned

and cash paid and $99,994 in stock awards. For the fiscal year ended December 31, 2017,

Defendant Clegg received $390,992 in compensation from the Company. This included

$291,000 in fees earned and cash paid and $99,992 in stock awards. For the fiscal year ended


                                             - 16 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 16 of 150 PageID #: 16
December 31, 2016, Defendant Clegg received $339,995 in compensation from the Company.

This included $240,000 in fees earned and cash paid and $99,995 in stock awards.

       50.    The Company’s amended annual report filed on a form 10-K/A with the SEC on

April 29, 2019 (the “2018 10-K/A”) stated the following about Defendant Clegg:

       Ms. Clegg brings extensive transactional and financial experience, along with
       expertise in corporate governance and public policy, through her work as a
       strategic consultant, in government service and as a director of a number of public
       companies. She founded the strategic consulting firm Clegg International
       Consultants, LLC, and has served as its Managing Partner since 2001. Prior to
       that, Ms. Clegg was nominated by the President of the United States and
       confirmed by the U.S. Senate to serve as the Vice Chair of the Board of Directors
       and First Vice President of the Export-Import Bank of the United States, the
       official export credit institution of the United States of America, and then served
       as Chief Operating Officer. In her role with the Export-Import Bank, Ms. Clegg
       had direct supervisory responsibilities for the financial operations of the Export-
       Import Bank and was responsible for financing more than $50 billion in U.S.
       exports and a portfolio of $65 billion, budgeting decisions for the Export-Import
       Bank’s operational and program budgets and opening Export-Import Bank
       programs in several countries. Ms. Clegg also served as chair of the Loan and
       Audit Committees of the Board of Directors and as chair of the Budget Task
       Force and the Technology and Pricing Committees of the Export-Import Bank.
       Prior to her Export-Import Bank service, Ms. Clegg worked in the U.S. Senate,
       focusing on international finance and monetary policy, national security and
       foreign affairs. Ms. Clegg also draws on her significant experience in service on
       the boards of directors of public companies and private organizations. She
       currently serves on the Board of Directors and chairs the Audit Committee of the
       Public Welfare Foundation. She has previously served as a director of CME
       Group Inc. (the parent company of the Chicago Mercantile Exchange), the
       Chicago Board of Trade, Cardiome Pharma Corp., Javelin Pharmaceuticals, Inc.,
       IPC Holdings, Ltd. and Blockbuster, Inc. She previously chaired the Nominating
       and Corporate Governance Committees of Blockbuster, Inc., IPC Holdings, Ltd.
       and Cardiome Pharma Corp. and the Audit Committees of the IPC Holdings, Ltd.,
       Chicago Board of Trade, Cardiome Pharma Corp. and Javelin Pharmaceuticals,
       Inc. She has also chaired and served on numerous special committees overseeing
       mergers, acquisitions, and financing transactions and has helped companies
       through the IPO process. Based on her current and former positions and
       directorships, Ms. Clegg has gained significant financial, corporate governance,
       public policy, infrastructure, operating and real estate experience.




                                             - 17 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 17 of 150 PageID #: 17
       Ms. Clegg’s extensive transactional and financial experience, as well as her
       experience in the public sector and as a director of numerous public
       companies (including her service as chairman of the foregoing standing and
       special committees) led to the conclusion that she should serve as a member
       of the Board.

       51.    Upon information and belief, Defendant Clegg is a citizen of Washington, D.C.

       Defendant Decker

       52.    Defendant Decker served as Executive Chairman of the Board from November 1,

2016 until he resigned effective March 1, 2018. Previously, he served as Non-Executive

Chairman of the Board from October 2015 until October 31, 2016. He also served as a member

of the Investment Committee.

       53.    For the fiscal year ended December 31, 2018, Defendant Decker received

$221,656 in compensation from the Company. This included $138,077 in fees earned and cash

paid, $80,047 in stock awards, and $3,532 in all other compensation. For the fiscal year ended

December 31, 2017, Defendant Decker received $705,966 in compensation from the Company.

This included $687,500 in fees earned and cash paid and $18,466 in all other compensation. For

the fiscal year ended December 31, 2016, Defendant Decker received $1,082,164 in

compensation from the Company. This included $479,167 in fees earned and cash paid,

$591,313 in stock awards, and $11,685 in all other compensation.

       54.    The Company’s 2017 Proxy Statement stated the following about Defendant

Decker:

       Daniel A. Decker has been investing in the senior living industry for more than
       25 years. He joined the Board in October 2015 as Non-Executive Chairman of the
       Board, and was appointed as Executive Chairman of the Board effective
       November 1, 2016. Mr. Decker is the President and owner of CoastWood Senior
       Housing Partners, LLC, an investment firm specializing in seniors housing and
       related services, which he founded in 2006. In January 2013, CoastWood joined


                                            - 18 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 18 of 150 PageID #: 18
       with KKR and Beecken Petty O'Keefe & Company to acquire the operations of
       Sunrise Senior Living, one of the leading operators of assisted living properties in
       the United States. The group sold its interest in Sunrise in 2014. Prior to forming
       CoastWood, Mr. Decker was a partner from 1990 to 2006 at The Hampstead
       Group, LLC, a private equity firm with a focus on real estate related, operating
       intensive businesses such as lodging and seniors housing. Mr. Decker was an
       attorney at the law firm of Decker, Hardt, Kopf, Harr, Munsch & Dinan (now
       known as Munsch Hardt Kopf & Harr, P.C.) from 1985 to 1990, which he co-
       founded in 1985, and was an attorney at Winstead PC from 1980 to 1985. Mr.
       Decker served on the Boards of Directors of Sentio Healthcare Properties, Inc. (a
       public, non-listed REIT) from March 2013 until September 2015, during which
       time he served as a member of the Investment Committee, and Health Care REIT,
       Inc. from October 2011 until August 2012, during which time he served as a
       member of the Audit, Investment, Nominating/Corporate Governance and
       Planning Committees. Mr. Decker also has served on the boards of directors of
       several other public companies, including Omega Healthcare Investors, Inc.
       (where he served as Executive Chairman and then as Chairman of the Board),
       Bristol Hotel Company, Wyndham Hotel Company and the Forum Group. Mr.
       Decker earned his Bachelor of Science in Business Administration degree in
       economics from the University of Missouri-Columbia, and his J.D. from the
       University of Missouri-Kansas City. Mr. Decker’s significant experience in the
       senior living and real estate industries, as well as his extensive strategic,
       investment and transactional experience, led to the conclusion that he should
       serve as a member of the Board.

       55.     Upon information and belief, Defendant Decker is a citizen of California.

       Defendant Johnson-Mills

       56.     Defendant Johnson-Mills has served as a Company director since August 2018.

She also serves as the Chair of the Nominating and Corporate Governance Committee and as a

member of the Investment Committee. According to the 2020 Proxy Statement, on May 11,

2020, Defendant Johnson-Mills beneficially owned 41,907 shares of the Company’s common

stock which represented less than 1% of the Company’s outstanding shares of common stock as

of that date. Given that the price per share of the Company’s common stock at the close of

trading on May 11, 2020 was $2.95, Defendant Johnson-Mills owned over $123,625 worth of

Brookdale stock as of that date.


                                              - 19 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 19 of 150 PageID #: 19
       57.       For the fiscal year ended December 31, 2019, Defendant Johnson-Mills received

$211,976 in compensation from the Company. This included $170,609 in fees earned and cash

paid and $41,367 in stock awards. For the fiscal year ended December 31, 2018, Defendant

Johnson-Mills received $155,024 in compensation from the Company. This included $55,033 in

fees earned and cash paid and $99,991 in stock awards.

       58.       The Company’s 2020 Proxy Statement stated the following about Defendant

Johnson-Mills:

       Ms. Johnson-Mills is an experienced healthcare executive, with more than 20
       years of experience in the broader healthcare industry, including experience in the
       public sector. She is founder and CEO of RJM Enterprises. Ms. Johnson-Mills
       served from August 2014 to December 2017 as President and Chief Executive
       Officer of UnitedHealthcare Community Plan of Tennessee, a health plan serving
       more than 500,000 government sponsored healthcare consumers with over $2.5
       billion of annual revenue, after having previously served as Senior Vice President,
       Performance Excellence and Accountability for UnitedHealthcare Community &
       State since 2006. Ms. Johnson-Mills also previously served as the Director of
       Medicaid Managed Care for the Centers for Medicare and Medicaid Services and
       as Chief Executive Officer of Managed Health Services Indiana and Buckeye
       Health Plan, wholly owned subsidiaries of Centene Corporation. Ms. Johnson-
       Mills earned a B.S. degree from Lincoln University and an M.A. degree in Labor
       and Human Resource Management and M.P.A. degree in Public Policy and
       Management from The Ohio State University.

       Ms. Johnson-Mills’ experience as an executive in the healthcare space,
       including her expertise in healthcare operations and strategy, led to the
       conclusion that she should serve as a member of the Board.

(Emphasis in original.)

       59.       Upon information and belief, Defendant Johnson-Mills is a citizen of Tennessee.

       Defendant Leeds

       60.       Defendant Leeds served as a Company director from November 2005 until his

resignation effective October 4, 2018. He also served as Non-Executive Chairman of the Board

from June 2012 until September 2015. Defendant Leeds also served as a member of the

                                               - 20 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 20 of 150 PageID #: 20
Compensation Committee, as a member of the Audit Committee, and as a member of the

Nominating and Corporate Governance Committee.

         61.    For the fiscal year ended December 31, 2018, Defendant Leeds received $273,081

in compensation from the Company. This included $173,087 in fees earned and cash paid and

$99,994 in stock awards. For the fiscal year ended December 31, 2017, Defendant Leeds

received $373,992 in compensation from the Company. This included $274,000 in fees earned

and cash paid and $99,992 in stock awards.

         62.    The Company’s 2017 Proxy Statement stated the following about Defendant

Leeds:

         Jeffrey R. Leeds is a financial services industry veteran with extensive
         experience in mergers, acquisitions and dispositions, capital markets and public
         company management. Mr. Leeds retired as Executive Vice President and Chief
         Financial Officer of GreenPoint Financial Corporation and GreenPoint Bank in
         October 2004, having served since January 1999. Prior to that, he was Executive
         Vice President, Finance and Senior Vice President and Treasurer of GreenPoint.
         Prior to GreenPoint, Mr. Leeds was with Chemical Bank for 14 years, having held
         positions as Head of Asset and Liability Management, Proprietary Trading and
         Chief Money Market Economist. Mr. Leeds has been an independent member of
         the Board since November 2005 and served as Non-Executive Chairman of the
         Board from June 2012 through September 2015. He previously served as a
         director and chair of the Audit Committee of Och-Ziff Capital Management
         Group LLC and as a director and Audit Committee member of United Western
         Bancorp. Mr. Leeds received a B.A. in economics from the University of
         Michigan and an MBA and M.Ph. from Columbia University. Mr. Leeds’
         experience as an executive and principal financial officer, along with his
         extensive financial industry and transactional expertise, led to the conclusion that
         he should serve as a member of the Board.

         63.    Upon information and belief, Defendant Leeds is a citizen of New York.

         Defendant Parrell




                                                - 21 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 21 of 150 PageID #: 21
           64.    Defendant Parrell served as a Company director from April 2015 until his

resignation effective July 24, 2017 at the Company’s annual meeting. He also served as a

member of the Audit Committee and Investment Committee.

           65.    For the fiscal year ended December 31, 2017, Defendant Parrell received

$213,514 in compensation from the Company. This included $113,522 in fees earned and cash

paid and $99,992 in stock awards. For the fiscal year ended December 31, 2016, Defendant

Parrell received $259,306 in compensation from the Company. This included $190,000 in fees

earned and cash paid and $69,306 in stock awards.

           66.    The Company’s 2017 Proxy Statement stated the following about Defendant

Parrell:

           Mark J. Parrell brings to Brookdale over 20 years of real estate, capital markets,
           mergers and acquisitions and investment experience. He has served as the
           Executive Vice President and Chief Financial Officer of Equity Residential, the
           largest United States apartment real estate investment trust, since October 2007.
           Mr. Parrell was Senior Vice President and Treasurer of Equity Residential from
           August 2005 to October 2007, and served in various roles in the company's
           finance group since September 1999. He currently serves as the Chair of the
           Finance Committee of the National Multifamily Housing Council and is a
           member of the Urban Land Institute. Mr. Parrell joined our Board of Directors in
           April 2015 and is an independent director. He served as a director of Aviv REIT,
           Inc. from March 2013 until it was acquired on April 1, 2015. Mr. Parrell holds a
           B.B.A. from the University of Michigan and a J.D. from the Georgetown
           University Law Center. Mr. Parrell's extensive real estate, capital markets,
           mergers and acquisitions and investment experience, including his experience as
           the principal financial officer of an S&P 500 REIT, led to the conclusion that he
           should serve as a member of the Board of Directors.

           67.    Upon information and belief, Defendant Parrell is a citizen of Illinois.

           Defendant Petty




                                                 - 22 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 22 of 150 PageID #: 22
         68.    Defendant Petty served as a Company director from December 2014 until his

resignation effective February 21, 2018. He also served as the Chair of the Investment

Committee and as a member of the Nominating and Corporate Governance Committee.

         69.    For the fiscal year ended December 31, 2018, Defendant Petty received $115,883

in compensation from the Company. This included $15,889 in fees earned and cash paid and

$99,994 in stock awards. For the fiscal year ended December 31, 2017, Defendant Petty received

$214,992 in compensation from the Company. This included $115,000 in fees earned and cash

paid and $99,992 in stock awards. For the fiscal year ended December 31, 2016, Defendant Petty

received $308,995 in compensation from the Company. This included $209,000 in fees earned

and cash paid and $99,995 in stock awards.

         70.    The Company’s 2017 Proxy Statement stated the following about Defendant

Petty:

         William G. Petty, Jr. brings to Brookdale nearly 30 years of experience in the
         healthcare services industry, as well as extensive operational, investment and
         transactional experience in the senior living industry, and a robust background in
         finance. He joined the Board in December 2014 and is an independent director.
         Mr. Petty is a partner of Beecken Petty O'Keefe & Company, a private equity
         management firm he co-founded in 1996, which currently has approximately $1.3
         billion under management. Mr. Petty’s prior leadership experience includes
         service as Chairman of the Board of Directors of Sunrise Senior Living, Inc. from
         January 2013 to April 2014; as Chief Executive Officer of Alternative Living
         Services, Inc./Alterra Healthcare Corporation from 1993 to 1996 and as its
         Chairman from 1993 to 2000; as Chairman, President and Chief Executive Officer
         of Evergreen Healthcare, Inc. and as a director of that company’s publicly-traded
         successors (GranCare, Inc. and Mariner Health Care Inc.); and as a director and
         member of the executive committee of Forum Group, Inc. In 1985, he co-founded
         Omega Capital Ltd., a private investment fund focused on the healthcare industry,
         which formed Omega Healthcare Investors, Inc., a healthcare REIT, during his
         tenure as managing director. In addition, he has served on the boards of directors
         of several Beecken Petty portfolio companies. Mr. Petty received a B.S. in
         Business Administration from the University of Illinois. Mr. Petty’s significant
         executive experience in the senior living and healthcare services industries, as


                                               - 23 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 23 of 150 PageID #: 23
       well as his extensive operational, investment and transactional experience, led to
       the conclusion that he should serve as a member of the Board.

       71.     Upon information and belief, Defendant Petty is a citizen of Illinois.

       Defendant Sansone

       72.     Defendant Sansone has served as a Company director since October 2019 and as

Non-Executive Chairman of the Board since January 2020. According to the 2020 Proxy

Statement, on May 11, 2020, Defendant Sansone beneficially owned 2,491 shares of the

Company’s common stock which represented less than 1% of the Company’s outstanding shares

of common stock as of that date. Given that the price per share of the Company’s common stock

at the close of trading on May 11, 2020 was $2.95, Sansone owned over $7,348 worth of

Brookdale stock as of that date.

       73.     For the fiscal year ended December 31, 2019, Defendant Sansone received

$120,387 in compensation from the Company. This included $20,391 in fees earned and cash

paid and $99,996 in stock awards.

       74.     The Company’s 2020 Proxy Statement stated the following about Defendant

Sansone:

       Mr. Sansone joined Brookdale’s Board in October 2019 and became Non-
       Executive Chairman of the Board in January 2020. For more than 25 years, he has
       led efforts to optimize the performance of healthcare and senior housing
       companies. Mr. Sansone has served as Chairman and CEO of H2 Health, a
       leading regional provider of physical rehabilitation services and clinician staffing
       solutions, since February 2020. Prior to that, he served as a Managing Director of
       Alvarez & Marsal, a global professional services firm specializing in performance
       improvement for large, high profile businesses, where he served as Chairman of
       the firm’s Healthcare Industry Group, which he founded in 2004. Mr. Sansone
       also served as interim Chief Executive Officer of the Visiting Nurse Service of
       New York, the largest non-profit home and community-based health care
       organization in the United States, from November 2014 to December 2016 and,
       prior to that, served in various executive roles at numerous healthcare companies.
       His prior experience in the senior housing industry includes having served as

                                              - 24 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 24 of 150 PageID #: 24
       Chief Restructuring Officer and a member of the Board of Erickson Retirement
       Communities and as a senior consultant to Sunrise Senior Living. He also serves
       and has served on the Boards of Directors of numerous investor-owned and not-
       for-profit companies, primarily in the healthcare industry. Mr. Sansone earned a
       B.S. in Economics from the State University of New York at Albany.

       Mr. Sansone’s executive, senior advisory, and board leadership of public and
       private organizations, including his extensive service to companies in the
       healthcare, and senior housing industries, led to the conclusion that he
       should serve as a member of the Board.

(Emphasis in original.)

       75.     Upon information and belief, Defendant Sansone is a citizen of South Carolina.

       Defendant Seward

       76.     Defendant Seward served as a Company director from November 2008 until his

resignation effective October 29, 2019. He also served as a member of the Audit Committee.

       77.     For the fiscal year ended December 31, 2019, Defendant Seward received

$327,403 in compensation from the Company. This included $227,408 in fees earned and cash

paid and $99,995 in stock awards. For the fiscal year ended December 31, 2018, Defendant

Seward received $326,161 in compensation from the Company. This included $226,167 in fees

earned and cash paid and $99,994 in stock awards. For the fiscal year ended December 31, 2017,

Defendant Seward received $367,159 in compensation from the Company. This included

$267,167 in fees earned and cash paid and $99,992 in stock awards. For the fiscal year ended

December 31, 2016, Defendant Seward received $309,995 in compensation from the Company.

This included $210,000 in fees earned and cash paid and $99,995 in stock awards.

       78.     The Company’s 2018 10-K/A stated the following about Defendant Seward:

       James R. Seward has extensive experience in senior management and oversight in
       the investment sector, including significant experience in mergers and
       acquisitions and capital markets transactions. Mr. Seward is a Chartered Financial
       Analyst and, since 2000, has been a private investor. Previously, Mr. Seward was

                                             - 25 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 25 of 150 PageID #: 25
       Executive Vice President, Chief Financial Officer, and director of Seafield Capital
       Corporation, a publicly-traded investment holding company. In that capacity,
       Mr. Seward also served as a director and as a member of the executive committee
       and as Audit Committee Chairman of LabOne, a provider of health screening and
       risk assessment services to life insurance companies and clinical diagnostic
       testing services to healthcare providers, until LabOne was sold to Quest
       Diagnostics in 2005. Mr. Seward also previously served as Chief Executive
       Officer and President of SLH Corporation, a spin-off of Seafield Capital
       Corporation. He also currently serves as Chairman of the Board of Trustees and as
       a member of the Audit Committee and Valuation, Portfolio and Performance
       Committee of RBC Funds, a registered investment company. He previously
       served as a director of ARC and has also served as a member of the Board of
       Directors and Audit Committee of Syntroleum Corporation. Mr. Seward received
       a Bachelor of Arts degree from Baker University, a Masters in Public
       Administration, City Management from the University of Kansas and a Masters in
       Business Administration, Finance from the University of Kansas.

       Mr. Seward’s experience and credentials in investing and finance, along with
       his knowledge of both the senior housing industry (through his prior service
       as a director of ARC) and the health care industry (through his prior service
       as a director of LabOne), led to the conclusion that he should serve as a
       member of the Board.

(Emphasis in original.)

       79.     Upon information and belief, Defendant Seward is a citizen of Kansas.

       Defendant Warren

       80.     Defendant Warren has served as a Company director since October 2018. She

also serves as the Chair of the Audit Committee and as a member of the Compensation

Committee. According to the 2020 Proxy Statement, on May 11, 2020, Defendant Warren

beneficially owned 48,606 shares of the Company’s common stock which represented less than

1% of the Company’s outstanding shares of common stock as of that date. Given that the price

per share of the Company’s common stock at the close of trading on May 11, 2020 was $2.95,

Warren owned over $143,387 worth of Brookdale stock as of that date.




                                             - 26 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 26 of 150 PageID #: 26
       81.     For the fiscal year ended December 31, 2019, Defendant Warren received

$196,882 in compensation from the Company. This included $172,500 in fees earned and cash

paid and $24,382 in stock awards. For the fiscal year ended December 31, 2018, Defendant

Warren received $132,181 in compensation from the Company. This included $32,185 in fees

earned and cash paid and $99,996 in stock awards.

       82.     The Company’s 2020 Proxy Statement stated the following about Defendant

Warren:

       Ms. Warren brings more than 30 years of operational, financial, and healthcare
       experience. Since October 2015, she has served as Executive Vice President and
       Chief Operating Officer of WakeMed Health & Hospitals, where she is
       responsible for the strategic, financial, and operational performance of the
       organization’s network of facilities in the North Carolina Research Triangle area.
       Prior to that, from 2005 to September 2015, Ms. Warren served as Chief Financial
       Officer of Capella Healthcare, Inc., an owner and operator of general acute-care
       hospitals, as well as its Executive Vice President since January 2014, and as its
       Senior Vice President prior to that. Before joining Capella, she served as Senior
       Vice President and Chief Financial Officer of Gaylord Entertainment Company
       from 2000 to 2001, as Senior Equity Analyst and Research Director for Avondale
       Partners LLC, and as Senior Equity Analyst for Merrill Lynch & Co. Ms. Warren
       earned a B.S. degree in Economics from Southern Methodist University and an
       M.B.A. from Harvard University.

       Ms. Warren’s extensive executive, financial, and operational experience in
       the healthcare and other industries led to the conclusion that she should
       serve as a member of the Board.

(Emphasis in original.)

       83.     Upon information and belief, Defendant Warren is a citizen of North Carolina.

       Defendant Wielansky

       84.     Defendant Wielansky has served as a Company director since April 2015. He also

serves as the Chair of the Investment Committee and as a member of the Audit Committee.

Previously, he served as the Non-Executive Chairman of the Board from February 2018 until


                                             - 27 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 27 of 150 PageID #: 27
December 31, 2019. He also served as a member of the Compensation Committee. According to

the 2020 Proxy Statement, on May 11, 2020, Defendant Wielansky beneficially owned 101,338

shares of the Company’s common stock which represented less than 1% of the Company’s

outstanding shares of common stock as of that date. Given that the price per share of the

Company’s common stock at the close of trading on May 11, 2020 was $2.95, Wielansky owned

over $298,947 worth of Brookdale stock as of that date.

       85.    For the fiscal year ended December 31, 2019, Defendant Wielansky received

$506,604 in compensation from the Company. This included $406,609 in fees earned and cash

paid and $99,995 in stock awards. For the fiscal year ended December 31, 2018, Defendant

Wielansky received $553,577 in compensation from the Company. This included $453,583 in

fees earned and cash paid and $99,994 in stock awards. For the fiscal year ended December 31,

2017, Defendant Wielansky received $361,992 in compensation from the Company. This

included $262,000 in fees earned and cash paid and $99,992 in stock awards. For the fiscal year

ended December 31, 2016, Defendant Wielansky received $274,306 in compensation from the

Company. This included $205,000 in fees earned and cash paid and $69,306 in stock awards.

       86.    The Company’s 2020 Proxy Statement stated the following about Defendant

Wielansky:

       Mr. Wielansky has more than 40 years of commercial real estate investment,
       management, and development experience. He currently serves as Chairman and
       CEO of Opportunistic Equities, which specializes in low income housing. He has
       also served as Chairman and CEO of Midland Development Group, Inc., which
       he re-started in 2003 and focused on the development of retail properties in the
       midwest and southeast. Prior to Midland, he served as President and CEO of JDN
       Development Company, Inc. and as a director of JDN Realty Corporation. Before
       joining JDN, he served as Managing Director–Investments of Regency Centers
       Corporation, which in 1998 acquired Midland Development Group, a retail
       properties development company co-founded by Mr. Wielansky in 1983.


                                             - 28 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 28 of 150 PageID #: 28
       Mr. Wielansky served as Brookdale’s Non-Executive Chairman of the Board
       from February 2018 through December 2019. He received a bachelor’s degree in
       Business Administration, with a major in Real Estate and Finance, from the
       University of Missouri—Columbia, where he is currently a member of the
       Strategic Development Board of the College of Business. He also serves on the
       Board of Directors of The Foundation for Barnes-Jewish Hospital.

       Mr. Wielansky’s real estate investment, management, and development
       experience, as well as his service as a director of several public companies,
       led to the conclusion that he should serve as a member of the Board.

(Emphasis in original.)

       87.     Upon information and belief, Defendant Wielansky is a citizen of Missouri.

       Non-Party Freed

       88.     Non-Party Victoria L. Freed (“Freed”) has served as a Company director since

October 2019. She also serves as a member of the Compensation Committee and as a member of

the Nominating and Corporate Governance Committee. According to the 2020 Proxy Statement,

on May 11, 2020, Freed beneficially owned 2,491 shares of the Company’s common stock which

represented less than 1% of the Company’s outstanding shares of common stock as of that date.

Given that the price per share of the Company’s common stock at the close of trading on May

11, 2020 was $2.95, Freed owned over $7,348 worth of Brookdale stock as of that date.

       89.     For the fiscal year ended December 31, 2019, Freed received $124,387 in

compensation from the Company. This included $24,391 in fees earned and cash paid and

$99,996 in stock awards.

       90.     The Company’s 2020 Proxy Statement stated the following about Freed:

       Ms. Freed brings more than 25 years of executive leadership in the areas of sales,
       customer service, and marketing, and has earned numerous awards for
       outstanding achievement in sales and marketing during her career. Ms. Freed is
       Senior Vice President of Sales, Trade Support and Service for Royal Caribbean
       International, having served in that role since 2008, where she oversees the largest
       sales team in the cruise line industry and also manages the company’s consumer

                                              - 29 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 29 of 150 PageID #: 29
       outreach, reservations, group sales, and customer service functions. Prior to her
       service with Royal Caribbean, Ms. Freed worked for 29 years with Carnival
       Cruise Lines, where she served as Senior Vice President of Sales and Marketing
       during the last 15 years of her tenure. She is a trustee of the United Way of
       Miami-Dade County and serves as a member of the board of Jewish Adoption and
       Foster Care Options (JAFCO). Ms. Freed earned a bachelor’s degree in business
       with an emphasis in marketing from the University of Colorado.

       Ms. Freed’s decades of executive leadership in sales, customer service, and
       marketing in the hospitality industry led to the conclusion that she should
       serve as a member of the Board.

(Emphasis in original.)

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       91.     By reason of their positions as officers, directors and/or fiduciaries of Brookdale

and because of their ability to control the business and corporate affairs of Brookdale, the

Individual Defendants owed Brookdale and its shareholders fiduciary obligations of trust,

loyalty, good faith, and due care, and were and are required to use their utmost ability to control

and manage Brookdale in a fair, just, honest, and equitable manner. The Individual Defendants

were and are required to act in furtherance of the best interests of Brookdale and its shareholders

so as to benefit all shareholders equally.

       92.     Each director and officer of the Company owes to Brookdale and its shareholders

the fiduciary duty to exercise good faith and diligence in the administration of the Company and

in the use and preservation of its property and assets and the highest obligations of fair dealing.

       93.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Brookdale, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.




                                               - 30 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 30 of 150 PageID #: 30
       94.     To discharge their duties, the officers and directors of Brookdale were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       95.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Brookdale, the absence of good faith on

their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

Brookdale’s Board at all relevant times.

       96.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NYSE, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management,

earnings, internal controls, and present and future business prospects, so that the market price of

the Company’s common stock would be based upon truthful and accurate information.




                                              - 31 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 31 of 150 PageID #: 31
       97.    To discharge their duties, the officers and directors of Brookdale were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of

Brookdale were required to, among other things:

       (a)    ensure that the Company was operated in a diligent, honest, and prudent manner

       in accordance with the laws and regulations of Delaware, Tennessee, the United States,

       and pursuant to Brookdale’s own internal guidelines, including its Code of Business

       Conduct and Ethics (the “Code of Conduct”);

       (b)    conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

       (c)    remain informed as to how Brookdale conducted its operations, and, upon receipt

       of notice or information of imprudent or unsound conditions or practices, to make

       reasonable inquiry in connection therewith, and to take steps to correct such conditions or

       practices;

       (d)    establish and maintain systematic and accurate records and reports of the business

       and internal affairs of Brookdale and procedures for the reporting of the business and

       internal affairs to the Board and to periodically investigate, or cause independent

       investigation to be made of, said reports and records;

       (e)    maintain and implement an adequate and functioning system of internal legal,

       financial, and management controls, such that Brookdale’s operations would comply with




                                              - 32 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 32 of 150 PageID #: 32
       all laws and Brookdale’s financial statements and regulatory filings filed with the SEC

       and disseminated to the public and the Company’s shareholders would be accurate;

       (f)    exercise reasonable control and supervision over the public statements made by

       the Company’s officers and employees and any other reports or information that the

       Company was required by law to disseminate;

       (g)    refrain from unduly benefiting themselves and other Company insiders at the

       expense of the Company;

       (h)    examine and evaluate any reports of examinations, audits, or other financial

       information concerning the financial affairs of the Company and to make full and

       accurate disclosure of all material facts concerning, inter alia, each of the subjects and

       duties set forth above; and

       (i)    conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock.

       98.    Each of the Individual Defendants further owed to Brookdale and the

shareholders the duty of loyalty requiring that each favor Brookdale’s interest and that of its

shareholders over their own while conducting the affairs of the Company and refrain from using

their position, influence or knowledge of the affairs of the Company to gain personal advantage.

       99.    At all times relevant hereto, the Individual Defendants were the agents of each

other and of Brookdale and were at all times acting within the course and scope of such agency.




                                             - 33 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 33 of 150 PageID #: 33
       100.    Because of their advisory, executive, managerial, and directorial positions with

Brookdale, each of the Individual Defendants had access to adverse, non-public information

about the Company.

       101.    The Individual Defendants, because of their positions of control and authority,

were able to and did, directly or indirectly, exercise control over the wrongful acts complained of

herein, as well as the contents of the various public statements issued by Brookdale.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       102.    In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

       103.    The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, waste of

corporate assets, gross mismanagement, abuse of control, and violations of Sections 14(a), 10(b)

and 20(a) of the Exchange Act, and for contribution under Sections 10(b) and 21D of the

Exchange Act; (ii) conceal adverse information concerning the Company’s operations, financial

condition, legal compliance, future business prospects and internal controls; and (iii) to

artificially inflate the Company’s stock price while the Company repurchased its own stock.

       104.    The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully, recklessly, or

negligently to conceal material facts, fail to correct such misrepresentations, and violate

                                               - 34 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 34 of 150 PageID #: 34
applicable laws. Because the actions described herein occurred under the authority of the Board,

each of the Individual Defendants who are directors of Brookdale was a direct, necessary, and

substantial participant in the conspiracy, common enterprise, and/or common course of conduct

complained of herein.

       105.    Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted

with actual or constructive knowledge of the primary wrongdoing, substantially assisted the

accomplishment of that wrongdoing, and was or should have been aware of his or her overall

contribution to and furtherance of the wrongdoing.

       106.    At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Brookdale, and was at all times acting within the

course and scope of such agency.

                           BROOKDALE’S CODE OF CONDUCT

       107.    Pursuant to the 2020 Proxy Statement, the Code of Conduct “applies to all

employees, directors, and officers[.]”

       108.    The Code of Conduct provides that its purpose is to “serve as a guide in doing

[our] jobs the way they should be done - according to the highest ethical and professional

standards and in accordance with applicable laws and regulations.”

       109.    The Code of Conduct provides, in the section titled “Associates, Conflicts of

Interest, Corporate Opportunities and Gifts” that:

       Brookdale associates, officers and directors are expected to dedicate their best
       efforts to advancing Brookdale’s interests and to make decisions that affect


                                              - 35 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 35 of 150 PageID #: 35
        Brookdale based on the Company’s best interests, independent of outside
        influences. Except as provided in Article Eight of the Company’s Amended and
        Restated Certificate of Incorporation, every associate, officer and director must
        avoid any situation that conflicts or appears to conflict with the interests of
        Brookdale. A conflict of interest can arise when an associate or a related party can
        personally benefit or profit from a transaction involving Brookdale and the
        associate or related party, or where an associate’s personal interests influence or
        appear to influence his or her ability to make objective decisions in the course of
        performing his or her job duties.

                                               ***

        Special rules apply to executive officers and directors who engage in conduct that
        creates an actual, apparent or potential conflict of interest. Before engaging in any
        such conduct, executive officers and directors must make full disclosure of all
        facts and circumstances to the General Counsel, who shall inform and seek the
        prior approval of the Audit Committee of the Board of Directors.

        110.    The Code of Conduct provides, in the section titled “Health Care,” in relevant

part, that:

        Brookdale intends to comply with state and federal laws relating to health care
        providers and to ensure that associates and agents of Brookdale comply with these
        laws. Brookdale endeavors to follow the highest standards of ethics, honesty and
        integrity in conducting transactions and relationships with physicians, insurers,
        clients, state and federal government agencies and any other health care related
        entities. Associates whose responsibilities include providing resident care should
        receive annual training regarding these health care standards.

        111.    The Code of Conduct provides, in the section titled “Finance and Business

Matters,” in relevant part, that:

        In compliance with the Sarbanes-Oxley Act of 2002 and related Securities and
        Exchange Commission (“SEC”) regulations, the Company has established a
        written Code of Ethics for Chief Executive and Senior Financial Officers (the
        “Code of Ethics”). Amendments to or implicit or explicit waivers of the Code of
        Ethics will be disclosed as required by SEC rules. The Code of Ethics has been
        designed to deter wrongdoing and to promote honest and ethical conduct,
        including the ethical handling of any actual or apparent conflicts of interest; full,
        fair, accurate, timely and understandable disclosure in Brookdale’s SEC filings
        and submissions, as well as other public communications by the Company;
        compliance with applicable laws, rules and regulations; and prompt reporting of


                                               - 36 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 36 of 150 PageID #: 36
       any violations or suspected violations of the Code of Ethics or applicable law. To
       the extent of any inconsistency between the terms of this Code and the Code of
       Ethics, the requirements of the Sarbanes-Oxley Act shall control.

                                              ***

       Marketing and Advertising
       Advertising and marketing materials need to conform to state and federal laws
         and
       regulations regarding these activities. Brookdale advertising should be truthful
       and not misleading. Specific claims about the quality of Brookdale’s services
       should be supportable. Price advertising should accurately reflect the true charge
       for services provided to residents.

       Brookdale will not use advertisements or marketing programs that might cause
       confusion between Brookdale’s services and those of our competitors. Brookdale
       will not disparage the service or business of a competitor through the use of false
       or misleading representations.

                                              ***

       Fair Dealing
       Brookdale depends on its reputation for quality, service and integrity. The way we
       deal with our residents, competitors and suppliers molds our reputation, builds
       long-term trust and ultimately determines our success. Associates, officers and
       directors should endeavor to deal fairly with Brookdale’s residents, competitors,
       suppliers and associates. We must never take unfair advantage of others through
       manipulation, concealment, abuse of privileged information, misrepresentation of
       material facts or any other unfair-dealing practice.

       112.   The Code of Conduct provides, in the section titled “Information, Records and

Company Assets,” in relevant part, that:

       Complaints and Concerns Regarding Accounting Matters
       Brookdale is committed to compliance with applicable securities and other laws,
       rules and regulations, accounting standards and internal accounting controls. It is
       the responsibility of every Brookdale associate to promptly report complaints or
       concerns regarding accounting, internal accounting controls and auditing matters.
       Associates may report suspected misconduct, including such concerns or
       complaints, on a confidential or anonymous basis by the calling the Brookdale
       Integrity Line. No one will be subject to retaliation because of a good faith report
       of suspected misconduct. Please see the Brookdale Integrity Line section of this
       Code for more details on reporting suspected misconduct.


                                              - 37 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 37 of 150 PageID #: 37
                                              ***

       Integrity of Records, Statements and Reports, and Compliance with
       Accounting Procedures
       Each associate should do his or her part to ensure that Brookdale’s books of
       account and financial records meet applicable standards of accuracy and
       completeness. If an associate has reason to believe that any of Brookdale’s books
       and records are not being maintained in an accurate or complete manner, the
       associate is expected to report this immediately to the head of Brookdale’s
       Internal Audit Department.

                                              ***

       Protection and Proper Use of Company Assets
       Associates, officers and directors have a duty to protect Brookdale’s assets and
       ensure their efficient use. Theft, carelessness and waste have a direct impact on
       Brookdale’s profitability. We should take measures to prevent damage to and
       theft or misuse of Brookdale property. When you leave the Company, all
       Brookdale property must be returned to the Company. Except as specifically
       authorized, all Brookdale assets, including Company time, funds, equipment,
       materials, resources and proprietary information, must be used for legitimate
       business purposes only.

       Brookdale’s Code of Ethics for Chief Executive and Senior Financial Officers

       113.   The Code of Ethics for Chief Executive and Senior Financial Officers (the “Code

of Ethics”), which is referenced in the Code of Conduct, provides, that the Company is

“committed to conducting [its] business in accordance with applicable laws, rules and

regulations and the highest standards of business ethics, and to full and accurate financial

disclosure in compliance with applicable law.”

       114.   The Code of Ethics states, in relevant part, the following:

       As a Senior Officer, you must not only comply with applicable law. You also
       must engage in and promote honest and ethical conduct and abide by the Code of
       Business Conduct and Ethics and other Corporation policies and procedures that
       govern the conduct of our business. Your leadership responsibilities include
       creating a culture of high ethical standards and commitment to compliance,
       maintaining a work environment that encourages employees to raise concerns,
       and

                                             - 38 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 38 of 150 PageID #: 38
        promptly addressing employee compliance concerns.

        115.    The Code of Ethics provides, in the section titled “Compliance With Laws, Rules

And Regulations,” in relevant part, that, “[y]ou are required to comply with the laws, rules and

regulations that govern the conduct of our business[.]”

        116.    The Code of Ethics provides, in the section titled “Conflicts of Interest,” in

relevant part, that:

        A conflict of interest occurs when your private interests interfere in any way, or
        even appear to interfere, with the interests of the Corporation. Your obligation to
        conduct the Corporation's business in an honest and ethical manner includes the
        ethical handling of actual or apparent conflicts of interest between personal and
        professional relationships.

        117.    The Code of Ethics provides, in the section titled “Disclosures,” in relevant part,

that:

        It is Corporation policy to make full, fair, accurate, timely and understandable
        disclosure in compliance with all applicable laws and regulations in all reports
        and documents that the Corporation files with, or submits to, the Securities and
        Exchange Commission and in all other public communications made by the
        Corporation. As a Senior Officer, you are required to promote compliance with
        this policy by all employees and to abide by Corporation standards, policies and
        procedures designed to promote compliance with this policy.

        118.    The Individual Defendants violated the Code of Conduct and Code of Ethics by

engaging in or permitting the Misconduct and the scheme to issue materially false and

misleading statements to the public and to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, waste of corporate assets, unjust

enrichment, abuse of control, gross mismanagement, and violations of Sections 14(a), 10(b) and

20(a) of the Exchange Act, and failing to report the same, and for contribution under Sections

10(b) and 21D of the Exchange Act.



                                               - 39 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 39 of 150 PageID #: 39
                      INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       119.    Based in Brentwood, Tennessee, Brookdale touts itself as the largest operator of

senior living communities in the United States based on total capacity, with 743 communities in

45 states and the ability to serve approximately 65,000 residents as of February 1, 2020.

Specifically, as of that date, the Company owned 356 communities, leased 307 communities,

managed 77 communities on behalf of third parties, and managed three communities for which

Brookdale has an equity interest. The Company operates and manages independent living,

assisted living, memory care, and continuing care retirement communities while offering a range

of home health, hospice, and outpatient therapy services to more than 20,000 patients, as of

February 1, 2020. For fiscal year 2019, the Company reported nearly $4.06 billion in revenue.

       120.    The Company was incorporated in Delaware in June 2005 and was the result of a

series of mergers to combine Brookdale Living Communities, Inc., which had been operating

independently since 1986, and Alterra Healthcare Corporation, which had been operating

independently since 1981. Shortly thereafter, on November 22, 2005, the Company went public

and the following year, on July 25, 2006, Brookdale initiated a series of acquisitions that would

lead to its rise as the nation’s largest operator of senior living communities including its

acquisition of American Retirement Corporation, Horizon Bay on September 1, 2011, and

Emeritus Corporation on July 31, 2014 for $2.8 billion. Consequently, the Company bound itself

to massive debt and lease obligations that financed Brookdale’s steadfast growth strategy.

       121.    However, as provided in the Company’s annual reports filed with the SEC, to

secure such considerable financing and lease agreements, the Company agreed to delineate profit



                                              - 40 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 40 of 150 PageID #: 40
and financial performance thresholds for Brookdale’s facilities both separately and on a

collective basis. Thus, pursuant to the Company’s debt and lease obligations, the Company was

required to, among other things, “maintain or satisfy specified financial ratios and coverage tests,

including prescribed net worth levels” and “maintain lease coverage ratios on a lease portfolio

basis” and “maintain stockholders’ equity or tangible net worth amounts.” Further, regarding

communities in which Brookdale manages, the Company could be terminated if it did “not

satisfy certain designated performance thresholds.” Moreover, the Company’s mortgages and

leases contained “cross-default and cross-collateralization” provisions, so that a default by

Brookdale related to one community could affect a significant number of the Company’s

communities and their corresponding financing agreements and leases. Also, certain debt

obligations were secured by both “a mortgage on a community” and a “guaranty by

[Brookdale][.]”2

        122.     For that reason, to ensure that Brookdale would satisfy, among other things, the

Company’s financial performance thresholds and its other contractual obligations, and, in turn, to

reduce the risk of defaulting on agreements concerning substantial segments of its community-

portfolio, the Company closely supervised, carefully oversaw, diligently monitored, tightly

controlled, and thoroughly scrutinized all facets of the Company’s operations and management

of its facilities and communities throughout the nation, including, and particularly, daily

staffing—the Company’s principal expenditure.

        The Individual Defendants Regulate Daily Staffing Needs


2
  The Company’s guarantees, which guaranteed the full and prompt performance of its contractual obligations
including on-demand remuneration of fees, costs, and charges of enforcement of Brookdale’s management
agreements, were material and necessary inducements for the execution of credit agreements, lending agreements,
and management agreements with many lessors.

                                                    - 41 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 41 of 150 PageID #: 41
       123.    The Individual Defendants oversee, manage, analyze, and, ultimately, dictate the

Company’s day-to-day staffing needs at each one of Brookdale facilities around the country

based upon the Service Alignment Software—a staffing algorithm produced by computer

software that Brookdale designed, developed, and controls. In fact, only certain of the

Company’s high-level officers had access to or were able to alter the Service Alignment

Software or its data inputs, as described below.

       124.    The Company used the Service Alignment Software to regulate, ration, and

dictate the total amount of time for the care its staff could provide to the residents of Brookdale’s

communities. The Service Alignment Software accounts for two core types of information: (1)

the amount of time necessary to accomplish certain day-to-day services, which were supposedly

informed by internal studies; and (2) systems and a source code which “takes the results of the

time studies, as well as the assessed needs of the residents and other parameters and factors” to

determine the amount of staffing hours the Company needed on an everyday basis. Thus, through

the Service Alignment Software, the Individual Defendants determined the amount of staffing

hours Brookdale needed in each of its facilities by accounting for the total assessed care that

needed to be provided by Brookdale staff to the Company’s residents and also the respective

average time necessary for care to be provided, which the Company purportedly determined

through time studies that it had conducted.

       125.    The Individual Defendants kept the details of its method confidential and would

not even provide its own facility level employees, including executive directors at each facility,

with the information (as described below) used to determine staffing needs. To that end, facility

level employees were unable to adjust the daily staffing need which were determined by



                                               - 42 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 42 of 150 PageID #: 42
corporate management without explicit and written consent from upper level corporate

management.

        The Individual Defendants Regulate Brookdale’s Budget

        126.     The Individual Defendants oversee, manage, analyze, and, ultimately, dictate the

Company’s operating budgets at each one of Brookdale’s facilities around the country, including

expense limits dedicated to staffing.3

        127.     Initially, the Company’s financial planning and analysis team circulates a draft

budget with approximate final estimates for each Brookdale facility in the nation. Then, certain

facility-level employees at each facility, whom have “read access” to the document, have one

week to review their draft budget and respond to the Company’s Regional Vice President,

Regional Director of Operations and the Company’s financial planning and analysis team with

comments and modification requests. Upon final approval of the annual budget, the Individual

Defendants caused the Company to strictly enforce those budgets, including maximum daily

staffing expenses, without alteration by way of emails, telephone calls, conference calls, and

meetings. The Individual Defendants regularly directed that facility-level employees: (1) strictly

adhere to staffing budgets; (2) reduce staffing to eliminate budget variances; (3) adhere to

savings commitments related to staffing; (4) “do a better job managing [the Company’s] labor, as

[staffing] is by far [Brookdale’s] largest expense;” (5) implement changes to cause staffing to

remain under budget or were pressured to make cuts. Moreover, the Individual Defendants

3
 According to the Company’s annual report filed with the SEC on February 22, 2018 for the quarter and year ended
December 31, 2017 on a Form 10-K “[w]e have implemented intensive standards, policies and procedures and
systems, including detailed staff manuals and training materials, which we believe have contributed to high levels of
customer service. Further, we believe our centralized support infrastructure allows our community-based leaders and
personnel to focus on resident care and family connections. Our operating procedures include … implementing
effective budgeting and financial controls at each community, and establishing standardized training and operations
procedures.” The Company’s annual reports filed with the SEC for the quarter and year ended December 31, 2014,
December 31, 2015, and December 31, 2016 contained substantively the same statements.

                                                       - 43 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 43 of 150 PageID #: 43
caused the Company to admonish facility-level employees by: (1) stating that everyone would be

held accountable for labor control; (2) stating that the Company had a zero-tolerance policy

related to staffing expenses coming in over budget; (3) emphatically accentuating the

significance of controlling labor and eliminating overtime; (4) stating that the Company had a

zero-tolerance policy for “dropping the ball” on labor controls.4

           128.     Moreover, the Individual Defendants caused the Company to create and

implement lucrative bonus and incentive packages attached to achieving or surpassing certain

financial performance targets to induce employees to keep staffing expenses low.

           The Individual Defendants Regulate Brookdale’s Staffing Guidelines at All Facilities

           129.     The Individual Defendants caused the Company to establish, employ, and impose

far-reaching, “company-wide” and “standardized” policies and operations procedures related to,

among other things, management, accounting, finance, marketing, risk management, employee

training, marketing, hiring of personnel, compliance with laws, employee behavior, resident

behavior, resident assessment and resident care at its facilities.5 The Company’s facility-level

employees lack the authorization to amend the Company’s comprehensive, company-wide

policies.

           130.     The Company’s documents, forms, data, and software related to, among other

things, staffing is virtually identical in all of Brookdale’ facilities throughout the country.

           Brookdale Operates as a Centralized and Single Enterprise

           131.     The Company’s corporate officers based out of Brookdale’s headquarters in

Brentwood, Tennessee, direct, control, and coordinate the Company’s services and overall


4
    According to documents produced by the Company in other litigation.
5
    Discussed in the Company’s annual and quarterly reports as detailed herein.

                                                        - 44 -


      Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 44 of 150 PageID #: 44
business operations for its locations throughout the United States. Moreover, a majority of

Brookdale’s executive and administrative functions are located in Tennessee, the CEO and Chief

Operating Officer, the Company’s Secretary maintain their principal offices in Tennessee, all of

Brookdale’s Executive Vice Presidents are also located in Tennessee, final decisions regarding

the company-wide issues relating to the operations of Brookdale facilities throughout the nation

were made by corporate executives at the Company’s headquarters in Tennessee.6

        132.     The Company’s centralized operation as a single enterprise is further evidenced

by Brookdale’s annual and quarterly reports that the Induvial Defendants caused the Company to

file with the SEC, as referenced in detail below. For example, the Company’s annual report for

the periods ended December 31, 2014, December 31, 2015, December 31, 2016, December 31,

2017, and December 31, 2018 state that “we have and will continue to consolidate corporate

functions such as accounting, finance, human resources, legal, information technology and

marketing.”

        The Misconduct

        133.     During the Relevant Period, the Individual Defendants engaged in and/or

permitted the Misconduct. The Individual Defendants allowed multiple violations of Brookdale’s

corporate governance policies to occur that injured the company. These violations included, but

were not limited to, engaging in or allowing the Misconduct and engaging in or allowing


6
  See Edwards v. Emeritus Corp., Case No. 2:16-CV-08191-BRO-JPR (C.D. Cal. 2016); Notice of Removal of
Action to Federal Court, ECF #1 11; Briones v. Brookdale Senior Living, Inc., Case No. 2:16-CV-08789-FMO-SK
(C.D. Cal. 2016); Notice of Removal of Action to Federal Court, ECF #1 21, Declaration of Liberty Stansbury,
SVP Human Resources for Brookdale, 3-8; Therrien v. Brookdale Senior Living, Inc., Case No. 2:13-CV-00933-
GAF-DTB (C.D. Cal. 2013); Notice of Removal of Action to Federal Court, ECF #1 14, and Declaration of Chad
White      2-4; Rejuso v. Brookdale Senior Living, Inc., Case No. 2:17-CV-04647-DSF-KS (C.D. Cal. 2017); ECF
#1, Declaration of Liberty Stansbury     5-9; Schrenk v. Brookdale Senior Living, Inc., Case No. 5:18-CV-01270-
SVW-SP (C.D. Cal. 2018); ECF #1, Declaration of Liberty Stansbury          5-7; See Llamas v. Brookdale Senior
Living, Inc., Case No. 8:14-CV-00223-JLS-AN (C.D. Cal. 2014); ECF #1, Declaration of Jack Leebron      4-10.

                                                    - 45 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 45 of 150 PageID #: 45
widespread violations of the Company’s Code of Conduct and, as a result, caused the Company

to engage in the Misconduct by failing and allowing the Company to fail to take meaningful

action in response to complaints from Brookdale’s residents, families of residents, and even

Brookdale’s own staff regarding the aforementioned violations and to take wrongful action in

response. The Misconduct resulted in a decline in the value of the Company.

       Brookdale’s Standard Form Contracts Misrepresent the Services Provided

       134.    The Company’s standard and uniform form Residency Agreements advertise

Brookdale’s commitment to personalized care. To that end, Brookdale mandates that each of its

facilities conduct what Brookdale refers to as a “Personal Service Assessment” (the “Personal

Service Assessment”) upon each resident, which assesses a resident’s needs. Afterwards,

according to the level of care required, residents are assigned to one of two “Care Groups”: (1)

Choice Personal Services—care includes services related to, among other things, medication,

nutrition, dressing and grooming, showering, or bathing, bathroom assistance, escort and

mobility and service coordination; or (2) Comprehensive Care Options—care includes services

related to, among other things, chronic condition management, respiratory equipment, nebulizer,

nutrition, dressing and grooming needs for residents who cannot stand upright, bathroom

assistance needs for residents who are catheterized, incontinent or cannot stand upright, two

person or mechanical lifts, cognitive and psychological needs caused by memory loss, cognitive

impairment and dangerous behavior, reluctance to accept care, behavior management, wound

care, smoking assistance, and pet care. In its form contract, Brookdale pledges to regularly re-

assess residents’ the level of care needed to meet their needs.




                                               - 46 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 46 of 150 PageID #: 46
            135.     Each service need is broken down by particular and granular needs and ascribed a

cost. The Company charges its residents a monthly “Personal Service Rate” in exchange for

meeting the evaluated level of care and specific needs documented in the Personal Service Plan,

which includes the “Basic Service Rate” and together with the lesser of: (1) the total cost for

meeting each assessed need with each category; or (2) a “Predictable Maximum Total” the

Company assigns to each Care Group. Personal Service Rates are amended from time to time

depending on re-evaluations of residents’ needs and updates to their Personal Service Plans.

According to the standardized letters the Company sends to Brookdale residents who are subject

to rate increases, the Company attributes the increased rate, in large part, to the increased staffing

costs to “take care of your senior living needs.”

            Brookdale’s Sales & Marketing Materials Misrepresent the Services Provided

            136.     In addition to the misrepresentations regarding the staffing and services provided

to its residents that are contained in the Company’s standard and uniform form Residency

Agreements, Brookdale’s sales and marketing materials, including the Company’s website,

brochures, and presentations, which induced residents to enter into those Residency Agreements

emphasize those same or substantially similar misrepresentations. For instance, the Company’s

website7 stated:

       a.          [W]e make every effort to ease your loved one into a comfortable and enjoyable
                   lifestyle, offering individually tailored personal care options to perfectly suit their
                   needs.

       b.          Your health is our top priority, and we have programs in place to help you maintain
                   and stay on top of your health. Here are some care services you’d likely find at our
                   assisted living communities: A personalized service assessment and plan where we
                   evaluate your individual needs and then create a custom care plan tailored to you.


7
    https://www.brookdale.com/en.html.

                                                      - 47 -


      Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 47 of 150 PageID #: 47
c.    Brookdale will assess your needs and help you chose the services you need.

d.    Our trained caregivers provide attention and assistance with medication
      support, bathing, dressing, cooking and other tasks throughout the day. Our staff
      will also coordinate services with outside healthcare providers and monitor
      residents to ensure they are healthy. So your loved one gets the care they need
      while enjoying the quality of life they’ve earned.

e.    Trained caregivers provide assisted living care by providing assistance with
      medication management, activities of daily living, engaging programming, and
      coordination with outside healthcare providers.

f.    At an assisted living community, caring staff members are available to help them
      accomplish these tasks, making life a lot easier than if they were living alone. This
      service provides peace of mind for them, as well as you. There’s no need to take a
      chance on their health and safety, because our team of medical professionals can
      lend the right level of support that they need throughout the day.

g.    The Brookdale approach provides services that are tailored to each individual’s
      unique needs, a way of life created to enrich the lives of others – with compassion,
      respect, excellence and integrity. In this way, we can make daily life easier for our
      residents, by offering the desired service and care as their needs and preferences
      dictate. By customizing personal care offerings for the individual, we help to ease
      assisted living residents through lifestyle transitions that complement their vision
      for all the places they would still like their lives to go.

h.    At Brookdale, we are committed to listening to your needs, understanding the life
      you want for yourself or your loved one, and then partnering with you to
      customize a solution for all the places you still want your life to go.

i.    The first step towards determining the right senior living option is to understand
      you and your family’s needs.

j.    [W]e believe in delivering senior care that’s tailored to you and your loved one
      based on those unique needs and desires. That’s why we provide a variety of
      options. This personalized approach ensures that you and your family get exactly
      what you need....

k.    [We] cannot provide exceptional care and service until we find out exactly what it
      is that your loved one needs.

l.    We start with a detailed assessment, listing the specifics of your loved one’s level
      of care.



                                        - 48 -


Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 48 of 150 PageID #: 48
(Emphasis added.)

       137.    Further, Brookdale’s website advertised that the Company would “[r]ecognize

and [i]ntegrate” the results of each resident’s Personal Service Assessment by ensuring that

Brookdale’s “professional staff is trained to recognize the specific needs … of each individual”

and that a “continuous assessment process” “ensures” the Company would be able to satisfy its

residents’ care needs.

       138.    Similarly, certain of the Company’s marketing materials advertised that at

Brookdale facilities:

       Carefully selected and trained associates do more than assist with activities
       of daily living such as dressing, bathing and dispensing of medications; they
       implement custom care plans designed to meet the individual needs of each
       resident … It all begins with a Personal Service Assessment. We take the time to
       listen to our residents so that we understand how to establish clinical, dining and
       program support that works for them in a meaningful way. We recognize their
       individual needs and preferences and respond to them accordingly.

(Emphasis added.)

       139.    The Company’s marketing materials also highlighted that Brookdale:

       Provide[s] customized care solutions to meet residents’ unique needs and
       complement their vision for all the places they would still like their lives to go.
       From our trained staff to our wide variety of amenities and activities, we strive to
       offer personalized care and exceptional service at competitive and affordable
       rates. Fees for care and services are based on each resident’s needs and
       preferences, as determined by the Living Accommodation selected and their
       Personal Service Plan.

                                              ***

       This provides customer value because our residents only pay for what they need
       and want.

(Emphasis added.)




                                              - 49 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 49 of 150 PageID #: 49
       140.    Likewise, certain of the Company’s presentations available on Brookdale’s social

media platforms, such as a video presentation uploaded to YouTube on December 1, 2017, have

emphasized the advantages Brookdale’s staffing provided:

       We know it’s hard to talk about the next chapter, so we make every effort to make
       it easy for you. We start by asking, what does compassion, excellence, respect and
       integrity mean to you? Well, it means everything to us here at Brookdale and we
       listen. Listening helps us answer any question or concerns you may have about
       senior living. Together, we team up and plan the best way for you to enjoy life.
       This trusted relationship is maintained in over 1000 communities nationwide so
       you can live just about anywhere you want and have 80,000 passionate associates
       ready to work for you. They’ve made Brookdale the industry leader in dedicated
       senior care. Every day they’ll connect with you in a personal way and make sure
       that you’re engaged and included. I want you to know that Brookdale is more than
       a progressive community, we’re a community with a vision. A vision that is
       continually improving senior care at all levels for you. I know that senior care
       decisions can be difficult which is why we’re dedicated to making it easy for
       you....

       The Individual Defendants Systematically Failed to Adequately Staff Brookdale’s
       Facilities and Failed to Disclose and Actively Concealed Same

       141.    Throughout the Relevant Period, the Individual Defendants caused the Company

to systematically fail to provide adequate staffing for Brookdale’s facilities. As a result, contrary

to the representations described above, the Individual Defendants caused the Company to fail to

meet the collective needs as determined by the Personal Service Assessment and violate the

Company’s obligations under the Residency Agreements and also state adult care home rules and

regulations.

       142.    Specifically, to avoid systemic defaults on the Company’s massive debt and lease

obligations, as detailed above, the Individual Defendants caused the Company to set staffing

figures, including the amount of time estimated to fulfill certain tasks and levels of care, greatly

beneath the actual required duration. As a result, the collective amount of labor time required to



                                               - 50 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 50 of 150 PageID #: 50
deliver the daily services for Brookdale’s resident population exceeded the daily amount of staff

time the Company allotted to its facilities. Moreover, to ensure staffing costs would not rise, the

Individual Defendants caused the Company to assert tight-knit control over the facility staffing

and adopt a policy that precluded local facility-level employees from adjusting staffing, or

critical factors and data that was entered into the Company’s Service Alignment Software (such

as, task counts, task times, logic algorithms, and source code), based upon known staffing

demands to meet the daily care needs of Brookdale’s residents. Furthermore, the Company itself

failed to appropriately adjust staffing despite the fact that the Individual Defendants knew

Brookdale’s staffing figures were inadequate to meet residents’ assessed care needs, Brookdale’s

contractual obligations, and to comply with adult care home laws, rules, and regulations.

       143.    The Misconduct resulted in extreme wait times for service care needs that were

paid for and even subjected dependent, disabled, and/or vulnerable residents to the risk of actual

service deprivations. As a result, the Misconduct violated state laws and regulations and exposed

the Company to a substantially increased risk of litigation.

       144.    Despite receiving a wave of complaints arising out of the Misconduct from

Brookdale residents, the families of Brookdale residents, and even Brookdale’s own staff, the

Individual Defendants intentionally and knowingly refused to address the well-founded

complaints, continued to engage in or permit the Misconduct, failed to disclose the Misconduct,

and actively concealed the Misconduct, so that it would not default on its massive debt and lease

obligations. Moreover, numerous reports generated by the Company’s own facilities, corporate

audits of each facilities’ performance, and internal emails and communications demonstrate the

Individual Defendants engaged in or permitted the Misconduct.



                                               - 51 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 51 of 150 PageID #: 51
       145.    Throughout the Relevant Period, Brookdale did not maintain control over its

financial statements and operational statements. This caused the Company’s financial reports

throughout the Relevant Period to be materially false and misleading.

       Related Litigation

       Bright Action

       146.    On May 3, 2019, Meghan Bright, as curator of the estate of Leonard Foote and

Jean Howard, by and through her son Gary Weir, as power of attorney, filed a complaint, on

behalf of a class of residents in the Company’s communities located in Florida a class of

residents in the Company’s communities located in North Carolina, against Brookdale, captioned

Bright, et al. v. Brookdale Senior Living, Inc., No. 3:19-cv-00374-WLC-BDH (M.D. Tenn.

2019) (the “Bright Action”) seeking, inter alia, to recover damages resulting from Brookdale’s

“chronically understaffed” assisted living facilities that “routinely” failed to sufficiently service

the needs of its resident populations. Bright Action, ECF No. 1,         11. On June 23, 2020, the

court granted a joint motion to consolidate the Bright Action with the Gunza Action (defined

below).

       Gunza Action

       147.    On April 24, 2020, George Gunza, by and through his sister Peggy Fisher, as

power of attorney, filed a complaint, on behalf of a class of residents in the Company’s

communities located in North Carolina, against Brookdale, captioned Gunza, et al. v. Brookdale

Senior Living, Inc., No. 3:20-cv-00353-WLC-BDH (M.D. Tenn. 2020) (the “Gunza Action”)

seeking substantially similar relief as sought in the Bright Action, including, inter alia, to

recover damages resulting from Brookdale’s “chronically understaffed” assisted living facilities



                                               - 52 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 52 of 150 PageID #: 52
that “routinely” failed to sufficiently service the needs of its resident populations. Gunza, ECF

No. 1,          12. On June 23, 2020, the court granted a joint motion to consolidate the Gunza

Action with the Bright Action.

         False and Misleading Statements

         August 9, 2016 Form 10-Q

         148.     On August 9, 2016, Brookdale filed its quarterly report for the fiscal quarter

ended June 30, 2016 on Form 10-Q (the “2Q16 10-Q”). The 2Q16 10-Q was signed by

Defendant Baier, and contained SOX certifications signed by Defendants Smith and Baier

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

         149.     For the quarter, Brookdale reported net loss of $35.45 million attributable to

Company stockholders, or $0.19 per diluted share, on total revenue of approximately $1.26

billion, compared to a net loss of approximately $84.8 million attributable to Company

stockholders, or $0.46 per diluted share, on total revenue of approximately $1.24 billion for the

same quarter in the prior year.

         150.     Regarding “Resident Fees” for the second fiscal quarter, the 2Q16 10-Q also

reported, in relevant part, that:

         Resident fee revenue increased $10.6 million, or 1.0%, over the prior year period
         primarily as a result of an increase in the average monthly revenue per unit
         compared to the prior year period. During the current period, revenues grew 1.6%
         at the 933 communities we owned or leased during both full periods with a 3.0%
         increase in the average monthly revenue per unit (excluding amortization of
         entrance fee revenue).




                                                  - 53 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 53 of 150 PageID #: 53
       151.    Regarding “Facility Operating Expense” for the second fiscal quarter, the 2Q16

10-Q also reported, in relevant part, that:

       Facility operating expense decreased over the prior year period primarily due to
       the impact of disposition and lease termination activity since the beginning of the
       prior year period and a $13.7 million decrease in insurance expense from changes
       in estimates due to general liability and professional liability and workers
       compensation claims experience. The decrease was partially offset by increases in
       salaries and wages due to wage rate increases.

       152.    Regarding “General and Administrative Expense” for the second fiscal quarter,

the 2Q16 10-Q also reported, in relevant part, that:

       General and administrative expense increased $1.2 million, or 1.3%, over the
       prior year period primarily as a result of an increase in salaries and wages due to
       wage rate and bonus accrual increases and an increase in non-cash stock-based
       compensation expense. The increase was partially offset by a decrease in
       integration, transaction, transaction-related and strategic project costs.

       153.    Regarding “Costs Incurred on Behalf of Managed Communities” for the second

fiscal quarter, the 2Q16 10-Q also reported, in relevant part, that:

       Costs incurred on behalf of managed communities increased $6.7 million, or
       3.7%, primarily due to additional costs incurred on behalf of managed
       communities resulting from increases in salaries and wages and other facility
       operating expenses at the communities operated in both full periods.
       .
       154. The 2Q16 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is

committed to providing senior living solutions primarily within properties that are designed,

purpose-built and operated to provide the highest quality service, care and living

accommodations for residents” and that as of June 30, 2016, the Company had “the ability to

serve approximately 107,000 residents.” Further, the 2Q16 10-Q stated that the Company offers

its residents “access to a full continuum of services across the most attractive sectors of the



                                                - 54 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 54 of 150 PageID #: 54
senior living industry” and “a supportive ‘home-like’ setting, assistance with activities of daily

living (such as eating, bathing, dressing, toileting and transferring/walking).” Moreover, the

2Q16 10-Q asserted that “[b]y providing residents with a range of service options as their needs

change,” the Company “provide[s] greater continuity of care.”

       155.    The 2Q16 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as of
       June 30, 2016, our disclosure controls and procedures were effective.

(Emphasis added.)

       156.    The 2Q16 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended June 30, 2016 that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.

       November 3, 2016 Form 10-Q

       157.    On November 3, 2016, Brookdale filed its quarterly report for the fiscal quarter

ended September 30, 2016 on Form 10-Q (the “3Q16 10-Q”). The 3Q16 10-Q was signed by

Defendant Baier, and contained SOX certifications signed by Defendants Smith and Baier

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.


                                                  - 55 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 55 of 150 PageID #: 55
        158.    For the quarter, Brookdale reported net loss of $51.69 million attributable to

Company stockholders, or $0.28 per diluted share, on total revenue of approximately $1.25

billion, compared to a net loss of approximately $68.22 million attributable to Company

stockholders, or $0.37 per diluted share, on total revenue of approximately $1.24 billion for the

same quarter in the prior year.

        159.    Regarding “Resident Fees” for the third fiscal quarter, the 3Q16 10-Q also

reported, in relevant part, that:

        Resident fee revenue increased $2.7 million, or 0.3%, over the prior year period
        primarily as a result of an increase in the average monthly revenue per unit
        compared to the prior year period. During the current period, revenues grew 2.0%
        at the 896 communities we owned or leased during both full periods with a 3.2%
        increase in the average monthly revenue per unit (excluding amortization of
        entrance fee revenue). The increase was partially offset by the impact of
        disposition activity since the beginning of the prior year period and a 110 basis
        point decrease in weighted average occupancy in the 896 communities we owned
        or leased during both full periods. The 57 communities disposed of subsequent to
        the beginning of the prior year period, either through sales or lease terminations,
        generated $15.1 million of revenue during the current year period compared to
        $31.5 million of revenue in the prior year period.

        160.    Regarding “Facility Operating Expense” for the third fiscal quarter, the 3Q16 10-

Q also reported, in relevant part, that:

        Facility operating expense increased $4.5 million, or 0.6%, over the prior year
        period primarily due to the impact of increases in salaries and wages due to wage
        rate increases. This increase was partially offset by disposition activity, through
        sales and lease terminations, since the beginning of the prior year period and a
        $13.9 million decrease in insurance expense from changes in estimates due to
        general liability and professional liability and workers compensation claims
        experience. The 57 communities disposed of subsequent to the beginning of the
        prior year period, either through sales or lease terminations, incurred $13.0
        million of facility operating expenses during the current year period compared to
        $26.8 million of facility operating expenses in the prior year period.




                                              - 56 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 56 of 150 PageID #: 56
       161.    Regarding “General and Administrative Expense” for the third fiscal quarter, the

3Q16 10-Q also reported, in relevant part, that:

       General and administrative expense decreased $36.1 million, or 36.3%, over the
       prior year period primarily due to a $29.4 million decrease in integration,
       transaction, transaction-related and strategic project costs, a decrease in bonus
       expense and a decrease in stock-based compensation expense.

       162.    Regarding “Costs Incurred on Behalf of Managed Communities” for the third

fiscal quarter, the 3Q16 10-Q also reported, in relevant part, that:

       Costs incurred on behalf of managed communities increased $3.7 million, or
       2.0%, primarily due to additional costs incurred on behalf of managed
       communities resulting from increases in salaries and wages and other facility
       operating expenses at the communities operated in both full periods.

       163.    The 3Q16 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is

committed to providing senior living solutions primarily within properties that are designed,

purpose-built and operated to provide the highest quality service, care and living

accommodations for residents” and that as of September 30, 2016, the Company had “the ability

to serve approximately 105,000 residents.” Further, the 3Q16 10-Q stated that the Company

offers its residents “access to a full continuum of services across the most attractive sectors of the

senior living industry” and “a supportive home-like setting, assistance with activities of daily

living (such as eating, bathing, dressing, toileting and transferring/walking)[.]” Moreover, the

3Q16 10-Q asserted that “[b]y providing residents with a range of service options as their needs

change,” the Company “provide[s] greater continuity of care.”

       164.    The 3Q16 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:



                                                - 57 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 57 of 150 PageID #: 57
        Our management, under the supervision of and with the participation of our Chief
        Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
        our disclosure controls and procedures (as such term is defined under Rules 13a-
        15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
        of the end of the period covered by this report. Based on such evaluation, our
        Chief Executive Officer and Chief Financial Officer each concluded that, as of
        September 30, 2016, our disclosure controls and procedures were effective.

(Emphasis added.)

        165.    The 3Q16 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

        There has not been any change in our internal control over financial reporting (as
        such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
        during the fiscal quarter ended September 30, 2016 that has materially affected, or
        is reasonably likely to materially affect, our internal control over financial
        reporting.

        February 15, 2017 Form 10-K

        166.    On February 15, 2017, the Company filed its annual report with the SEC

announcing its financial and operating results for the quarter and year ended December 31, 2016

on a Form 10-K (the “2016 10-K”). The 2016 10-K was signed by Defendants Baier, Smith,

Bumstead, Clegg, Decker, Leeds, Parrell, Petty, Seward, and Wielansky,             and contained

certifications pursuant to Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the

Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Smith and Baier attesting to the

accuracy of the financial statements contained therein, the disclosure of any material changes to

the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

officers, or its directors.

        167.    For the 2016 fiscal year, the Company reported a net loss of $404.4 million

attributable to Company stockholders, or $2.18 per diluted share, on total revenue of $4.98



                                              - 58 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 58 of 150 PageID #: 58
billion, compared to a net loss of $457.5 million attributable to Company stockholders, or $2.48

per diluted share, on total revenue of $4.96 billion for the prior year.

           168.    Regarding “Resident Fees” for the full fiscal year ended December 31, 2016, the

2016 10-K also reported, in relevant part, that:

           Resident fee revenue decreased $8.5 million, or (0.2)%, compared to the prior
           year primarily due to disposition activity, through sales and lease terminations,
           since the beginning of the prior year and a 130 basis point decrease in occupancy
           at the 876 communities we owned or leased during both full periods. The
           decrease in resident fees was partially offset by a 3.1% increase in RevPOR8 at
           these communities compared to the prior year. Total RevPAR for the consolidated
           portfolio also increased by 3.0% compared to the prior year. The 81 communities
           disposed of subsequent to the beginning of the prior year generated $126.2
           million of revenue during 2016 compared to $202.0 million of revenue in the
           prior year.

           169.    Regarding “Facility Operating Expense” for the full fiscal year ended December

31, 2016, the 2016 10-K also reported, in relevant part, that:

           Facility operating expense increased $10.5 million, or 0.4%, over the prior year
           primarily due to a $46.5 million increase in salaries and wages due to wage rate
           increases at the 876 communities we owned or leased during both full periods and
           $18.4 million of expense increases for our ancillary services in connection with
           higher home health and hospice average daily census. This increase was partially
           offset by disposition activity, through sales and lease terminations, since the
           beginning of the prior year and a $35.4 million decrease in insurance expense
           from changes in estimates due to general liability and professional liability and
           workers compensation claims experience. The 81 communities disposed of
           subsequent to the beginning of the prior year, either through sales or lease
           terminations, incurred $99.6 million of facility operating expenses during 2016
           compared to $164.5 million of facility operating expenses in the prior year.

           170.    Regarding the Company’s “General and Administrative Expense” for the full

fiscal year ended December 31, 2016, the 2016 10-K also reported, in relevant part, that:

           General and administrative expense decreased $57.2 million, or 15.4%, over the
           prior year primarily due to a $61.5 million decrease in integration, transaction-
           related and strategic project costs.
8
    RevPAR means “average monthly senior housing resident fee revenues per available unit[.]”

                                                       - 59 -


      Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 59 of 150 PageID #: 59
                                               ***

         This decrease was partially offset by an increase in salaries and wages due to
         wage rate increases.
         171. Regarding the Company’s “Costs Incurred on Behalf of Managed Communities”

for the full fiscal year ended December 31, 2016, the 2016 10-K also reported, in relevant part,

that:

         Costs incurred on behalf of managed communities increased $14.3 million, or
         2.0%, primarily due to additional costs incurred on behalf of managed
         communities resulting from increases in salaries and wages and other facility
         operating expenses at the communities operated in both full years.

         172.   Like the 2Q16 10-Q, the 2016 10-K also flaunted the Company’s purportedly

first-rate services and facilities, stating, “ [t]he Company is committed to providing senior living

solutions primarily within properties that are designed, purpose-built and operated to provide the

highest quality service, care and living accommodations for residents” and that as of December

31, 2016, the Company had “the ability to serve approximately 103,000 residents.” Further, the

2Q16 10-Q stated that the Company offers its residents “access to a full continuum of services

across the most attractive sectors of the senior living industry” and “a supportive home-like

setting, assistance with activities of daily living (such as eating, bathing, dressing, toileting and

transferring/walking).” Moreover, the 2Q16 10-Q asserted that “[b]y providing residents with a

range of service options as their needs change,” the Company “provide[s] greater continuity of

care.”

         173.   Regarding the Company’s “Operations,” the 2016 10-K stated:

         We have implemented intensive standards, policies and procedures and systems,
         including detailed staff manuals and training materials, which we believe have
         contributed to high levels of customer service. We have centralized accounting,
         finance and other operating functions in our support centers so that, consistent


                                               - 60 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 60 of 150 PageID #: 60
       with our operating philosophy, community-based personnel can focus on
       resident care, family connections and efficient operations. Our operating
       procedures include securing national vendor contracts to obtain lower pricing for
       certain services such as food, energy and insurance, implementing effective
       budgeting and financial controls at each community, and establishing
       standardized training and operations procedures. We have also established
       company-wide policies and procedures relating to, among other things: resident
       care; community design and community operations; billing and collections;
       accounts payable; finance and accounting; risk management; development of
       employee training materials and programs; marketing activities; the hiring and
       training of management and other community-based personnel; compliance
       with applicable local and state regulatory requirements[.]

(Emphasis added.)

       174.    Regarding “Community Staffing and Training” the 2016 10-K stated, in relevant

part, the following:

       Each community has an Executive Director responsible for the overall day-to-day
       operations of the community, including quality of care and service, social services
       and financial performance.

                                             ***

       Depending upon the size of the community, each Executive Director is supported
       by a community staff member who is directly responsible for day-to-day care of
       the residents and either community staff or regional support to oversee the
       community's sales, marketing and community outreach programs. Other key
       positions supporting each community may include individuals responsible for
       food service, healthcare services, therapy services, activities, housekeeping, and
       engineering.

       We believe that quality of care and operating efficiency can be maximized by
       direct resident and staff contact.

       175.    Regarding “Quality Assurance” the 2016 10-K stated, in relevant part, the

following:

       We maintain quality assurance programs at each of our communities through
       our corporate and regional staff. Our quality assurance programs are designed
       to achieve a high degree of resident and family member satisfaction with the
       care and services that we provide. Our quality control measures include, among


                                             - 61 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 61 of 150 PageID #: 61
       other things, community inspections conducted by corporate staff on a regular
       basis. These inspections cover the appearance of the exterior and grounds; the
       appearance and cleanliness of the interior; the professionalism and friendliness of
       staff; quality of resident care (including assisted living services, nursing care,
       therapy and home health programs); the quality of activities and the dining
       program; observance of residents in their daily living activities; and compliance
       with government regulations. Our quality control measures also include the
       survey of residents and family members on a regular basis to monitor their
       perception of the quality of services provided to residents.

(Emphasis added.)

       176.   In the “Risk Factors,” section the 2016 10-K contained nonspecific, boilerplate

language regarding risks related to “[i]ncreases in the cost and availability of labor, including

increased competition for or a shortage of skilled personnel, increased wage pressures or

increased union activity, [which] would have an adverse effect on [the Company’s] business,

results of operations and cash flow.” The risk warnings contained in the 2016 10-K were broad

catch-all clauses that were not designed to disclose the Company’s known risks regarding the

Misconduct. Specifically, the 2016 10-K stated, in pertinent part, that the Company’s “success

depends on [Brookdale’s] ability to retain and attract skilled management personnel who are

responsible for the day-to-day operations of each of [Brookdale’s] communities”; that

“[i]ncreased competition for or a shortage of nurses, therapists or other trained personnel, or

general inflationary pressures may require that [the Company] enhance [Brookdale’s] pay and

benefits package to compete effectively for such personnel”; that Company has “experienced and

may continue to experience wage pressures due to minimum wage increases mandated by state

and local laws and the increase to the salary thresholds for overtime exemptions under the Fair

Labor Standards Act”; that the Company “may not be able to offset such added costs resulting

from competitive, inflationary or regulatory pressures by increasing the rates [the Company]



                                             - 62 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 62 of 150 PageID #: 62
charge[s] to [Brookdale’s] residents or [Brookdale’s] service charges, which would negatively

impact [the Company’s] results of operations and cash flow”; that “[t]urnover rates and the

magnitude of the shortage of nurses, therapists or other trained personnel varies substantially

from market to market”; that, “[i]f [the Company] fail[s] to attract and retain qualified and

skilled personnel, [Brookdale’s] ability to conduct [its] business operations effectively, [the

Company’s] overall operating results and cash flow could be harmed”; that “efforts by labor

unions to unionize any of [Brookdale’s] community personnel could divert management

attention, lead to increases in [the Company’s] labor costs and/or reduce [its] flexibility with

respect to certain workplace rules”; and that, “[i]f [the Company] experience[s] an increase in

organizing activity, if onerous collective bargaining agreement terms are imposed upon

[Brookdale], or if [Brookdale] otherwise experience[s] an increase in [its] staffing and labor

costs, [the Company’s] results of operations and cash flow would be negatively affected.”

       177.    The 2016 10-K stated, in relevant part, about the Company’s disclosure controls

and procedures:

       The Company maintains disclosure controls and procedures (as defined under
       Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as
       amended). Our management, under the supervision of and with the participation
       of our Chief Executive Officer and Chief Financial Officer, has evaluated the
       effectiveness of our disclosure controls and procedures. Based on such
       evaluation, our Chief Executive Officer and Chief Financial Officer each
       concluded that, as of December 31, 2016, our disclosure controls and
       procedures were effective.

(Emphasis added.)

       178.    The 2016 10-K, stated in relevant part, about the Company’s internal control over

financial reporting:




                                             - 63 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 63 of 150 PageID #: 63
       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting, as defined in Exchange Act Rule 13a-15(f).
       Under the supervision and with the participation of our management, including
       our Chief Executive Officer and Chief Financial Officer, we conducted an
       evaluation of the effectiveness of our internal control over financial reporting
       based on the framework in Internal Control—Integrated Framework issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (2013
       framework).

                                              ***

       Based on the Company's evaluation, management concluded that our internal
       control over financial reporting was effective as of December 31, 2016.
       Management reviewed the results of their assessment with our Audit
       Committee.

                                              ***

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended December 31, 2016 that has materially affected, or
       is reasonably likely to materially affect, our internal control over financial
       reporting.

(Emphasis added.)

       179.    The 2016 10-K also contained general statements about the risk of errors in the

Company’s financial reporting. To this point, the 2016 10-K stated, “[b]ecause of its inherent

limitations, internal control over financial reporting may not prevent or detect misstatements.

Therefore, even those systems determined to be effective can only provide reasonable assurance

with respect to financial statement preparation and presentation.”

       May 10, 2016 Form 10-Q

       180.    On May 10, 2016, Brookdale filed its quarterly report for the fiscal quarter ended

March 31, 2017 on Form 10-Q (the “1Q17 10-Q”). The 1Q17 10-Q was signed by Defendant

Baier, and contained SOX certifications signed by Defendants Smith and Baier attesting to the

accuracy of the financial statements contained therein, the disclosure of any material changes to

                                              - 64 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 64 of 150 PageID #: 64
the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

officers, or its directors.

        181.    For the quarter, Brookdale reported net loss of $126.3 million attributable to

Company stockholders, or $0.68 per diluted share, on total revenue of approximately $1.22

billion, compared to a net loss of approximately $48.78 million attributable to Company

stockholders, or $0.26 per diluted share, on total revenue of approximately $1.26 billion for the

same quarter in the prior year.

        182.    Regarding “Resident Fees” for the third fiscal quarter, the 1Q17 10-Q also

reported, in relevant part, that:

        Resident fee revenue decreased $44.2 million, or 4.2%, compared to the prior year
        period primarily due to disposition activity, through sales and lease terminations,
        since the beginning of the prior year period. Weighted average occupancy
        decreased 100 basis points at the 816 communities we owned or leased during
        both full periods. Additionally, Brookdale Ancillary Services segment revenue
        decreased $10.2 million, or 8.4%, primarily due to a decrease in outpatient
        therapy service volume. The 59 communities disposed of subsequent to the
        beginning of the prior year period (excluding the 62 communities for which the
        financial results were deconsolidated from our financial statements prospectively
        upon formation of the Blackstone Venture on March 29, 2017) generated $0.7
        million of revenue during the current year period compared to $43.5 million of
        revenue in the prior year period. The decrease in resident fee revenue was
        partially offset by a 2.0% increase in RevPOR at the 816 communities we owned
        or operated during both full periods compared to the prior year period. Total
        RevPAR for the consolidated portfolio also increased by 0.9% compared to the
        prior year period. Resident fee revenue for the three months ended March 31,
        2017 includes $64.0 million of revenue for the 62 communities acquired by the
        Blackstone Venture.

        183.    Regarding “Facility Operating Expense” for the first fiscal quarter, the 1Q17 10-Q

also reported, in relevant part, that:

        Facility operating expense decreased $41.4 million, or 5.8%, over the prior year
        period primarily due to disposition activity, through sales and lease terminations,
        of 59 communities since the beginning of the prior year period, which incurred


                                              - 65 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 65 of 150 PageID #: 65
       $1.3 million of facility operating expenses during the three months ended March
       31, 2017 compared to $33.8 million of facility operating expenses in the three
       months ended March 31, 2016. Additionally, Brookdale Ancillary Services
       segment facility operating expenses decreased $11.3 million, or 10.5%, primarily
       due to a decrease in outpatient therapy services volume.

       184.    Regarding “General and Administrative Expense” for the first fiscal quarter, the

1Q17 10-Q also reported, in relevant part, that:

       General and administrative expense decreased $27.1 million, or 29.2%, over the
       prior year period primarily due to a $19.0 million decrease in integration,
       transaction-related and strategic project costs. Integration, transaction-related and
       strategic project costs were $0.2 million during the current period compared to
       $19.1 million in the prior year period. Integration costs for 2016 include transition
       costs associated with organizational restructuring (such as severance and retention
       payments and recruiting expenses), third party consulting expenses directly
       related to the integration of acquired communities (in areas such as cost savings
       and synergy realization, branding and technology and systems work), and internal
       costs such as training, travel and labor, reflecting time spent by Company
       personnel on integration activities and projects. Transaction-related costs for 2016
       include third party costs directly related to acquisition and disposition activity,
       community financing and leasing activity and corporate capital structure
       assessment activities (including shareholder relations advisory matters), and are
       primarily comprised of legal, finance, consulting, professional fees and other third
       party costs. Strategic project costs for 2016 include costs associated with strategic
       projects related to refining our strategy, building out enterprise-wide capabilities
       (including EMR roll-out project) and reducing costs and achieving synergies by
       capitalizing on scale. Additionally, a reduction in corporate associate headcount
       resulted in decreased salaries and wage expense for the three months ended March
       31, 2017.

       185.    Regarding “Costs Incurred on Behalf of Managed Communities” for the first

fiscal quarter, the 1Q17 10-Q also reported, in relevant part, that:

       Costs incurred on behalf of managed communities decreased $1.3 million,
       or 0.7%, primarily due to terminations of management agreements subsequent to
       the beginning of the prior year period.

       186.    The 1Q17 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is



                                                - 66 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 66 of 150 PageID #: 66
committed to providing senior living solutions primarily within properties that are designed,

purpose-built and operated to provide the highest quality service, care and living

accommodations for residents” and that as of September 30, 2016, the Company had “the ability

to serve approximately 105,000 residents.” Further, the 1Q17 10-Q stated that the Company

offers its residents “access to a full continuum of services across the most attractive sectors of the

senior living industry” and “a supportive home-like setting, assistance with activities of daily

living (such as eating, bathing, dressing, toileting and transferring/walking)[.]” Moreover, the

1Q17 10-Q asserted that “[b]y providing residents with a range of service options as their needs

change,” the Company “provide[s] greater continuity of care.”

       187.    The “Risk Factors” section of the 1Q17 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2016.”

       188.    The 1Q17 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as of
       September 30, 2016, our disclosure controls and procedures were effective.

(Emphasis added.)

       189.    The 1Q17 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)


                                                - 67 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 67 of 150 PageID #: 67
        during the fiscal quarter ended September 30, 2016 that has materially affected, or
        is reasonably likely to materially affect, our internal control over financial
        reporting.

        August 8, 2017 Form 10-Q

        190.    On August 8, 2017, Brookdale filed its quarterly report for the fiscal quarter

ended June 30, 2017 on Form 10-Q (the “2Q17 10-Q”). The 2Q17 10-Q was signed by

Defendant Baier, and contained SOX certifications signed by Defendants Smith and Baier

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

        191.    For the quarter, Brookdale reported net loss of $46.29 million attributable to

Company stockholders, or $0.25 per diluted share, on total revenue of approximately $1.19

billion, compared to a net loss of approximately $35.45 million attributable to Company

stockholders, or $0.19 per diluted share, on total revenue of approximately $1.26 billion for the

same quarter in the prior year.

        192.    Regarding “Resident Fees” for the second fiscal quarter, the 2Q17 10-Q also

reported, in relevant part, that:

        Resident fee revenue decreased $120.5 million, or 11.4%, compared to the prior
        year period primarily due to disposition activity, through sales and lease
        terminations, since the beginning of the prior year period. Weighted average
        occupancy decreased 150 basis points at the 818 communities we owned or leased
        during both full periods, primarily due to the impact of new competition in our
        markets. Additionally, Brookdale Ancillary Services segment revenue
        decreased $13.1 million, or 10.7%, primarily due to decreases in volume for
        outpatient therapy services and home health services. The 130 communities
        disposed of subsequent to the beginning of the prior year period (including the 62
        communities for which the financial results were deconsolidated from our
        financial statements prospectively upon formation of the Blackstone Venture on
        March 29, 2017) generated $6.3 million of revenue during the current year period


                                                  - 68 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 68 of 150 PageID #: 68
       compared to $116.2 million of revenue in the prior year period. The decrease in
       resident fee revenue was partially offset by a 1.8% increase in RevPOR at
       the 818 communities we owned or operated during both full periods compared to
       the prior year period. Total RevPAR for the consolidated portfolio also increased
       by 0.9% compared to the prior year period.

       193.    Regarding “Facility Operating Expense” for the second fiscal quarter, the 2Q17

10-Q also reported, in relevant part, that:

       Facility operating expense decreased $50.7 million, or 7.3%, over the prior year
       period primarily due to disposition activity, through sales and lease terminations,
       of 130 communities since the beginning of the prior year period, which incurred
       $7.5 million of facility operating expenses during the three months ended June 30,
       2017 compared to $88.5 million of facility operating expenses in the three months
       ended June 30, 2016. Additionally, Brookdale Ancillary Services segment facility
       operating expenses decreased $7.2 million, or 6.9%, primarily due to decreases in
       volume for outpatient therapy services and home health services. These decreases
       were partially offset by an $11.3 million increase in insurance expense related to
       positive changes in the three months ended June 30, 2016 to estimates in general
       liability and professional liability and workers compensation expenses and an
       increase in salaries and wages arising from wage rate increases at the
       communities we operated during both full periods.

       194.    Regarding “General and Administrative Expense” for the second fiscal quarter,

the 2Q17 10-Q also reported, in relevant part, that:

       General and administrative expense decreased $23.6 million, or 26.0%, over the
       prior year period primarily due to a $16.1 million decrease in integration,
       transaction-related and strategic project costs. Integration, transaction-related and
       strategic project costs were $0.6 million during the current period compared to
       $16.7 million in the prior year period. Integration costs for 2016 include transition
       costs associated with organizational restructuring (such as severance and retention
       payments and recruiting expenses), third party consulting expenses directly
       related to the integration of acquired communities (in areas such as cost savings
       and synergy realization, branding and technology and systems work), and internal
       costs such as training, travel and labor, reflecting time spent by Company
       personnel on integration activities and projects. Transaction-related costs for 2016
       include third party costs directly related to acquisition and disposition activity,
       community financing and leasing activity and corporate capital structure
       assessment activities (including shareholder relations advisory matters), and are
       primarily comprised of legal, finance, consulting, professional fees and other third
       party costs. Strategic project costs for 2016 include costs associated with strategic


                                               - 69 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 69 of 150 PageID #: 69
       projects related to refining our strategy, building out enterprise-wide capabilities
       (including EMR roll-out project) and reducing costs and achieving synergies by
       capitalizing on scale. Additionally, a reduction in corporate associate headcount
       resulted in decreased salaries and wage expense for the three months
       ended June 30, 2017.

       195.    Regarding “Costs Incurred on Behalf of Managed Communities” for the second

fiscal quarter, the 2Q17 10-Q also reported, in relevant part, that:

       Costs incurred on behalf of managed communities increased $43.9 million,
       or 23.6%, primarily due to our entry into management agreements with the
       Blackstone Venture.

       196.    The 2Q17 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is

committed to providing senior living solutions primarily within properties that are designed,

purpose-built and operated to provide the highest quality service, care and living

accommodations for residents” and that as of June 30, 2017, the Company had “the ability to

serve approximately 102,000 residents.” Further, the 2Q17 10-Q stated that the Company offers

its residents “access to a full continuum of services across the most attractive sectors of the

senior living industry” and “a supportive home-like setting, assistance with activities of daily

living (such as eating, bathing, dressing, toileting and transferring/walking)[.]” Moreover, the

2Q17 10-Q asserted that “[b]y providing residents with a range of service options as their needs

change,” the Company “provide[s] greater continuity of care.”

       197.    The “Risk Factors” section of the 2Q17 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2016.”




                                                - 70 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 70 of 150 PageID #: 70
       198.    The 2Q17 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as
       of June 30, 2017, our disclosure controls and procedures were effective.

(Emphasis added.)

       199.    The 2Q17 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended June 30, 2017 that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.

       November 7, 2017 Form 10-Q

       200.    On November 7, 2017, Brookdale filed its quarterly report for the fiscal quarter

ended September 30, 2017 on Form 10-Q (the “3Q17 10-Q”). The 3Q17 10-Q was signed by

Defendant Baier, and contained SOX certifications signed by Defendants Smith and Baier

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

       201.    For the quarter, Brookdale reported net loss of $413.89 million attributable to

Company stockholders, or $2.22 per diluted share, on total revenue of approximately $1.18

billion, compared to a net loss of approximately $51.69 million attributable to Company




                                                  - 71 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 71 of 150 PageID #: 71
stockholders, or $0.28 per diluted share, on total revenue of approximately $1.25 billion for the

same quarter in the prior year.

        202.    Regarding “Resident Fees” for the third fiscal quarter, the 3Q17 10-Q also

reported, in relevant part, that:

        Resident fee revenue decreased $119.9 million, or 11.5%, compared to the prior
        year period primarily due to disposition activity, through sales and lease
        terminations, since the beginning of the prior year period. Weighted average
        occupancy decreased 160 basis points at the 809 communities we owned or leased
        during both full periods, primarily due to the impact of new competition in our
        markets. Additionally, Brookdale Ancillary Services segment revenue
        decreased $6.7 million, or 5.7%, primarily due to a decrease in volume for
        outpatient therapy services and a decrease in reimbursement rates for home health
        services. The 136 communities disposed of subsequent to the beginning of the
        prior year period (including the 62 communities for which the financial results
        were deconsolidated from our financial statements prospectively upon formation
        of the Blackstone Venture on March 29, 2017) generated $4.0 million of revenue
        during the current year period compared to $115.1 million of revenue in the prior
        year period. The decrease in resident fee revenue was partially offset by
        a 1.4% increase in RevPOR at the 809 communities we owned or operated during
        both full periods compared to the prior year period. Total RevPAR for the
        consolidated portfolio also increased by 1.1% compared to the prior year period.

        203.    Regarding “Facility Operating Expense” for the third fiscal quarter, the 3Q17 10-

Q also reported, in relevant part, that:

        Facility operating expense decreased $53.6 million, or 7.6%, over the prior year
        period. For the three months ended September 30, 2017, facility operating
        expense includes $5.3 million of costs related to our response to Hurricanes
        Harvey and Irma. The decrease in facility operating expense is primarily due to
        disposition activity, through sales and lease terminations, of 136 communities
        since the beginning of the prior year period, which incurred $3.3 million of
        facility operating expenses during the current year period compared to $87.4
        million of facility operating expenses in the prior year period. Additionally,
        Brookdale Ancillary Services segment facility operating expenses decreased $1.9
        million, or 1.8%, primarily due to a decrease in volume for outpatient therapy
        services. These decreases were partially offset by an increase in salaries and
        wages arising from wage rate increases at the communities we operated during
        both full periods and an $8.1 million increase in insurance expense related to



                                              - 72 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 72 of 150 PageID #: 72
       positive changes in the three months ended September 30, 2016 to estimates in
       general liability and professional liability and workers compensation expenses.

       204.    Regarding “General and Administrative Expense” for the third fiscal quarter, the

3Q17 10-Q also reported, in relevant part, that:

       General and administrative expense increased $0.4 million, or 0.6%, over the
       prior year period primarily due to increased legal fees. This increase was partially
       offset by a $5.6 million decrease in integration, transaction-related and strategic
       project costs. Integration, transaction-related and strategic project costs were $0.8
       million during the current period compared to $6.4 million in the prior year
       period. Integration costs for 2016 include transition costs associated with
       organizational restructuring (such as severance and retention payments and
       recruiting expenses), third party consulting expenses directly related to the
       integration of acquired communities (in areas such as cost savings and synergy
       realization, branding and technology and systems work), and internal costs such
       as training, travel and labor, reflecting time spent by Company personnel on
       integration activities and projects. Transaction-related costs for 2016 include third
       party costs directly related to acquisition and disposition activity, community
       financing and leasing activity and corporate capital structure assessment activities
       (including shareholder relations advisory matters), and are primarily comprised of
       legal, finance, consulting, professional fees and other third party costs. Strategic
       project costs for 2016 include costs associated with strategic projects related to
       refining our strategy, building out enterprise-wide capabilities (including EMR
       roll-out project) and reducing costs and achieving synergies by capitalizing on
       scale.

       205.    Regarding “Costs Incurred on Behalf of Managed Communities” for the third

fiscal quarter, the 3Q17 10-Q also reported, in relevant part, that:

       Costs incurred on behalf of managed communities increased $49.2 million,
       or 26.2%, primarily due to our entry into management agreements with the
       Blackstone Venture.

       206.    The 3Q17 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is

committed to providing senior living solutions primarily within properties that are designed,

purpose-built and operated to provide the highest quality service, care and living



                                                - 73 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 73 of 150 PageID #: 73
accommodations for residents” and that as of September 30, 2017, the Company had “the ability

to serve approximately 101,000 residents.” Further, the 3Q17 10-Q stated that the Company

offers its residents “access to a full continuum of services across the most attractive sectors of the

senior living industry” and “a supportive home-like setting, assistance with activities of daily

living (such as eating, bathing, dressing, toileting and transferring/walking)[.]” Moreover, the

3Q17 10-Q asserted that “[b]y providing residents with a range of service options as their needs

change,” the Company “provide[s] greater continuity of care.”

       207.    The “Risk Factors” section of the 3Q17 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2016.”

       208.    The 3Q17 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as
       of September 30, 2017, our disclosure controls and procedures were effective.

(Emphasis added.)

       209.    The 3Q17 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended September 30, 2017 that has materially affected, or
       is reasonably likely to materially affect, our internal control over financial
       reporting.



                                                - 74 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 74 of 150 PageID #: 74
       February 22, 2018 Form 10-K

       210.    On February 22, 2018, the Company filed its annual report with the SEC

announcing its financial and operating results for the quarter and year ended December 31, 2017

on a Form 10-K (the “2017 10-K”). The 2017 10-K was signed by Defendants Baier, Smith,

Bromley, Bumstead, Clegg, Decker, Leeds, Seward, and Wielansky, and contained SOX

certifications signed by Defendants Smith and Baier attesting to the accuracy of the financial

statements contained therein, the disclosure of any material changes to the Company’s internal

controls, and the disclosure of any fraud committed by the Company, its officers, or its directors.

       211.    For the 2017 fiscal year, the Company reported a net loss of $571.4 million

attributable to Company stockholders, or $3.07 per diluted share, on total revenue of $4.75

billion, compared to a net loss of $404.4 million attributable to Company stockholders, or $2.18

per diluted share, on total revenue of $4.98 billion for the prior year.

       212.    Regarding “Resident Fees” for the full fiscal year ended December 31, 2017, the

2017 10-K also reported, in relevant part, that:

       Resident fee revenue decreased $388.5 million, or 9.3%, compared to the prior
       year primarily due to disposition activity, through sales and lease terminations,
       since the beginning of the prior year. Weighted average occupancy
       decreased 130 basis points at the 766 communities we owned or leased during
       both full periods, which reflects the impact of new competition in our markets.

                                                ***

       The 165 communities disposed of subsequent to the beginning of the prior year
       (including the 62 communities for which the financial results were deconsolidated
       from our financial statements prospectively upon formation of the Blackstone
       Venture on March 29, 2017) generated $172.6 million of revenue during the
       current year period compared to $543.3 million of revenue in the prior year
       period. The decrease in resident fee revenue was partially offset by a 2.5%
       increase in RevPOR. Total RevPAR for the consolidated portfolio also increased
       by 1.6% compared to the prior year.


                                                - 75 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 75 of 150 PageID #: 75
        213.   Regarding “Facility Operating Expense” for the full fiscal year ended December

31, 2017, the 2017 10-K also reported, in relevant part, that:

        Facility operating expense decreased $197.2 million, or 7.0%, over the prior year.

                                               ***

        The decrease in facility operating expense is primarily due to disposition activity,
        through sales and lease terminations, of 165 communities since the beginning of
        the prior year period, which incurred $135.0 million of facility operating expenses
        during the current year compared to $413.1 million of facility operating expenses
        in the prior year.
                                               ***

        These decreases were partially offset by an increase in salaries and wages arising
        from wage rate increases at the communities we operated during both full years
        and a $23.3 million increase in insurance expense related to positive changes in
        the prior year to estimates in general liability and professional liability and
        workers compensation expenses.

        214.   Regarding the Company’s “General and Administrative Expense” for the full

fiscal year ended December 31, 2017, the 2017 10-K also reported, in relevant part, that:

        General and administrative expense decreased $58.0 million, or 18.5%, over the
        prior year primarily due to a $47.4 million decrease in integration, transaction-
        related and strategic project costs.

                                               ***

        Strategic project costs for 2016 include costs associated with strategic projects
        related to refining our strategy, building out enterprise-wide capabilities
        (including EMR roll-out projects) and reducing costs and achieving synergies by
        capitalizing on scale. Additionally, a reduction in corporate associate headcount
        resulted in decreased salaries and wage expenses in the current year.

        215.   Regarding the Company’s “Costs Incurred on Behalf of Managed Communities”

for the full fiscal year ended December 31, 2017, the 2017 10-K also reported, in relevant part,

that:



                                               - 76 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 76 of 150 PageID #: 76
       Costs incurred on behalf of managed communities increased $153.5 million,
       or 20.8%, primarily due to our entry into management agreements with the
       Blackstone Venture.

       216.    Like the 2Q16 10-Q and the 2016 10-K, the 2017 10-K also touted the

Company’s allegedly excellent customer service and senior living communities, stating, “ [t]he

Company is committed to providing senior living solutions primarily within properties that are

designed, purpose-built and operated to provide quality service, care and living accommodations

for residents” and that as of December 31, 2017, the Company had “the ability to serve

approximately 101,000 residents.” Further, the 2Q17 10-Q stated that the Company offers its

residents “access to a full continuum of services across the most attractive sectors of the senior

living industry” and “a supportive home-like setting, assistance with activities of daily living

(ADL) such as eating, bathing, dressing, toileting and transferring/walking[.]” Moreover, the

2Q17 10-Q asserted that “[b]y providing residents with a range of service options as their needs

change,” the Company “provide[s] greater continuity of care.”

       217.    Regarding the Company’s “Operations,” the 2017 10-K stated:

       We have implemented intensive standards, policies and procedures and systems,
       including detailed staff manuals and training materials, which we believe have
       contributed to high levels of customer service. Further, we believe our
       centralized support infrastructure allows our community-based leaders and
       personnel to focus on resident care and family connections. Our operating
       procedures include securing national vendor contracts to obtain lower pricing for
       certain services such as food, supplies and insurance, implementing effective
       budgeting and financial controls at each community, and establishing
       standardized training and operations procedures. We have also established
       company-wide policies and procedures relating to, among other things: resident
       care; community design and community operations; billing and collections;
       accounts payable; finance and accounting; risk management; development of
       employee training materials and programs; marketing activities; the hiring and
       training of management and other community-based personnel; compliance
       with applicable local and state regulatory requirements[.]



                                              - 77 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 77 of 150 PageID #: 77
(Emphasis added.)

       218.    Regarding “Community Staffing and Training” the 2017 10-K stated, in relevant

part, the following:

       Each community has an Executive Director responsible for the overall day-to-day
       operations of the community, including quality of care and service, social services
       and financial performance.

                                             ***

       Depending upon the size of the community, each Executive Director is supported
       by a community staff member (health and wellness director or nursing director)
       who is directly responsible for day-to-day care of residents and community
       marketing and sales staff with regional support to oversee the community's sales,
       marketing and community outreach programs. Other key positions supporting
       each community may include individuals responsible for food service, healthcare
       services, activities, housekeeping, and maintenance.

       We believe that quality of care and operating efficiency can be maximized by
       direct resident and staff contact.

       219.    Regarding “Quality Assurance” the 2017 10-K stated, in relevant part, the

following:

       We maintain quality assurance programs at each of our communities through
       our corporate and regional staff. Our quality assurance programs are designed
       to achieve a high degree of resident and family member satisfaction with the
       care and services that we provide. Our quality control measures include, among
       other things, community inspections conducted by corporate staff on a regular
       basis. These inspections cover the appearance of the exterior and grounds; the
       appearance and cleanliness of the interior; the professionalism and friendliness of
       staff; quality of resident care (including assisted living services, nursing care,
       therapy and home health programs); the quality of activities and the dining
       program; observance of residents in their daily living activities; and compliance
       with government regulations. Our quality control measures also include the
       survey of residents and family members on a regular basis to monitor their
       perception of the quality of services provided to residents.

(Emphasis added.)




                                             - 78 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 78 of 150 PageID #: 78
       220.    In the “Risk Factors,” section the 2017 10-K contained nonspecific, boilerplate

language regarding risks related to [i]ncreases in the cost and availability of labor, including

increased competition for or a shortage of skilled personnel, increased wage pressures or

increased union activity, would have an adverse effect on our business, results of operations and

cash flow.”

The risk warnings contained in the 2017 10-K were generic catch-all clauses that were not

tailored to reveal the known risks related to the Misconduct. Specifically, the 2017 10-K stated,

in pertinent part, that the Company’s “success depends on [Brookdale’s] ability to retain and

attract skilled management personnel who are responsible for the day-to-day operations of each

of [Brookdale’s] communities”; that “[i]ncreased competition for or a shortage of nurses,

therapists or other trained personnel, or general inflationary pressures may require that [the

Company] enhance [Brookdale’s] pay and benefits package to compete effectively for such

personnel”; that Company has “experienced and may continue to experience wage pressures due

to minimum wage increases mandated by state and local laws and the increase to the salary

thresholds for overtime exemptions under the Fair Labor Standards Act”; that the Company

“may not be able to offset such added costs resulting from competitive, inflationary or regulatory

pressures by increasing the rates [the Company] charge[s] to [Brookdale’s] residents or

[Brookdale’s] service charges, which would negatively impact [the Company’s] results of

operations and cash flow”; that “[t]urnover rates and the magnitude of the shortage of nurses,

therapists or other trained personnel varies substantially from market to market”; that, “[i]f [the

Company] fail[s] to attract and retain qualified and skilled personnel, [Brookdale’s] ability to

conduct [its] business operations effectively, [the Company’s] overall operating results and cash



                                              - 79 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 79 of 150 PageID #: 79
flow could be harmed”; that “efforts by labor unions to unionize any of [Brookdale’s]

community personnel could divert management attention, lead to increases in [the Company’s]

labor costs and/or reduce [its] flexibility with respect to certain workplace rules”; and that, “[i]f

[the Company] experience[s] an increase in organizing activity, if onerous collective bargaining

agreement terms are imposed upon [Brookdale], or if [Brookdale] otherwise experience[s] an

increase in [its] staffing and labor costs, [the Company’s] results of operations and cash flow

would be negatively affected.”

       221.    The 2017 10-K stated, in relevant part, about the Company’s disclosure controls

and procedures:

       The Company maintains disclosure controls and procedures (as defined under
       Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as
       amended). Our management, under the supervision of and with the participation
       of our Chief Executive Officer and Chief Financial Officer, has evaluated the
       effectiveness of our disclosure controls and procedures. Based on such
       evaluation, our Chief Executive Officer and Chief Financial Officer each
       concluded that, as of December 31, 2016, our disclosure controls and
       procedures were effective.

(Emphasis added.)

       222.    The 2017 10-K, stated in relevant part, about the Company’s internal control over

financial reporting:

       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting, as defined in Exchange Act Rule 13a-15(f).
       Under the supervision and with the participation of our management, including
       our Chief Executive Officer and Chief Financial Officer, we conducted an
       evaluation of the effectiveness of our internal control over financial reporting
       based on the framework in Internal Control—Integrated Framework issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (2013
       framework).

                                               ***



                                               - 80 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 80 of 150 PageID #: 80
       Based on the Company's evaluation, management concluded that our internal
       control over financial reporting was effective as of December 31, 2016.
       Management reviewed the results of their assessment with our Audit
       Committee.

                                              ***

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended December 31, 2016 that has materially affected, or
       is reasonably likely to materially affect, our internal control over financial
       reporting.

(Emphasis added.)

       223.    The 2017 10-K also contained general statements about the risk of errors in the

Company’s financial reporting. To this point, the 2017 10-K stated, “[b]ecause of its inherent

limitations, internal control over financial reporting may not prevent or detect misstatements.

Therefore, even those systems determined to be effective can only provide reasonable assurance

with respect to financial statement preparation and presentation.”

       May 8, 2018 Form 10-Q

       224.    On May 8, 2018, Brookdale filed its quarterly report for the fiscal quarter ended

March 31, 2018 on Form 10-Q (the “1Q18 10-Q”). The 1Q18 10-Q was signed by Defendant

Baier, and contained SOX certifications signed by Defendant Baier and non-party, and Interim

CFO, Teresa F. Sparks (“Sparks”) attesting to the accuracy of the financial statements contained

therein, the disclosure of any material changes to the Company’s internal controls, and the

disclosure of any fraud committed by the Company, its officers, or its directors.

       225.    For the quarter, Brookdale reported net loss of $457.19 million attributable to

Company stockholders, or $2.45 per diluted share, on total revenue of approximately $1.19

billion, compared to a net loss of approximately $126.30 million attributable to Company


                                              - 81 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 81 of 150 PageID #: 81
stockholders, or $0.68 per diluted share, on total revenue of approximately $1.22 billion for the

same quarter in the prior year.

        226.    Regarding “Resident Fees” for the first fiscal quarter, the 1Q18 10-Q also

reported, in relevant part, that:

        Resident fee revenue decreased $110.7 million, or 10.9%, compared to the prior
        year period primarily due to disposition activity, through sales and lease
        terminations, since the beginning of the prior year period. Weighted average
        occupancy decreased 130 basis points at the 769 communities we owned or leased
        during both full periods, which reflects the impact of new competition in our
        markets. Additionally, Brookdale Ancillary Services segment revenue
        decreased $1.5 million, or 1.3%, primarily due to a decline in volume for home
        health visits. The 111 communities disposed of subsequent to the beginning of the
        prior year period (including the 62 communities for which the financial results
        were deconsolidated from our financial statements prospectively upon formation
        of the Blackstone Venture on March 29, 2017) generated $2.2 million of revenue
        during the current year period compared to $107.6 million of revenue in the prior
        year period. The decrease in resident fee revenue was partially offset by
        a 1.0% increase in RevPOR at the 769 communities we owned or operated during
        both full periods compared to the prior year period. Total RevPAR for the
        consolidated portfolio also increased by 2.8% compared to the prior year period.

        227.    Regarding “Facility Operating Expense” for the first fiscal quarter, the 1Q18 10-Q

also reported, in relevant part, that:

        Facility operating expense decreased $42.2 million, or 6.3%, over the prior year
        period. The decrease in facility operating expense is primarily due to disposition
        activity, through sales and lease terminations, of 111 communities since the
        beginning of the prior year period, which incurred $2.1 million of facility
        operating expenses during the current year period compared to $81.0 million of
        facility operating expenses in the prior year period. These decreases were partially
        offset by an increase in employee compensation costs at the communities we
        operated during both full periods, reflecting the impact of our investment in
        salaries and benefits and a tight labor market during the current year period.
        Additionally, insurance expense increased related to positive changes in the prior
        year period to estimates in general liability and professional liability and workers
        compensation expenses. Additionally, Brookdale Ancillary Services segment
        facility operating expenses increased $5.9 million, or 6.1%, primarily due to an
        increase in salaries and wages for the expansion of our hospice services.



                                               - 82 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 82 of 150 PageID #: 82
       228.    Regarding “General and Administrative Expense” for the first fiscal quarter, the

1Q18 10-Q also reported, in relevant part, that:

       General and administrative expense increased $11.2 million, or 17.0%, over the
       prior year period primarily due to increased costs associated with organizational
       restructuring, including severance and retention costs related to our efforts to
       reduce general and administrative expense and senior leadership changes. During
       the current year period, general and administrative expense included severance
       costs and retention costs of $10.7 million and $1.7 million, respectively.

       229.    Regarding “Costs Incurred on Behalf of Managed Communities” for the first

fiscal quarter, the 1Q18 10-Q also reported, in relevant part, that:

       Costs incurred on behalf of managed communities increased $78.3 million,
       or 42.6%, primarily due to our entry into management agreements with the
       Blackstone Venture.

       230.    The 1Q18 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is

committed to providing senior living solutions primarily within properties that are designed,

purpose-built and operated to provide quality service, care and living accommodations for

residents” and that as of March 31, 2018, the Company had “the ability to serve approximately

99,000 residents.” Further, the 1Q18 10-Q stated that the Company offers its residents “access to

a full continuum of services across the most attractive sectors of the senior living industry” and

“a supportive home-like setting, assistance with activities of daily living (ADL) such as eating,

bathing, dressing, toileting and transferring/walking[.]” Moreover, the 1Q18 10-Q asserted that

“[b]y providing residents with a range of service options as their needs change,” the Company

“provide[s] greater continuity of care.”




                                                - 83 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 83 of 150 PageID #: 83
       231.    The “Risk Factors” section of the 1Q18 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2017.”

       232.    The 1Q18 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as
       of March 31, 2018, our disclosure controls and procedures were effective.

(Emphasis added.)

       233.    The 1Q18 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended March 31, 2018 that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.

       August 7, 2018 Form 10-Q

       234.    On August 7, 2018, Brookdale filed its quarterly report for the fiscal quarter

ended June 30, 2018 on Form 10-Q (the “2Q18 10-Q”). The 2Q18 10-Q was signed by

Defendant Baier, and contained SOX certifications signed by Defendant Baier and non-party,

Sparks attesting to the accuracy of the financial statements contained therein, the disclosure of

any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.




                                               - 84 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 84 of 150 PageID #: 84
        235.    For the quarter, Brookdale reported net loss of $165.49 million attributable to

Company stockholders, or $0.88 per diluted share, on total revenue of approximately $1.16

billion, compared to a net loss of approximately $46.29 million attributable to Company

stockholders, or $0.25 per diluted share, on total revenue of approximately $1.19 billion for the

same quarter in the prior year.

        236.    Regarding “Resident Fees” for the second fiscal quarter, the 2Q18 10-Q also

reported, in relevant part, that:

        Resident fee revenue decreased $38.1 million, or 4.1%, compared to the prior year
        period primarily due to disposition activity, through sales and lease terminations
        of 94 communities, since the beginning of the prior year period. Weighted
        average occupancy decreased 100 basis points at the 758 communities we owned
        or leased during both full periods, which reflects the impact of new competition in
        our markets. The communities disposed of subsequent to the beginning of the
        prior year period generated $50.0 million of revenue during the current year
        period compared to $94.5 million of revenue in the prior year period. The
        decrease in resident fee revenue was partially offset by a 0.9% increase in
        RevPOR at the 758 communities we owned or operated during both full periods
        compared to the prior year period. Total RevPAR for the consolidated portfolio
        also increased by 2.5% compared to the prior year period.

        237.    Regarding “Facility Operating Expense” for the second fiscal quarter, the 2Q18

10-Q also reported, in relevant part, that:

        Facility operating expense decreased $15.3 million, or 2.4%, over the prior year
        period. The decrease in facility operating expense is primarily due to disposition
        activity, through sales and lease terminations, of 94 communities since the
        beginning of the prior year period, which incurred $31.8 million of facility
        operating expenses during the current year period compared to $68.7 million of
        facility operating expenses in the prior year period. These decreases were partially
        offset by an increase in labor expense at the communities we operated during both
        full periods, reflecting the impact of our investment in salaries and benefits and a
        tight labor market during the current year period.

        238.    Regarding “General and Administrative Expense” for the second fiscal quarter,

the 2Q18 10-Q also reported, in relevant part, that:


                                               - 85 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 85 of 150 PageID #: 85
       General and administrative expense decreased $6.8 million, or 10.1%, over the
       prior year period primarily due to a decrease in salaries and wages expense as a
       result of a reduction in corporate associate headcount in the current year.

       239.    Regarding “Costs Incurred on Behalf of Managed Communities” for the second

fiscal quarter, the 2Q18 10-Q also reported, in relevant part, that:

       Costs incurred on behalf of managed communities increased $12.2 million,
       or 5.3%, primarily due primarily due to the impact of the adoption of ASU 2014-
       09, Revenue from Contracts with Customers on January 1, 2018 under the
       modified retrospective approach. The impact to revenue for reimbursed costs
       incurred on behalf of managed communities and reimbursed costs incurred on
       behalf of managed communities as a result of applying ASC 606 was an increase
       of $11.3 million for the three months ended June 30, 2018, respectively.

       240.    The 2Q18 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is

committed to providing senior living solutions primarily within properties that are designed,

purpose-built and operated to provide quality service, care and living accommodations for

residents” and that as of June 30, 2018, the Company had “the ability to serve approximately

95,000 residents.” Further, the 2Q18 10-Q stated that the Company offers its residents “access to

a full continuum of services across the most attractive sectors of the senior living industry” and

“a supportive home-like setting, assistance with activities of daily living (ADL) such as eating,

bathing, dressing, toileting and transferring/walking[.]” Moreover, the 2Q18 10-Q asserted that

“[b]y providing residents with a range of service options as their needs change,” the Company

“provide[s] greater continuity of care.”

       241.    The “Risk Factors” section of the 2Q18 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2017.”



                                                - 86 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 86 of 150 PageID #: 86
       242.    The 2Q18 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as
       of June 30, 2018, our disclosure controls and procedures were effective.

(Emphasis added.)

       243.    The 2Q18 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended June 30, 2018 that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.

       2018 Proxy Statement

       244.    On August 21, 2018, the Company filed a Schedule 14A with the SEC (the “2018

Proxy Statement”). Defendants Smith, Bromley, Bumstead, Clegg, Decker, Leeds, Parrell, Petty,

Seward, and Wielansky solicited the 2018 Proxy Statement which contained material

misstatements and omissions.9

       245.    With respect to the Company’s Code of Conduct, the 2018 Proxy Statement

stated, “[t]he Board has also adopted a Code of Business Conduct and Ethics that applies to all

employees, directors and officers, including our principal.”
9
  Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related
claims.

                                               - 87 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 87 of 150 PageID #: 87
        246.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s Code of Conduct was not followed, as evidenced by the numerous

false and misleading statements alleged herein and the Individual Defendant’s failures to report

violations of the Code of Conduct.

        247.    The 2018 Proxy Statement also called for shareholder approval of, among other

things: (1) the election of three directors; (2) the approval of an amendment to the Company’s

Certificate of Incorporation to declassify the Board (the “First 2018 Proposal”); and (3) the

approval of an amendment to the Company’s Certificate of Incorporation to eliminate a

supermajority voting for director removal (the “Second 2018 Proposal” and, together with the

First 2018 Proposal, the “2018 Proposals”).

        248.    The 2018 Proxy Statement was materially false and misleading, and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1) the

Misconduct; (2) the Company’s commercial success was maintained by, among other things, the

Misconduct; (3) the Misconduct exposed the Company to a greater chance of litigation and, in all

likelihood, the uncovering of the Misconduct would have a substantial adverse effect on

Brookdale’s business, operations, prospects, and reputation; (4) consequently, Brookdale’s

financial performance was untenable; and (5) Brookdale failed to maintain internal controls. As a

result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times.




                                              - 88 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 88 of 150 PageID #: 88
        249.    The misrepresentations and omissions set forth herein were material to

shareholders in voting on the 2018 Proposals who would not have approved the 2018 Proposals

had they been informed about the Misconduct.

        November 6, 2018 Form 10-Q

        250.    On November 6, 2018, Brookdale filed its quarterly report for the fiscal quarter

ended September 30, 2018 on Form 10-Q (the “3Q18 10-Q”). The 3Q18 10-Q was signed by

Defendant Swain, and contained SOX certifications signed by Defendants Baier and Swain

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

        251.    For the quarter, Brookdale reported net loss of $37.12 million attributable to

Company stockholders, or $0.20 per diluted share, on total revenue of approximately $1.12

billion, compared to a net loss of approximately $413.89 million attributable to Company

stockholders, or $2.22 per diluted share, on total revenue of approximately $1.18 billion for the

same quarter in the prior year.

        252.    Regarding “Resident Fees” for the third fiscal quarter, the 3Q18 10-Q also

reported, in relevant part, that:

        Resident fee revenue decreased $82.7 million, or 9.0%, compared to the prior year
        period primarily due to disposition activity, through sales and lease terminations
        of 104 communities, since the beginning of the prior year period, which
        generated $15.0 million of revenue during the current year period compared
        to $106.9 million of revenue in the prior year period. The increases to RevPAR
        and RevPOR for the consolidated portfolio are primarily due to the disposition of
        communities with lower RevPOR since the beginning of the prior year period.
        Weighted average occupancy decreased 90 basis points at the 714 communities
        we owned or leased during both full periods, which reflects the impact of new
        competition in our markets. RevPAR and RevPOR at the 714 communities we


                                                  - 89 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 89 of 150 PageID #: 89
       owned or leased during both full periods increased by 0.2% and 1.3%,
       respectively.    Total    RevPAR       for    the     consolidated     portfolio
       also increased by 4.0% compared to the prior year period primarily due to fewer
       weighted average units.

       253.    Regarding “Facility Operating Expense” for the third fiscal quarter, the 3Q18 10-

Q also reported, in relevant part, that:

       Facility operating expense decreased $43.6 million, or 6.7%, over the prior year
       period primarily due to disposition activity, through sales and lease terminations,
       of 104 communities since the beginning of the prior year period, which
       incurred $11.2 million of facility operating expense during the current year period
       compared to $75.6 million of facility operating expense in the prior year period.
       These decreases were partially offset by an increase in labor expense at the
       communities we operated during both full periods, reflecting the impact of our
       investment in salaries and benefits and a tight labor market during the current year
       period. We expect that our labor investments will continue into 2019. Facility
       operating expense included costs related to our responses to hurricanes of $1.5
       million in the current year period and $5.4 million in the prior year period.

       254.    Regarding “General and Administrative Expense” for the third fiscal quarter, the

3Q18 10-Q also reported, in relevant part, that:

       General and administrative expense decreased $6.5 million, or 10.1%, over the
       prior year period primarily due to a decrease in salaries and wages expense as a
       result of a reduction in corporate associate headcount in the current year. During
       the current year period, general and administrative expense included retention
       costs of $1.6 million.

       255.    Regarding “Costs Incurred on Behalf of Managed Communities” for the third

fiscal quarter, the 3Q18 10-Q also reported, in relevant part, that:

       Costs incurred on behalf of managed communities increased $24.4 million,
       or 10.3%, primarily due to our entry into interim management agreements with
       HCP and Welltower for communities for which our leases were terminated
       subsequent to the prior year period. Additionally, costs incurred on behalf of
       managed communities increased due to the impact of the adoption of ASU 2014-
       09, Revenue from Contracts with Customers on January 1, 2018 under the
       modified retrospective approach. The impact to revenue for reimbursed costs
       incurred on behalf of managed communities and reimbursed costs incurred on



                                                - 90 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 90 of 150 PageID #: 90
       behalf of managed communities as a result of applying ASC 606 was an increase
       of $11.2 million for the three months ended September 30, 2018.

       256.    The 3Q18 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is

committed to providing senior living solutions primarily within properties that are designed,

purpose-built and operated to provide quality service, care and living accommodations for

residents” and that as of September 30, 2018, the Company had “the ability to serve

approximately 93,000 residents.” Further, the 3Q18 10-Q stated that the Company offers its

residents “access to a full continuum of services across the most attractive sectors of the senior

living industry” and “a supportive home-like setting, assistance with activities of daily living

(ADL) such as eating, bathing, dressing, toileting and transferring/walking[.]” Moreover, the

3Q18 10-Q asserted that “[b]y providing residents with a range of service options as their needs

change,” the Company “provide[s] greater continuity of care.”

       257.    The “Risk Factors” section of the 3Q18 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2017.”

       258.    The 3Q18 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as
       of September 30, 2018, our disclosure controls and procedures were effective.

(Emphasis added.)


                                              - 91 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 91 of 150 PageID #: 91
       259.    The 3Q18 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended September 30, 2018 that has materially affected, or
       is reasonably likely to materially affect, our internal control over financial
       reporting.

       February 14, 2019 Form 10-K

       260.    On February 14, 2019, the Company filed its annual report with the SEC

announcing its financial and operating results for the quarter and year ended December 31, 2018

on a Form 10-K (the “2018 10-K”). The 2018 10-K was signed by Defendants Baier, Swain,

Bromley, Bumstead, Clegg, Johnson-Mills, Seward, Warren, and Wielansky, and contained SOX

certifications signed by Defendants Baier and Swain attesting to the accuracy of the financial

statements contained therein, the disclosure of any material changes to the Company’s internal

controls, and the disclosure of any fraud committed by the Company, its officers, or its directors.

       261.    For the 2017 fiscal year, the Company reported a net loss of $528.3 million

attributable to Company stockholders, or $2.82 per diluted share, on total revenue of $4.53

billion, compared to a net loss of $571.4 million attributable to Company stockholders, or $3.07

per diluted share, on total revenue of $4.75 billion for the prior year.

       262.    Regarding “Resident Fees” for the full fiscal year ended December 31, 2018, the

2018 10-K also reported, in relevant part, that:

       Resident fee revenue decreased $330.9 million, or 8.8%, compared to the prior
       year primarily due to disposition activity through sales and lease terminations
       of 219 communities since the beginning of the prior year.

                                                ***


                                                - 92 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 92 of 150 PageID #: 92
       The decrease was partially offset by $32.3 million of revenue for four
       communities acquired during 2018. The increases to RevPAR and RevPOR for
       the consolidated portfolio are primarily due to the disposition of communities
       with lower RevPOR since the beginning of the prior year period. RevPOR at
       the 664 communities we owned or leased during both full years increased
       by 1.2%. Weighted average occupancy decreased 90 basis points at
       the 664 communities we owned or leased during both full years, which reflects
       the impact of new competition in our markets. RevPOR increased at communities
       that we owned or leased during both full years primarily as a result of in-place
       rent increases and lower discounting.

       263.    Regarding “Facility Operating Expense” for the full fiscal year ended December

31, 2018, the 2018 10-K also reported, in relevant part, that:

       Facility operating expense decreased $148.8 million, or 5.7%, over the prior year
       primarily due to disposition activity through sales and lease terminations
       of 219 communities since the beginning of the prior year, which incurred $207.8
       million of facility operating expense during 2018 compared to $453.4 million of
       facility operating expense in the prior year. The decrease was partially offset by
       an increase in labor expense at the communities we operated during both full
       years and by $17.9 million of facility operating expense for four communities
       acquired during 2018.

                                               ***

       Facility operating expense at the 664 communities we operated during both full
       years increased 4.6%, over the prior year, reflecting the impact of our investment
       in salaries and benefits and a tight labor market during 2018. We expect that our
       labor investments will continue into 2019. Additionally, costs for information
       technology systems and insurance expenses increased at the communities we
       operated during both full years.

       264.    Regarding the Company’s “General and Administrative Expense” for the full

fiscal year ended December 31, 2018, the 2018 10-K also reported, in relevant part, that:

       General and administrative expense decreased $5.0 million, or 1.9%, over the
       prior year primarily due to a decrease in salaries and wages expense as a result of
       a reduction in our corporate associate headcount pursuant to the initiative to scale
       our general and administrative costs in connection with our portfolio optimization
       strategy. General and administrative expense included severance costs and
       retention costs of $12.3 million and $6.5 million, respectively, in 2018.


                                               - 93 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 93 of 150 PageID #: 93
         265.   Regarding the Company’s “Costs Incurred on Behalf of Managed Communities”

for the full fiscal year ended December 31, 2018, the 2018 10-K also reported, in relevant part,

that:

         Costs incurred on behalf of managed communities increased $119.1 million,
         or 13.4%, primarily due to our entry into management agreements with the
         Blackstone Venture and the transition of communities previously leased from
         HCP and Welltower into the management services segment on an interim basis.
         Additionally, costs incurred on behalf of managed communities increased as a
         result of increases in salaries and wages and other facility operating expense at the
         communities managed in both full years and due to the impact of the adoption of
         ASU 2014-09, Revenue from Contracts with Customers on January 1, 2018 under
         the modified retrospective approach. The impact to each of revenue for
         reimbursed costs incurred on behalf of managed communities and reimbursed
         costs incurred on behalf of managed communities as a result of applying ASC 606
         was an increase of $46.1 million for 2018.

         266.   Like the Company’s previous quarterly and annual reports referenced above, the

2018 10-K also touted the Company’s allegedly excellent customer service and senior living

communities, stating, “ [t]he Company is committed to providing senior living solutions

primarily within properties that are designed, purpose-built and operated to provide quality

service, care and living accommodations for residents” and that as of December 31, 2018, the

Company had “the ability to serve approximately 84,000 residents.” Further, the 2017 10-K

stated that the Company offers its residents “access to a full continuum of services across the

most attractive sectors of the senior living industry” and “a supportive home-like setting,

assistance with activities of daily living (ADL) such as eating, bathing, dressing, toileting and

transferring/walking[.]” Moreover, the 2018 10-K asserted that “[b]y providing residents with a

range of service options as their needs change,” the Company “provide[s] greater continuity of

care.”



                                                - 94 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 94 of 150 PageID #: 94
       267.    Regarding the Company’s “Operations,” the 2018 10-K stated:

       We have implemented intensive standards, policies and procedures and systems,
       including detailed staff manuals and training materials, which we believe have
       contributed to high levels of customer service. Further, we believe our
       centralized support infrastructure allows our community-based leaders and
       personnel to focus on resident care and family connections.

       We have developed a centralized support infrastructure and services platform,
       which provides us with a significant operational advantage over local and regional
       operators of senior living communities. The size of our business also allows us to
       achieve increased efficiencies with respect to various corporate functions such as
       procurement, human resources, finance, accounting, legal, information technology
       and marketing. We are also able to realize cost efficiencies in the purchasing of
       food, supplies, insurance, benefits, and other goods and services. In addition, we
       have established centralized operations groups to support all of our product lines
       and communities in areas such as training, regulatory affairs, asset management,
       dining and procurement. We have also established company-wide policies and
       procedures relating to, among other things: resident care; community design
       and community operations; billing and collections; accounts payable; finance and
       accounting; risk management; development of employee training materials and
       programs; marketing activities; the hiring and training of management and
       other community-based personnel; compliance with applicable local and state
       regulatory requirements[.]

(Emphasis added.)

       268.    Regarding “Community Staffing and Training” the 2018 10-K stated, in relevant

part, the following:

       Each community has an Executive Director responsible for the overall day-to-day
       operations of the community, including quality of care and service, social services
       and financial performance.

                                             ***

       Depending upon the size of the community, each Executive Director is supported
       by key leaders, a Health and Wellness Director (or nursing director) and/or a
       Sales Director. The Health and Wellness Director or nursing director is directly
       responsible for day-to-day care of residents. The Sales Director oversees the
       community’s sales, marketing and community outreach programs. Other key
       positions supporting each community may include individuals responsible for
       food service, healthcare services, activities, housekeeping, and maintenance.


                                             - 95 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 95 of 150 PageID #: 95
       We believe that quality of care and operating efficiency can be maximized by
       direct resident and staff contact.

       269.   Regarding “Quality Assurance” the 2018 10-K stated, in relevant part, the

following:

       We maintain quality assurance programs at each of our communities through
       our corporate and regional staff. Our quality assurance programs are designed
       to achieve a high degree of resident and family member satisfaction with the
       care and services that we provide. Our quality control measures include, among
       other things, community inspections conducted by corporate staff on a regular
       basis. These inspections cover the appearance of the exterior and grounds; the
       appearance and cleanliness of the interior; the professionalism and friendliness of
       staff; quality of resident care (including assisted living services, nursing care,
       therapy and home health programs); the quality of activities and the dining
       program; observance of residents in their daily living activities; and compliance
       with government regulations. Our quality control measures also include the
       survey of residents and family members on a regular basis to monitor their
       perception of the quality of services provided to residents.

(Emphasis added.)

       270.   In the “Risk Factors,” section the 2018 10-K contained generic, hypothetical, and

boilerplate language regarding risks related to [i]ncreased competition for, or a shortage of,

personnel, and wage pressures resulting from increased competition, low unemployment levels,

minimum wage increases, changes in overtime laws, and union activity may have an adverse

effect on our business, results of operations and cash flow.” The risk warnings contained in the

2018 10-K were generic catch-all clauses that were not crafted to divulge the Company’s known

risks related to the Misconduct. Specifically, the 2018 10-K stated, in pertinent part, that the

Company’s “success depends on [Brookdale’s] ability to retain and attract qualified management

and other personnel who are responsible for the day-to-day operations of each of [Brookdale’s]

communities”; that “[i]ncreased competition for, or a shortage of, nurses, therapists or other



                                             - 96 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 96 of 150 PageID #: 96
personnel, low levels of unemployment, or general inflationary pressures may have required and

may require in the future that [the Company] enhance [Brookdale’s] pay and benefits package to

compete effectively for such personnel”; that Company has “experienced and may continue to

experience wage pressures due to minimum wage increases mandated by state and local laws and

the proposed increase to the salary thresholds for overtime exemptions under the Fair Labor

Standards Act”; that the Company “may not be able to offset the added costs resulting from

competitive, inflationary or regulatory pressures by increasing the rates [the Company] charge[s]

to [Brookdale’s] residents or [Brookdale’s] service charges, which would negatively impact [the

Company’s] results of operations and cash flow”; that “[t]urnover rates of our personnel and the

magnitude of the shortage of nurses, therapists or other personnel varies substantially from

market to market”; that, “[i]f [the Company] fail[s] to attract and retain qualified personnel,

[Brookdale’s] ability to conduct [its] business operations effectively, [the Company’s] overall

operating results and cash flow could be harmed”; that “efforts by labor unions to unionize any

of [Brookdale’s] community personnel could divert management attention, lead to increases in

[the Company’s] labor costs and/or reduce [its] flexibility with respect to certain workplace

rules”; and that, “[i]f [the Company] experience[s] an increase in organizing activity, if onerous

collective bargaining agreement terms are imposed upon [Brookdale], or if [Brookdale]

otherwise experience[s] an increase in [its] staffing and labor costs, [the Company’s] results of

operations and cash flow would be negatively affected.”

       271.    The 2018 10-K stated, in relevant part, about the Company’s disclosure controls

and procedures:

       The Company maintains disclosure controls and procedures (as defined under
       Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as


                                              - 97 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 97 of 150 PageID #: 97
       amended). Our management, under the supervision of and with the participation
       of our Chief Executive Officer and Chief Financial Officer, has evaluated the
       effectiveness of our disclosure controls and procedures. Based on such
       evaluation, our Chief Executive Officer and Chief Financial Officer each
       concluded that, as of December 31, 2018, our disclosure controls and
       procedures were effective.

(Emphasis added.)

       272.    The 2018 10-K, stated in relevant part, about the Company’s internal control over

financial reporting:

       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting, as defined in Exchange Act Rule 13a-15(f).
       Under the supervision and with the participation of our management, including
       our Chief Executive Officer and Chief Financial Officer, we conducted an
       evaluation of the effectiveness of our internal control over financial reporting
       based on the framework in Internal Control - Integrated Framework issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (2013
       framework).
                                            ***

       Based on the Company's evaluation, management concluded that our internal
       control over financial reporting was effective as of December 31, 2018.
       Management reviewed the results of their assessment with our Audit
       Committee.

                                             ***

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended December 31, 2018 that has materially affected, or
       is reasonably likely to materially affect, our internal control over financial
       reporting.

(Emphasis added.)

       273.    The 2018 10-K also contained general statements about the risk of errors in the

Company’s financial reporting. To this point, the 2018 10-K stated, “[b]ecause of its inherent

limitations, internal control over financial reporting may not prevent or detect misstatements.



                                             - 98 -


   Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 98 of 150 PageID #: 98
Therefore, even those systems determined to be effective can only provide reasonable assurance

with respect to financial statement preparation and presentation.”

        May 7, 2019 Form 10-Q

        274.    On May 7, 2019, Brookdale filed its quarterly report for the fiscal quarter ended

March 31, 2019 on Form 10-Q (the “1Q19 10-Q”). The 1Q19 10-Q was signed by Defendant

Swain, and contained SOX certifications signed by Defendants Baier and Swain attesting to the

accuracy of the financial statements contained therein, the disclosure of any material changes to

the Company’s internal controls, and the disclosure of any fraud committed by the Company, its

officers, or its directors.

        275.    For the quarter, Brookdale reported net loss of $42.60 million attributable to

Company stockholders, or $0.23 per diluted share, on total revenue of approximately $1.04

billion, compared to a net loss of approximately $457.19 million attributable to Company

stockholders, or $2.45 per diluted share, on total revenue of approximately $1.19 billion for the

same quarter in the prior year.

        276.    Regarding “Resident Fees” for the first fiscal quarter, the 1Q19 10-Q also

reported, in relevant part, that:

        The decrease in total revenue was primarily attributable to the disposition of 118
        communities through sales of owned communities and lease terminations since
        the beginning of the prior year period, which had $119.9 million less in resident
        fees during the three months ended March 31, 2019 compared to the prior year
        period. The decrease in resident fees was partially offset by a 1.6% increase in
        same community RevPAR at the 658 communities we owned or leased during
        both full periods, comprised of a 3.1% increase in same community RevPOR and
        a 120 basis point decrease in same community weighted average occupancy.
        Additionally, management services revenue, including management fees and
        reimbursed costs incurred on behalf of managed communities, decreased $48.4
        million primarily due to terminations of management agreements subsequent to
        the beginning of the prior year period.


                                              - 99 -


    Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 99 of 150 PageID #: 99
        277.    Regarding “Facility Operating Expense” for the first fiscal quarter, the 1Q19 10-Q

also reported, in relevant part, that:

        The decrease in facility operating expense was primarily attributable to the
        disposition of communities since the beginning of the prior year period, which
        had $80.7 million less in facility operating expense during the three months ended
        March 31, 2019 compared to the prior year period. The decrease was partially
        offset by a 4.4% increase in same community facility operating expense, which
        was primarily due to an increase in labor expense arising from wage rate
        increases.

        278.    Regarding “General and Administrative Expense” for the first fiscal quarter, the

1Q19 10-Q also reported, in relevant part, that:

        The decrease in general and administrative expense was primarily attributable to a
        decrease in organizational restructuring costs and salaries and wages expense as a
        result of a reduction in our corporate associate headcount since the beginning of
        the prior year period as we scaled our general and administrative costs in
        connection with community dispositions. Transaction and organizational
        restructuring costs decreased $16.7 million compared to the prior period, to $0.5
        million for the three months ended March 31, 2019. Transaction costs include
        those directly related to acquisition, disposition, financing, and leasing activity,
        our assessment of options and alternatives to enhance stockholder value, and
        stockholder relations advisory matters, and are primarily comprised of legal,
        finance, consulting, professional fees and other third party costs. Organizational
        restructuring costs include those related to our efforts to reduce general and
        administrative expense and our senior leadership changes, including severance
        and retention costs.

        279.    Regarding “Costs Incurred on Behalf of Managed Communities” for the first

fiscal quarter, the 1Q19 10-Q also reported, in relevant part, that:

        The decrease in costs incurred on behalf of managed communities was primarily
        due to terminations of management agreements subsequent to the beginning of the
        prior year period.

        280.    The 1Q19 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is



                                               - 100 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 100 of 150 PageID #: 100
committed to providing senior living solutions primarily within properties that are designed,

purpose-built, and operated to provide quality service, care, and living accommodations for

residents” and that as of March 31, 2019, the Company had “the ability to serve approximately

80,000 residents.” Further, the 1Q19 10-Q stated that the Company offers its residents “access to

a full continuum of services across the most attractive sectors of the senior living industry” and

“a supportive home-like setting, assistance with activities of daily living such as eating, bathing,

dressing, toileting, and transferring/walking[.]” Moreover, the 1Q19 10-Q asserted that “[b]y

providing residents with a range of service options as their needs change,” the Company

“provide[s] greater continuity of care.”

       281.    The “Risk Factors” section of the 1Q19 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2018.”

       282.    The 1Q19 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as
       of March 31, 2019, our disclosure controls and procedures were effective.

(Emphasis added.)

       283.    The 1Q19 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       During the quarter ended March 31, 2019, the Company adopted the new lease
       standard (ASC 842). The Company updated its lease policies and implemented


                                              - 101 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 101 of 150 PageID #: 101
        new processes, which changed the Company’s internal controls over financial
        reporting for leases and related disclosures for our current period reporting. There
        were no other changes in our internal control over financial reporting (as such
        term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during
        the fiscal quarter ended March 31, 2019 that has materially affected, or is
        reasonably likely to materially affect, our internal control over financial reporting.

        August 6, 2019 Form 10-Q

        284.    On August 6, 2019, Brookdale filed its quarterly report for the fiscal quarter

ended June 30, 2019 on Form 10-Q (the “2Q19 10-Q”). The 2Q19 10-Q was signed by

Defendant Swain, and contained SOX certifications signed by Defendants Baier and Swain

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

        285.    For the quarter, Brookdale reported net loss of $55.47 million attributable to

Company stockholders, or $0.30 per diluted share, on total revenue of approximately $1.02

billion, compared to a net loss of approximately $165.49 million attributable to Company

stockholders, or $0.88 per diluted share, on total revenue of approximately $1.16 billion for the

same quarter in the prior year.

        286.    Regarding “Resident Fees” for the second fiscal quarter, the 2Q19 10-Q also

reported, in relevant part, that:

        The decrease in total revenue was primarily attributable to the disposition
        of 124 communities through sales of owned communities and lease terminations
        since the beginning of the prior year period, which resulted in $117.4 million less
        in resident fees during the three months ended June 30, 2019 compared to the
        prior year period. The decrease in resident fees was partially offset by
        a 1.9% increase in same community RevPAR at the 650 communities we owned
        or leased during both full periods, comprised of a 3.3% increase in same
        community RevPOR and a 110 basis points decrease in same community
        weighted average occupancy. Additionally, management services revenue,


                                                  - 102 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 102 of 150 PageID #: 102
       including management fees and reimbursed costs incurred on behalf of managed
       communities, decreased $41.6 million primarily due to terminations of
       management agreements subsequent to the beginning of the prior year period.

       287.    Regarding “Facility Operating Expense” for the second fiscal quarter, the 2Q19

10-Q also reported, in relevant part, that:

       The decrease in facility operating expense was primarily attributable to the
       disposition of communities since the beginning of the prior year period, which
       resulted in $80.2 million less in facility operating expense during the three months
       ended June 30, 2019 compared to the prior year period. The decrease was
       partially offset by a 5.5% increase in same community facility operating expense,
       which was primarily due to an increase in labor expense attributable to wage rate
       increases and increased use of overtime.

       288.    Regarding “General and Administrative Expense” for the second fiscal quarter,

the 2Q19 10-Q also reported, in relevant part, that:

       The decrease in general and administrative expense was primarily attributable to a
       decrease in transaction and organizational restructuring costs. Transaction and
       organizational restructuring costs decreased $4.4 million compared to the prior
       period, to $0.6 million for the three months ended June 30, 2019. Transaction
       costs include those directly related to acquisition, disposition, financing, and
       leasing activity, our assessment of options and alternatives to enhance stockholder
       value, and stockholder relations advisory matters, and are primarily comprised of
       legal, finance, consulting, professional fees and other third party costs.
       Organizational restructuring costs include those related to our efforts to reduce
       general and administrative expense and our senior leadership changes, including
       severance and retention costs. For the remainder of 2019 we expect to incur
       additional transaction costs related to stockholder relations advisory matters.

       289.    Regarding “Costs Incurred on Behalf of Managed Communities” for the second

fiscal quarter, the 2Q19 10-Q also reported, in relevant part, that:

       The decrease in costs incurred on behalf of managed communities was primarily
       due to terminations of management agreements subsequent to the beginning of the
       prior year period.

       290.    The 2Q19 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is


                                               - 103 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 103 of 150 PageID #: 103
committed to providing senior living solutions primarily within properties that are designed,

purpose-built, and operated to provide quality service, care, and living accommodations for

residents” and that as of June 30, 2019, the Company had “the ability to serve approximately

77,000 residents.” Further, the 2Q19 10-Q stated that the Company offers its residents “access to

a full continuum of services across the most attractive sectors of the senior living industry” and

“a supportive home-like setting, assistance with activities of daily living such as eating, bathing,

dressing, toileting, and transferring/walking[.]” Moreover, the 2Q19 10-Q asserted that “[b]y

providing residents with a range of service options as their needs change,” the Company

“provide[s] greater continuity of care.”

       291.    The “Risk Factors” section of the 2Q19 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2018.”

       292.    The 2Q19 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as
       of June 30, 2019, our disclosure controls and procedures were effective.

(Emphasis added.)

       293.    The 2Q19 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)


                                              - 104 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 104 of 150 PageID #: 104
         during the quarter ended June 30, 2019 that has materially affected, or is
         reasonably likely to materially affect, our internal control over financial reporting.

         2019 Proxy Statement

         294.   On September 18, 2019, the Company filed a Schedule 14A with the SEC (the

“2019 Proxy Statement”). Defendants Baier, Bromley, Bumstead, Clegg, Johnson-Mills, Leeds,

Seward, Warren, and Wielansky solicited the 2019 Proxy Statement which contained material

misstatements and omissions.10

         295.   With respect to the Company’s Code of Conduct, the 2019 Proxy Statement

stated, “[t]he Board also has adopted a Code of Business Conduct and Ethics that applies to all

employees, directors and officers, as well as a Code of Ethics for Chief Executive and Senior

Financial Officers, which applies to our President and Chief Executive Officer, Chief Financial

Officer, Chief Accounting Officer, Treasurer and Controller.”

         296.   The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Company’s Code of Conduct and Code of Ethics was not followed, as

evidenced by the numerous false and misleading statements alleged herein and the Individual

Defendant’s failures to report violations of the Code of Conduct or Code of Ethics.

         297.   The 2019 Proxy Statement also called for shareholder approval of, among other

things: (1) the election of two directors; (2) the approval of an amendment to the Company’s

Certificate of Incorporation to facilitate implementation of a majority voting standard for

uncontested elections of directors (the “2019 First Amendment Proposal”); and (3) the approval
10
   Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement
are based solely on negligence; they are not based on any allegation of reckless or knowing
conduct by or on behalf of the Individual Defendants, and they do not allege, and do not sound
in, fraud. Plaintiff specifically disclaims any allegations of reliance upon any allegation of, or
reference to any allegation of fraud, scienter, or recklessness with regard to these allegations and
related claims.

                                                - 105 -


     Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 105 of 150 PageID #: 105
of the Amended and Restated 2014 Omnibus Inventive Plan (the “Plan”) which, among other

things, would: (i) replenish the number of shares of common stock available to be granted under

the plan by 5,400,000, or 2.9% of the Company’s outstanding shares of Brookdale common

stock as of September 9, 2019; (ii) amend the term of the existing plan from June 5, 2024 to the

tenth anniversary of the Annual Meeting; (iii) increase the share limitation on awards granted

during any fiscal year from 700,000 to 800,000 for restricted shares, restricted stock units,

unrestricted shares, performance awards or other stock-based awards; (iv) subject dividends or

dividend equivalents credited with respect to any award granted under the Plan to the same

restrictions, conditions and risks of forfeiture as the underlying awards; and (v) subject all

equity-based awards granted under the Plan, other than awards representing a maximum of 5%

of the shares reserved for issuance under the plan, to a minimum vesting period of at least 12

months following the grant date (the “Incentive Proposal” and, together with the 2019 First

Amendment Proposal, the “2019 Proposals” and, together with the 2018 Proposals, the

“Proposals”).

       298.     The 2019 Proxy Statement was materially false and misleading, and failed to

disclose material facts necessary to make the statements made not false and misleading.

Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (1) the

Misconduct; (2) the Company’s commercial success was maintained by, among other things, the

Misconduct; (3) the Misconduct exposed the Company to a greater chance of litigation and, in all

likelihood, the uncovering of the Misconduct would have a substantial adverse effect on

Brookdale’s business, operations, prospects, and reputation; (4) consequently, Brookdale’s

financial performance was untenable; and (5) Brookdale failed to maintain internal controls. As a



                                             - 106 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 106 of 150 PageID #: 106
result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times.

        299.    The misrepresentations and omissions set forth herein were material to

shareholders in voting on the 2019 Proposals who would not have approved the 2019 Proposals

had they been informed about the Misconduct.

        November 5, 2019 Form 10-Q and Earnings Call

        300.    On November 5, 2019, Brookdale filed its quarterly report for the fiscal quarter

ended September 30, 2019 on Form 10-Q (the “3Q19 10-Q”). The 3Q19 10-Q was signed by

Defendant Swain, and contained SOX certifications signed by Defendants Baier and Swain

attesting to the accuracy of the financial statements contained therein, the disclosure of any

material changes to the Company’s internal controls, and the disclosure of any fraud committed

by the Company, its officers, or its directors.

        301.    For the quarter, Brookdale reported net loss of $78.46 million attributable to

Company stockholders, or $0.42 per diluted share, on total revenue of approximately $1.01

billion, compared to a net loss of approximately $37.12 million attributable to Company

stockholders, or $0.20 per diluted share, on total revenue of approximately $1.12 billion for the

same quarter in the prior year.

        302.    Regarding “Resident Fees” for the third fiscal quarter, the 3Q19 10-Q also

reported, in relevant part, that:

        The decrease in total revenue was primarily attributable to the disposition
        of 77 communities through sales of owned communities and lease terminations
        since the beginning of the prior year period, which resulted in $63.9 million less
        in resident fees during the three months ended September 30, 2019 compared to
        the prior year period. The decrease in resident fees was partially offset by
        a 1.8% increase in same community RevPAR, comprised of a 2.8% increase in


                                                  - 107 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 107 of 150 PageID #: 107
       same community RevPOR and an 80 basis points decrease in same community
       weighted average occupancy. Additionally, management services revenue,
       including management fees and reimbursed costs incurred on behalf of managed
       communities, decreased $72.2 million primarily due to terminations of
       management agreements subsequent to the beginning of the prior year period.

       303.    Regarding “Facility Operating Expense” for the third fiscal quarter, the 3Q19 10-

Q also reported, in relevant part, that:

       The increase in facility operating expense was primarily attributable to
       a 7.0% increase in same community facility operating expense, which was
       primarily due to an increase in labor expense attributable to wage rate increases,
       an increase in employee benefit expense, and an increase in advertising, property
       remediation, and insurance costs during the period. The increase was partially
       offset by the disposition of communities since the beginning of the prior year
       period, which resulted in $47.5 million less in facility operating expense during
       the three months ended September 30, 2019 compared to the prior year period.

       304.    Regarding “General and Administrative Expense” for the third fiscal quarter, the

3Q19 10-Q also reported, in relevant part, that:

       The decrease in general and administrative expense was primarily attributable to a
       reduction in our corporate headcount, as we scaled our general and administrative
       costs in connection with community dispositions. The decrease was partially
       offset by a $0.7 million increase in transactional and organizational restructuring
       costs compared to the prior period, to $3.9 million for the three months ended
       September 30, 2019. The increase was due to $3.4 of transaction costs related to
       stockholder relations advisory matters incurred during the three months ended
       September 30, 2019. Transaction costs include those directly related to
       acquisition, disposition, financing and leasing activity, our assessment of options
       and alternatives to enhance stockholder value, and stockholder relations advisory
       matters, and are primarily comprised of legal, finance, consulting, professional
       fees and other third party costs. Organizational restructuring costs include those
       related to our efforts to reduce general and administrative expense and our senior
       leadership changes, including severance and retention costs. For the full year
       2019, we expect transaction costs related to stockholder relations advisory matters
       to be approximately $5.5 million, of which $3.4 million was incurred for the three
       months ended September 30, 2019.

       305.    Regarding “Costs Incurred on Behalf of Managed Communities” for the third

fiscal quarter, the 3Q19 10-Q also reported, in relevant part, that:


                                               - 108 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 108 of 150 PageID #: 108
       The decrease in costs incurred on behalf of managed communities was primarily
       due to terminations of management agreements subsequent to the beginning of the
       prior year period.

       306.    The 3Q19 10-Q also advertised the Company’s supposedly excellent senior living

communities and the services they could provide to customers, stating, “ [t]he Company is

committed to providing senior living solutions primarily within properties that are designed,

purpose-built, and operated to provide quality service, care, and living accommodations for

residents” and that as of September 30, 2019, the Company had “the ability to serve

approximately 75,000 residents.” Further, the 3Q19 10-Q stated that the Company offers its

residents “access to a full continuum of services across the most attractive sectors of the senior

living industry” and “a supportive home-like setting, assistance with activities of daily living

such as eating, bathing, dressing, toileting, and transferring/walking[.]” Moreover, the 3Q19 10-

Q asserted that “[b]y providing residents with a range of service options as their needs change,”

the Company “provide[s] greater continuity of care.”

       307.    The “Risk Factors” section of the 3Q19 10-Q stated, “[t]here have been no

material changes to the risk factors set forth in Part I, Item 1A of our Annual Report on Form 10-

K for the year ended December 31, 2018.”

       308.    The 3Q19 10-Q stated, in relevant part, about the Company’s disclosure controls

and procedures:

       Our management, under the supervision of and with the participation of our Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       our disclosure controls and procedures (as such term is defined under Rules 13a-
       15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as
       of the end of the period covered by this report. Based on such evaluation, our
       Chief Executive Officer and Chief Financial Officer each concluded that, as
       of September 30, 2019, our disclosure controls and procedures were effective.



                                             - 109 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 109 of 150 PageID #: 109
(Emphasis added.)

       309.    The 3Q19 10-Q, stated in relevant part, about the Company’s internal control over

financial reporting:

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the quarter ended September 30, 2019 that has materially affected, or is
       reasonably likely to materially affect, our internal control over financial reporting.

       310.    Also on November 5, 2019, the Company held an earnings call in connection to

Brookdale’s financial and operating results for the fiscal quarter ended September 30, 2019.

During the call, in reply to a question from an analyst related to “wage pressures,” Defendant

Baier responded, in pertinent part:

       Now turning your first question of what do we -- what are we doing to deal with
       the wage pressures. However, the first and most important thing is a true focus on
       controlling overtime and contract labor. Now we have to get to the root cause of
       what drove this up and in 2019, and in Q3 in particular. One of the things that
       we've seen is it's the tightest labor market in the last 50 years. And so making
       sure that we've got a propriate staff in our communities is the most important
       thing that we can do.

(Emphasis added.)

       February 19, 2020 Form 10-K

       311.    On February 19, 2020, the Company filed its annual report with the SEC

announcing its financial and operating results for the quarter and year ended December 31, 2019

on a Form 10-K (the “2019 10-K”). The 2019 10-K was signed by Defendants Baier, Swain,

Bromley, Bumstead, Johnson-Mills, Sansone, Warren, and Wielansky, and non-party Freed, and

contained SOX certifications signed by Defendants Baier and Swain attesting to the accuracy of

the financial statements contained therein, the disclosure of any material changes to the




                                              - 110 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 110 of 150 PageID #: 110
Company’s internal controls, and the disclosure of any fraud committed by the Company, its

officers, or its directors.

        312.    For the 2018 fiscal year, the Company reported a net loss of $268.5 million

attributable to Company stockholders, or $1.44 per diluted share, on total revenue of $4.06

billion, compared to a net loss of $528.3 million attributable to Company stockholders, or $2.82

per diluted share, on total revenue of $4.53 billion for the prior year.

        313.    Regarding “resident fees” for the full fiscal year ended December 31, 2019, the

2019 10-K stated, in relevant part, that:

        The decrease in total revenue was primarily attributable to the disposition
        of 135 communities through sales of owned communities and lease terminations
        since the beginning of the prior year, which resulted in $336.5 million less in
        resident fees during the year ended December 31, 2019 compared to the prior
        year.

                                                ***

        The decrease in total revenue was partially offset by a 1.9% increase in same
        community resident fee revenue and RevPAR, resulting from a 2.9% increase in
        same community RevPOR and an 80 basis points decrease in same community
        weighted average occupancy.

        314.    Regarding “facility operating expense” for the full fiscal year ended December

31, 2019, the 2019 10-K stated, in relevant part, that:

        The decrease in facility operating expense was primarily attributable to the
        disposition of communities since the beginning of the prior year, which resulted
        in $234.2 million less in facility operating expense during the year
        ended December 31, 2019. The decrease was partially offset by a 5.1% increase in
        same community facility operating expense, which was primarily due to an
        increase in labor expense arising from planned wage rate increases and an
        increase in employee benefit expense and increases in insurance and advertising
        costs compared to the prior year.




                                               - 111 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 111 of 150 PageID #: 111
         315.   Regarding the Company’s “General and Administrative Expense” for the full

fiscal year ended December 31, 2019, the 2019 10-K stated, in relevant part, that:

         The decrease in general and administrative expense was primarily attributable to a
         decrease in transaction and organizational restructuring costs, a reduction in our
         corporate associate headcount since the beginning of the prior year as we scaled
         our general and administrative costs in connection with community dispositions,
         and lower professional fees.

         316.   Regarding the Company’s “Costs Incurred on Behalf of Managed Communities”

for the full fiscal year ended December 31, 2019, the 2019 10-K stated, that:

         The decrease in costs incurred on behalf of managed communities was primarily
         due to terminations of management agreements subsequent to the beginning of the
         prior year period.

         317.   Like the Company’s previous quarterly and annual reports referenced above, the

2019 10-K also touted the Company’s allegedly excellent customer service and senior living

communities, stating, “ [t]he Company is committed to providing senior living solutions

primarily within properties that are designed, purpose-built, and operated to provide quality

service, care, and living accommodations for residents” and that as of February 1, 2020, the

Company had “the ability to serve approximately 65,000 residents.” Further, the 2019 10-K

stated that the Company offers its residents “access to a broad continuum of services across the

most attractive sectors of the senior living industry” and “a supportive home-like setting,

assistance with activities of daily living ("ADLs") such as eating, bathing, dressing, toileting,

transferring/walking[.]” Moreover, the 2019 10-K asserted that “[b]y providing residents with a

range of service options as their needs change,” the Company “provide[s] greater continuity of

care.”

         318.   Regarding the Company’s “Operations,” the 2019 10-K stated:



                                              - 112 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 112 of 150 PageID #: 112
       We have implemented intensive standards, policies and procedures, and
       systems, including detailed staff resources and training materials, which we
       believe have contributed to high levels of customer service. Further, we believe
       our centralized support infrastructure allows our community-based leaders and
       personnel to focus on resident care and family connections.

       We have developed a centralized support infrastructure and services platform,
       which provides us with a significant operational advantage over local and regional
       operators of senior living communities. The size of our business also allows us to
       achieve increased efficiencies with respect to various corporate functions such as
       procurement, human resources, finance, accounting, legal, information
       technology, and marketing. We are also able to realize cost efficiencies in the
       purchasing of food, supplies, insurance, benefits, and other goods and services. In
       addition, we have established centralized operations groups to support all of our
       product lines and communities in areas such as training, regulatory affairs, asset
       management, dining, clinical services, sales, customer engagement, marketing,
       and procurement. We have also established company-wide policies and
       procedures relating to, among other things: resident care; community design
       and community operations; billing and collections; accounts payable; finance and
       accounting; risk management; development of associate training materials and
       programs; advertising and marketing activities; the hiring and training of
       management and other community-based personnel; compliance with
       applicable local and state regulatory requirements[.]

(Emphasis added.)

       319.    Regarding “Community Staffing and Training” the 2019 10-K stated, in relevant

part, the following:

       Each community has an Executive Director responsible for the overall day-to-day
       operations of the community, including quality of care and service, social
       services, and financial performance.

                                             ***

       Depending upon the size and type of the community, each Executive Director is
       supported by key leaders, a Health and Wellness Director (or nursing director),
       and/or a Sales Director. The Health and Wellness Director or nursing director is
       directly responsible for day-to-day care of residents. The Sales Director oversees
       the community's sales, marketing, and community outreach programs.




                                             - 113 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 113 of 150 PageID #: 113
       Other key positions supporting each community may include individuals
       responsible for food service, healthcare services, activities, housekeeping, and
       maintenance.

       We believe that quality of care and operating efficiency can be maximized by
       direct resident and staff contact.

       320.   Regarding “Quality Assurance” the 2019 10-K stated, in relevant part, the

following:

       We maintain quality assurance programs at each of our communities through
       our corporate and regional staff. Our quality assurance programs are designed
       to achieve a high degree of resident and family member satisfaction through the
       care and services that we provide. Our quality control measures include, among
       other things, community inspections conducted by corporate staff on a regular
       basis. These inspections cover the appearance of the exterior and grounds; the
       appearance and cleanliness of the interior; the professionalism and friendliness of
       staff; quality of resident care (including assisted living services, nursing care,
       therapy, and home health programs); the quality of activities and the dining
       program; observance of residents in their daily living activities; and compliance
       with government regulations. Our quality control measures also include the
       survey of residents and family members on a regular basis to monitor their
       perception of the quality of services we provide to residents

(Emphasis added.)

       321.   In the “Risk Factors,” section the 2019 10-K contained general, theoretical, and

boilerplate language regarding risks related to [i]ncreased competition for, or a shortage of,

personnel, wage pressures resulting from increased competition, low unemployment levels,

minimum wage increases, changes in overtime laws, and union activity may have an adverse

effect on our business, results of operations and cash flow.” The risk warnings contained in the

2019 10-K were generic catch-all provisions that were not fashioned to make public Brookdale’s

known risks regarding the Misconduct. Specifically, the 2019 10-K stated, in pertinent part, that

the Company’s “success depends on [Brookdale’s] ability to retain and attract qualified

management and other personnel who are responsible for the day-to-day operations of each of


                                             - 114 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 114 of 150 PageID #: 114
[Brookdale’s] communities”; that “[i]ncreased competition for, or a shortage of, nurses,

therapists, or other personnel, low levels of unemployment, or general inflationary pressures

have required and may require in the future that [the Company] enhance [Brookdale’s] pay and

benefits package to compete effectively for such personnel”; that Company has “experienced and

may continue to experience wage pressures due to minimum wage increases mandated by state

and local laws and the increase in the minimum salary threshold for overtime exemptions under

the Fair Labor Standards Act”; that the Company “may not be able to offset the added costs

resulting from competitive, inflationary or regulatory pressures by increasing the rates [the

Company] charge[s] to [Brookdale’s] residents or [Brookdale’s] service charges, which would

negatively impact [the Company’s] results of operations and cash flow”; that “[t]urnover rates of

our personnel and the magnitude of the shortage of nurses, therapists, or other personnel varies

substantially from market to market”; that, “[i]f [the Company] fail[s] to attract and retain

qualified personnel, [Brookdale’s] ability to conduct [its] business operations effectively, [the

Company’s] overall operating results and cash flow could be harmed”; that “efforts by labor

unions to unionize any of [Brookdale’s] community personnel could divert management

attention, lead to increases in [the Company’s] labor costs, and/or reduce [its] flexibility with

respect to certain workplace rules”; and that, “[i]f [the Company] experience[s] an increase in

organizing activity, if onerous collective bargaining agreement terms are imposed upon

[Brookdale], or if [Brookdale] otherwise experience[s] an increase in [its] staffing and labor

costs, [the Company’s] results of operations and cash flow would be negatively affected.”

       322.   The 2019 10-K stated, in relevant part, about the Company’s disclosure controls

and procedures:



                                             - 115 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 115 of 150 PageID #: 115
       The Company maintains disclosure controls and procedures (as defined under
       Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as
       amended). Our management, under the supervision of and with the participation
       of our Chief Executive Officer and Chief Financial Officer, has evaluated the
       effectiveness of our disclosure controls and procedures. Based on such
       evaluation, our Chief Executive Officer and Chief Financial Officer each
       concluded that, as of December 31, 2019, our disclosure controls and
       procedures were effective.

(Emphasis added.)

       323.    The 2019 10-K, stated in relevant part, about the Company’s internal control over

financial reporting:

       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting, as defined in Exchange Act Rule 13a-15(f).
       Under the supervision and with the participation of our management, including
       our Chief Executive Officer and Chief Financial Officer, we conducted an
       evaluation of the effectiveness of our internal control over financial reporting
       based on the framework in Internal Control - Integrated Framework issued by the
       Committee of Sponsoring Organizations of the Treadway Commission (2013
       framework).
                                            ***

       Based on the Company's evaluation, management concluded that our internal
       control over financial reporting was effective as of December 31, 2019.
       Management reviewed the results of their assessment with our Audit
       Committee.

                                             ***

       There has not been any change in our internal control over financial reporting (as
       such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
       during the fiscal quarter ended December 31, 2019 that has materially affected, or
       is reasonably likely to materially affect, our internal control over financial
       reporting.

(Emphasis added.)

       324.    The 2019 10-K also contained general statements about the risk of errors in the

Company’s financial reporting. To this point, the 2019 10-K stated, “[b]ecause of its inherent

limitations, internal control over financial reporting may not prevent or detect misstatements.

                                            - 116 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 116 of 150 PageID #: 116
Therefore, even those systems determined to be effective can only provide reasonable assurance

with respect to financial statement preparation and presentation.”

       325.    The statements and omissions referenced in ¶¶ 148–243, 250-293, and 300–324

herein were materially false and misleading and failed to disclose material facts necessary to

make the statements made not false and misleading. Specifically, the Individual Defendants

failed to disclose that: (1) the Misconduct; (2) the Company’s commercial success was

maintained by, among other things, the Misconduct; (3) the Misconduct exposed the Company to

a greater chance of litigation and, in all likelihood, the uncovering of the Misconduct would have

a substantial adverse effect on Brookdale’s business, operations, prospects, and reputation; (4)

consequently, Brookdale’s financial performance was untenable; and (5) Brookdale failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       The Truth Emerges

       326.    On April 30, 2020, Nashville Business Journal published the April 2020 Article

titled “Lawsuit accuses Brentwood health care giant of deception, understaffing” which reported

on the Consumer Class Action filed against the Company alleging that the Company had

intentionally “chronically” understaffed its facilities in North Carolina “in an effort to meet

financial benchmarks” and, as a result, misled residents in North Carolina and their families

when Brookdale had “promised basic care and daily living services.” Further, the April 2020

Article revealed that the lawsuit claimed that the Company’s residents in North Carolina “have

not received the care and services they paid for” and seeks, inter alia, to enjoin the Company

from engaging in “unlawful and fraudulent practices.” The April 2020 Article also shed light on



                                              - 117 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 117 of 150 PageID #: 117
allegations regarding the Company’s use of “computer software to ‘underestimate’ staffing needs

at each of its facilities.” The April 2020 Article further revealed that the Company’s officers

“routinely” scolded executive directors in emails related to staffing budgets. Finally, the April

2020 Article exposed that the Company had “created and implemented lucrative bonus and

incentive programs tied to meeting or exceeding Brookdale’s financial performance targets” to

entice employees to “stay at or below Brookdale’s limits for staffing and expenses.”

       327.    On this news, the Company’s share price closed on May 1, 2020 at $3.12 per

share, a $0.56 drop, or approximately 15.22%, from its closing price of $3.68 per share on April

29, 2020.

       Repurchases During the Relevant Period

       328.    During the period in which the Company made false and or misleading statements

and omissions, the Individual Defendants caused the Company to initiate repurchases of its

common stock that substantially damaged the Company, which overpaid an aggregate amount of

nearly $41.1 million for repurchases of its own stock during the Relevant Period.

       329.    According to the 3Q16 10-Q, within the Relevant Period during the three months

ended September 30, 2016, the Individual Defendants caused the Company to repurchase 8,618

shares of its own common stock at an average price per share of approximately $17.36, for a

total cost to the Company of approximately $149,608.

       330.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $14.24 more than the actual worth of each share within the Relevant

Period during the three months ended September 30, 2016. Thus, the total over payment by the



                                             - 118 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 118 of 150 PageID #: 118
Company for repurchases of its own stock within the Relevant Period during the three months

ended September 30, 2016 was approximately $122,720.

       331.   According to the 2016 10-K, during the three months ended December 31, 2016,

the Individual Defendants caused the Company to repurchase 767,711 shares of its own common

stock at an average price per share of approximately $12.83, for a total cost to the Company of

approximately $9,849,732.

       332.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $9.71 more than the actual worth of each share during the three

months ended December 31, 2016. Thus, the total over payment by the Company for repurchases

of its own stock during the three months ended December 31, 2016 was approximately

$7,454,474.

       333.   According to the 1Q17 10-Q, during the three months ended March 31, 2017, the

Individual Defendants caused the Company to repurchase 349,420 shares of its own common

stock at an average price per share of approximately $14.63, for a total cost to the Company of

approximately $5,112,015.

       334.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $11.51 more than the actual worth of each share during the three

months ended March 31, 2017. Thus, the total over payment by the Company for repurchases of

its own stock during the three months ended March 31, 2017 was approximately $4,021,824.




                                            - 119 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 119 of 150 PageID #: 119
       335.   According to the 2Q17 10-Q, during the three months ended June 30, 2017, the

Individual Defendants caused the Company to repurchase 14,833 shares of its own common

stock at an average price per share of approximately $14.02, for a total cost to the Company of

approximately $207,959.

       336.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $10.90 more than the actual worth of each share during the three

months ended June 30, 2017. Thus, the total over payment by the Company for repurchases of its

own stock during the three months ended June 30, 2017 was approximately $161,680.

       337.   According to the 3Q17 10-Q, during the three months ended September 30, 2017,

the Individual Defendants caused the Company to repurchase 29,092 shares of its own common

stock at an average price per share of approximately $11.97, for a total cost to the Company of

approximately $348,231.

       338.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $8.85 more than the actual worth of each share during the three

months ended September 30, 2017. Thus, the total over payment by the Company for

repurchases of its own stock during the three months ended September 30, 2017 was

approximately $257,464.

       339.   According to the 2017 10-K, during the three months ended December 31, 2017,

the Individual Defendants caused the Company to repurchase 24,238 shares of its own common




                                            - 120 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 120 of 150 PageID #: 120
stock at an average price per share of approximately $10.44, for a total cost to the Company of

approximately $253,045.

       340.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $7.32 more than the actual worth of each share during the three

months ended December 31, 2017. Thus, the total over payment by the Company for repurchases

of its own stock during the three months ended December 31, 2017 was approximately $177,422.

       341.   According to the 1Q18 10-Q, during the three months ended March 31, 2018, the

Individual Defendants caused the Company to repurchase 384,788 shares of its own common

stock at an average price per share of approximately $6.80, for a total cost to the Company of

approximately $2,616,558.

       342.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $3.68 more than the actual worth of each share during the three

months ended March 31, 2018. Thus, the total over payment by the Company for repurchases of

its own stock during the three months ended March 31, 2018 was approximately $1,416,020.

       343.   According to the 2Q18 10-Q, during the three months ended June 30, 2018, the

Individual Defendants caused the Company to repurchase 12,685 shares of its own common

stock at an average price per share of approximately $7.64, for a total cost to the Company of

approximately $96,913.

       344.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the



                                            - 121 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 121 of 150 PageID #: 121
Company paid on average $4.52 more than the actual worth of each share during the three

months ended June 30, 2018. Thus, the total over payment by the Company for repurchases of its

own stock during the three months ended June 30, 2018 was approximately $57,336.

       345.   According to the 3Q18 10-Q, during the three months ended September 30, 2018,

the Individual Defendants caused the Company to repurchase 15,777 shares of its own common

stock at an average price per share of approximately $8.20, for a total cost to the Company of

approximately $129,371.

       346.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $5.08 more than the actual worth of each share during the three

months ended September 30, 2018. Thus, the total over payment by the Company for

repurchases of its own stock during the three months ended September 30, 2018 was

approximately $80,147.

       347.   According to the 2018 10-K, during the three months ended December 31, 2018,

the Individual Defendants caused the Company to repurchase 1,310,052 shares of its own

common stock at an average price per share of approximately $6.65, for a total cost to the

Company of approximately $8,711,846.

       348.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $3.53 more than the actual worth of each share during the three

months ended December 31, 2018. Thus, the total over payment by the Company for repurchases




                                           - 122 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 122 of 150 PageID #: 122
of its own stock during the three months ended December 31, 2018 was approximately

$4,624,484.

       349.   According to the 1Q19 10-Q, during the three months ended March 31, 2019, the

Individual Defendants caused the Company to repurchase 1,366,397 shares of its own common

stock at an average price per share of approximately $6.58, for a total cost to the Company of

approximately $8,990,892.

       350.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $3.46 more than the actual worth of each share during the three

months ended March 31, 2019. Thus, the total over payment by the Company for repurchases of

its own stock during the three months ended March 31, 2019 was approximately $4,727,734.

       351.   According to the 2Q19 10-Q, during the three months ended June 30, 2019, the

Individual Defendants caused the Company to repurchase 1,294,115 shares of its own common

stock at an average price per share of approximately $6.39, for a total cost to the Company of

approximately $8,269,395.

       352.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $3.27 more than the actual worth of each share during the three

months ended June 30, 2019. Thus, the total over payment by the Company for repurchases of its

own stock during the three months ended June 30, 2019 was approximately $4,231,756.

       353.   According to the 3Q19 10-Q, during the three months ended September 30, 2019,

the Individual Defendants caused the Company to repurchase 16,631 shares of its own common



                                           - 123 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 123 of 150 PageID #: 123
stock at an average price per share of approximately $8.23, for a total cost to the Company of

approximately $136,873.

       354.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $5.11 more than the actual worth of each share during the three

months ended September 30, 2019. Thus, the total over payment by the Company for

repurchases of its own stock during the three months ended September 30, 2019 was

approximately $84,984.

       355.   According to the 2019 10-K, during the three months ended December 31, 2019,

the Individual Defendants caused the Company to repurchase 804,356 shares of its own common

stock at an average price per share of approximately $6.99, for a total cost to the Company of

approximately $5,622,448.

       356.   Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $3.87 more than the actual worth of each share during the three

months ended December 31, 2019. Thus, the total over payment by the Company for repurchases

of its own stock during the three months ended December 31, 2019 was approximately

$3,112,858.

       357.   According to the Company’s quarterly report for the fiscal quarter ended March

31, 2020 on Form 10-Q, during the three months ended March 31, 2020, the Individual

Defendants caused the Company to repurchase 3,673,314 shares of its own common stock at an




                                           - 124 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 124 of 150 PageID #: 124
average price per share of approximately $5.99, for a total cost to the Company of approximately

$22,003,151.

       358.    Due to the artificial inflation of the Company’s stock price caused by

misrepresentations made by and/or caused to be made by the Individual Defendants, the

Company paid on average $2.87 more than the actual worth of each share during the three

months ended March 31, 2020. Thus, the total over payment by the Company for repurchases of

its own stock during the three months ended March 31, 2020 was approximately $10,542,411.

                                DAMAGES TO BROOKDALE

       359.    As a direct and proximate result of the Individual Defendants’ conduct, Brookdale

will lose and expend many millions of dollars.

       360.    Such losses include the Company’s overpayment by nearly $41.1 million for

repurchases of its own stock during the period when the Company’s stock price was artificially

inflated due to the false and misleading statements discussed herein.

       361.    Such expenditures include, but are not limited to costs associated with the costs of

legal fees associated with the Consumer Class Action filed against the Company and the

Securities Class Action and other lawsuits filed against the Company, its CEO, former CEO, and

CFO, and amounts paid to outside lawyers, accountants, and investigators in connection thereto.

       362.    Such expenditures include, but are not limited to costs associated with the costs of

defending investigations of the Misconduct and for fines paid in connection thereto.

       363.    Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

to the Company, including bonuses tied to the Company’s attainment of certain objectives, and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

                                             - 125 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 125 of 150 PageID #: 125
        364.    As a direct and proximate result of the Individual Defendants’ conduct, Brookdale

has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        365.    Plaintiff brings this action derivatively and for the benefit of Brookdale to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Brookdale, gross mismanagement, abuse of

control, waste of corporate assets, unjust enrichment, violations of Sections 14(a), 10(b), and

20(a) of the Exchange Act, as well as the aiding and abetting thereof, and for contribution under

Sections 10(b) and 21D of the Exchange Act.

        366.    Brookdale is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        367.    Plaintiff is, and has been at all relevant times, a Brookdale shareholder. Plaintiff

will adequately and fairly represent the interests of Brookdale in enforcing and prosecuting its

rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

         368. Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

         369. A pre-suit demand on the Board of Brookdale is futile and, therefore, excused. At

the time of filing of this action, the Board consists of the following nine individuals: Defendants

                                               - 126 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 126 of 150 PageID #: 126
Baier, Bromley, Bumstead, Johnson-Mills, Sansone, Warren, and Wielansky (the “Director-

Defendants”); and non-parties Freed and Jordan R. Asher (the “Non-Parties” and, together the

Director-Defendants, the “Directors”). Plaintiff needs only to allege demand futility as to five of

the nine Directors who were on the Board at the time this action was commenced.

        370. Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material facts, while they caused the Company to

repurchase its own stock at artificially inflated prices, which renders them unable to impartially

investigate the charges and decide whether to pursue action against themselves and the other

perpetrators of the scheme.

        371. Demand is also excused as to all of the Director-Defendants because the

Misconduct was an unlawful business strategy that the Company engaged in and was not a valid

exercise of business judgment. As the ultimate decision-making body of the Company, the Board

made and/or allowed the Company to engage in the schemes outlined herein.

        372. In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in the conduct alleged herein. The fraudulent scheme was

intended to make the Company appear more stable, profitable, and attractive to investors. As a

result of the foregoing, the Director-Defendants breached their fiduciary duties, face a substantial

likelihood of liability, are not disinterested, and demand upon them is futile, and thus excused.

       373.    Demand is excused as to the Director-Defendants because they breached their

fiduciary duty to the Company—for which they face a substantial likelihood of liability—by



                                               - 127 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 127 of 150 PageID #: 127
causing the Company to pay Defendants Baier, Smith, and Swain their annual bonus and/or stock

awards each year that they violated the Company’s policies. Indeed, the Misconduct described

herein could not have been the product of legitimate business judgment as it was based on bad

faith and intentional, reckless, or disloyal misconduct.

       374.    Moreover, Defendants Baier, Bromley, Bumstead, Johnson-Mills, Warren, and

Wielansky caused the 2019 Proxy Statement to call for a shareholder vote to approve the

Incentive Proposal, which provided for the grant of stock and cash-based performance awards for

officers and directors, including Defendants Baier and Swain. The misrepresentations and

omissions set forth herein were material to shareholders in voting on the Incentive Proposal who

would not have approved the Incentive Proposal, had they been informed about the Misconduct.

As a result of shareholder approval of the Inventive Proposal, Defendants Baier and Swain

undeservedly received approximately $4,773,420 and $1,306,414, respectively, in performance-

based stock awards during the fiscal year ended December 31, 2019; and Defendants Bromley,

Bumstead, Sansone, Wielansky, Clegg, and Seward, and non-party Freed undeservedly received

approximately $99,995 each in stock awards during the fiscal year ended December 31, 2019;

and Defendants Johnson-Mills and Warren undeservedly received approximately $41,367 and

$24,382, respectively in stock awards during the fiscal year ended December 31, 2019. For this

reason too, the Director-Defendants face a substantial likelihood of liability and demand is futile

as to them.

       375.    Demand is also excused as to the Director-Defendants because they were fully

aware of the Misconduct during the Relevant Period, as evidenced by the fact that Brookdale’s

residents, families of residents, and even Brookdale’s own staff inundated the Company with



                                              - 128 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 128 of 150 PageID #: 128
complaints of the chronic understaffing of Brookdale’s facilities and, as a result of the

Misconduct, the Company’s failure to provide proper and promised care to the Company’s

residents. Nonetheless, the Director-Defendants caused the Company to disseminate the false

and misleading statements described herein, and, among other Individual Defendants,

Defendants Bromley, Bumstead, and Wielansky caused Defendant Baier to be promoted to CEO

in February 2018. Thus, the Director-Defendants face a substantial likelihood of liability and

demand is futile as to them.

        376. Additional reasons that demand on Defendant Baier is futile follow. Defendant

Baier has served as the Company’s President and CEO and as a Company director since

February 2018. Thus, as the Company admits, she is a non-independent director. The Company

provides Defendant Baier with her principal occupation, and she receives handsome

compensation, including $6,350,901 during the fiscal year ended December 31, 2019,

$4,674,255 during the fiscal year ended December 31, 2018, $2,407,188 during the fiscal year

ended December 31, 2017, and $2,492,367 during the fiscal year ended December 31, 2016. As

the Company provides Defendant Baier with her primary occupation and means of livelihood, it

is unlikely she would entertain a demand against the remaining current directors on the Board,

who are responsible for, inter alia, determining her compensation and evaluating her continued

employment with Brookdale. Defendant Baier was ultimately responsible for all of the false and

misleading statements and omissions that were made, including those contained in the foregoing

quarterly reports described herein filed on Form 10-Qs with the SEC as well as the 2016 10-K,

2017 10-K, 2018 10-K, and 2019 10-K, which she signed and signed SOX certifications for. As

the Company’s highest officer and as a trusted Company director, she conducted little, if any,



                                           - 129 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 129 of 150 PageID #: 129
oversight of the Misconduct (which Defendant Baier engaged in and permitted despite being

aware of it) the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded her duties to monitor such controls over reporting and engagement in

the scheme, and consciously disregarded her duties to protect corporate assets. Moreover,

Defendant Baier is a defendant in the Securities Class Action. For these reasons, too, Defendant

Baier breached her fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon her is futile and, therefore, excused.

       377.    Additional reasons that demand on Defendant Bromley is futile follow. Defendant

Bromley has served as a Company director since July 2017. He also serves as a member of the

Audit Committee and as a member of the Investment Committee. Defendant Bromley has

received and continues to receive compensation for his role as a director as described above. As

a Company director he conducted little, if any, oversight of the Misconduct (which Defendant

Bromley permitted despite being aware of it) and the Company’s engagement in the scheme to

make false and misleading statements, consciously disregarded his duties to monitor such

controls over reporting and engagement in the scheme, and consciously disregarded his duties to

protect corporate assets. Furthermore, Defendant Bromley signed, and thus personally made the

false and misleading statements in the 2017 10-K, 2018 10-K, and 2019 10-K. For these reasons,

too, Defendant Bromley breached his fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

        378. Additional reasons that demand on Defendant Bumstead is futile follow.

Defendant Bumstead has served as a Company director since August 2006. He also serves as the

Chair of the Compensation Committee and as a member of the Nominating and Corporate



                                              - 130 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 130 of 150 PageID #: 130
Governance Committee. Defendant Bumstead has received and continues to receive

compensation for his role as a director as described above. As a Company director he conducted

little, if any, oversight of the Misconduct (which Defendant Bumstead permitted despite being

aware of it) and the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Bumstead signed, and thus personally made the false and misleading

statements in the 2016 10-K, 2017 10-K, 2018 10-K, and 2019 10-K. For these reasons, too,

Defendant Bumstead breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

        379. Additional reasons that demand on Defendant Johnson-Mills is futile follow.

Defendant Johnson-Mills has served as a Company director since August 2018. She also serves

as the Chair of the Nominating and Corporate Governance Committee and as a member of the

Investment Committee. Defendant Johnson-Mills has received and continues to receive

compensation for her role as a director as described above. As a Company director she conducted

little, if any, oversight of the Misconduct (which Defendant Johnson-Mills permitted despite

being aware of it) the Company’s engagement in the scheme to make false and misleading

statements, consciously disregarded her duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

Furthermore, Defendant Johnson-Mills signed, and thus personally made the false and

misleading statements in the 2018 10-K and 2019 10-K. For these reasons, too, Defendant




                                             - 131 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 131 of 150 PageID #: 131
Johnson-Mills breached her fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon her is futile and, therefore, excused.

        380. Additional reasons that demand on Defendant Sansone is futile follow. Defendant

Sansone has served as a Company director since October 2019 and as Non-Executive Chairman

of the Board since January 2020. Defendant Sansone has received and continues to receive

compensation for his role as a director as described above. As a Company director he conducted

little, if any, oversight of the Misconduct (which Defendant Sansone permitted despite being

aware of it) the Company’s engagement in the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Furthermore,

Defendant Sansone signed, and thus personally made the false and misleading statements in the

2019 10-K. For these reasons, too, Defendant Sansone breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       381.    Additional reasons that demand on Defendant Warren is futile follow. Defendant

Warren has served as a Company director since October 2018. She also serves as the Chair of the

Audit Committee and as a member of the Compensation Committee. Defendant Warren has

received and continues to receive compensation for her role as a director as described above. As

a Company director she conducted little, if any, oversight of the Misconduct (which Defendant

Warren permitted despite being aware of it) the Company’s engagement in the scheme to make

false and misleading statements, consciously disregarded her duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded her duties to protect



                                             - 132 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 132 of 150 PageID #: 132
corporate assets. Defendant Warren breached her fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       382.    Additional reasons that demand on Defendant Wielansky is futile follow.

Defendant Wielansky has served as a Company director since April 2015. He also serves as the

Chair of the Investment Committee and as a member of the Audit Committee. Previously, he

served as the Non-Executive Chairman of the Board from February 2018 until December 31,

2019. He also served as a member of the Compensation Committee. Defendant Wielansky has

received and continues to receive compensation for his role as a director as described above. As

a Company director he conducted little, if any, oversight of the Misconduct (which Defendant

Wielansky permitted despite being aware of it) the Company’s engagement in the scheme to

make false and misleading statements, consciously disregarded his duties to monitor such

controls over reporting and engagement in the scheme, and consciously disregarded his duties to

protect corporate assets. Defendant Wielansky breached his fiduciary duties, faces a substantial

likelihood of liability, is not independent or disinterested, and thus demand upon him is futile

and, therefore, excused.

       383.    Additional reasons that demand on non-party Freed is futile follow. Non-party

Freed has served as a Company director since October 2019. She also serves as a member of the

Compensation Committee and as a member of the Nominating and Corporate Governance

Committee. Freed has received and continues to receive compensation for her role as a director

as described above. As a Company director she conducted little, if any, oversight of the

Misconduct (which Freed permitted despite being aware of it) the Company’s engagement in the



                                               - 133 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 133 of 150 PageID #: 133
scheme to make false and misleading statements, consciously disregarded her duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded her

duties to protect corporate assets. Furthermore, Freed signed, and thus personally made the false

and misleading statements in the 2019 10-K. For these reasons, too, non-party Freed breached

her fiduciary duties, is not independent or disinterested, and thus demand upon her is futile and,

therefore, excused.

          384. Additional reasons that demand on the Board is futile follow.

          385. Demand in this case is excused because the Director-Defendants, all of whom are

named as defendants in this action, and one of whom is a defendant in the Securities Class

Action, control the Company and are beholden to each other. The Director-Defendants have

longstanding business and personal relationships with each other and the Individual Defendants

that preclude them from acting independently and in the best interests of the Company and the

shareholders. For example, six of the eight Director-Defendants have served on the Board for at

least two years or more. These conflicts of interest precluded the Director-Defendants from

adequately monitoring the Company’s operations and internal controls and calling into question

the Individual Defendants’ conduct. Thus, any demand on the Director-Defendants would be

futile.

          386.   In violation of the Audit Committee Charter, Defendants Bromley, Warren, and

Wielansky failed to ensure that Brookdale’s public disclosures were full and accurate and that

the Company complied with all relevant laws and regulations. Thus, as members of the Audit

Committee, they face a substantial likelihood of liability and demand is futile as to them.




                                              - 134 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 134 of 150 PageID #: 134
         387. Additionally, each one of the Director-Defendants, individually and collectively,

faces a substantial likelihood of liability as a result of their intentional or reckless approval of the

unnecessary and harmful repurchases that caused the Company to overpay by nearly $41.1

million for its own common stock during the period in which the false and misleading statements

were made. The Director-Defendants, as alleged herein, were aware or should have been aware

of the misinformation being spread by the Company and yet approved the repurchases. Thus, the

directors breached their fiduciary duties, face a substantial likelihood of liability, are not

disinterested, and demand upon them is futile, and thus excused.

         388. Brookdale has been and will continue to be exposed to significant losses due to

the wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits

against themselves or others who were responsible for that wrongful conduct to attempt to

recover for Brookdale any part of the damages Brookdale suffered and will continue to suffer

thereby. Thus, any demand on the Director-Defendants would be futile.

         389. The Individual Defendants’ conduct described herein and summarized above

could not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.




                                                - 135 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 135 of 150 PageID #: 135
          390. The acts complained of herein constitute violations of fiduciary duties owed by

Brookdale’s officers and directors, and these acts are incapable of ratification.

          391. The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Brookdale. If there is a directors’ and

officers’ liability insurance policy covering the Directors, it may contain provisions that

eliminate coverage for any action brought directly by the Company against the Directors, known

as, inter alia, the “insured-versus-insured exclusion.” As a result, if the Director-Defendants

were to sue themselves or certain of the officers of Brookdale, there would be no directors’ and

officers’ insurance protection. Accordingly, the Director-Defendants cannot be expected to bring

such a suit. On the other hand, if the suit is brought derivatively, as this action is brought, such

insurance coverage, if such an insurance policy exists, will provide a basis for the Company to

effectuate a recovery. Thus, demand on the Director-Defendants is futile and, therefore, excused.

          392. If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause Brookdale to sue the Individual Defendants named herein, since, if

they did, they would face a large uninsured individual liability. Accordingly, demand is futile in

that event as well.

          393. Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, certainly at least five of the Directors, cannot consider a demand with

disinterestedness and independence. Consequently, a demand upon the Board is excused as

futile.



                                               - 136 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 136 of 150 PageID #: 136
                                          FIRST CLAIM

                      Against the Individual Defendants for Violations of
                      Section 14(a) of the Securities Exchange Act of 1934

       394.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       395.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       396.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       397.    Under the direction and watch of the Directors, the 2018 Proxy Statement and

2019 Proxy Statement (the “Proxy Statements”) failed to disclose, inter alia, that: (1) the

Misconduct; (2) the Company’s commercial success was maintained by, among other things, the

Misconduct; (3) the Misconduct exposed the Company to a greater chance of litigation and, in all

likelihood, the uncovering of the Misconduct would have a substantial adverse effect on

Brookdale’s business, operations, prospects, and reputation; (4) consequently, Brookdale’s


                                                 - 137 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 137 of 150 PageID #: 137
financial performance was untenable; and (5) Brookdale failed to maintain internal controls. As a

result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times.

        398.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ performance

based compensation elements while failing to disclose that the Company’s revenues and profits,

and therefore its financial performance, were based on the Misconduct and misrepresented as a

result of false and misleading statements, causing the Company’s share price and financial

performance to be artificially inflated and allowing the Individual Defendants to wrongfully

benefit from the fraud alleged herein.

        399.    Moreover, the Proxy Statements were false and misleading when they discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Conduct, due to the Individual Defendants’ failures to abide by them and their engagement in or

tolerance of the Misconduct and the scheme to issue false and misleading statements and

omissions of material fact.

        400.    The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to the Board’s risk oversight, which was inadequate in light of the

Misconduct.

        401.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder



                                             - 138 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 138 of 150 PageID #: 138
determination in the Proxy Statements, including but not limited to, election of directors,

ratification of an independent auditor, and the approval the Proposals.

       402.    The misrepresentations and omissions set forth herein were material to

shareholders in voting on the 2019 Proposals who would not have approved, among other things,

Defendants Baier, Bromley, Bumstead, Clegg, Johnson-Mills, Leeds, Seward, Warren, and

Wielansky incentive award plan, had they been informed about the Misconduct. As a result of

shareholder approval of the Inventive Proposal, Defendants Baier and Swain undeservedly

received approximately $4,773,420 and $1,306,414, respectively, in performance-based stock

awards during the fiscal year ended December 31, 2019; and Defendants Bromley, Bumstead,

Sansone, Wielansky, Clegg, and Seward, and non-party Freed undeservedly received

approximately $99,995 each in stock awards during the fiscal year ended December 31, 2019;

and Defendants Johnson-Mills and Warren undeservedly received approximately $41,367 and

$24,382, respectively in stock awards during the fiscal year ended December 31, 2019.

       403.    The false and misleading elements of the 2018 Proxy Statement led to, among

other things, the approval of the 2018 Proposals and the election or re-election of Defendants

Bromley, Johnson-Mills, and Warren, which allowed them to breach or continue breaching their

fiduciary duties to Brookdale.

       404.    The false and misleading elements of the 2019 Proxy Statement led to, among

other things, the approval of the 2019 Proposals and the election of Defendant Sansone and non-

party Freed which allowed them to breach their fiduciary duties to Brookdale.

       405.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.



                                              - 139 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 139 of 150 PageID #: 139
       406.     Plaintiff, on behalf of Brookdale, has no adequate remedy at law.

                                          SECOND CLAIM

                        Against Individual Defendants for Violations of
              Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

       407.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       408.     The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding Brookdale. Not only is Brookdale now defending claims that it violated

Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company

itself is also one of the largest victims of the unlawful scheme perpetrated upon Brookdale by the

Individual Defendants. With the price of its common stock trading at artificially inflated prices

due to the Individual Defendants’ misconduct, the Individual Defendants caused the Company to

repurchase nearly 10.1 million of its own shares on the open market at artificially inflated prices,

damaging Brookdale by nearly $41.1 million.

       409.     During the Relevant Period, the Individual Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to

falsify the Company’s press releases, public statements made in conference calls, and periodic

and current reports filed with the SEC.

       410.     The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue




                                                 - 140 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 140 of 150 PageID #: 140
and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about Brookdale not misleading.

       411.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of

control and authority as directors and officers of the Company, the Individual Defendants were

able to and did control the conduct complained of herein and the content of the public statements

disseminated by Brookdale. The Individual Defendants acted with scienter during the Relevant

Period, in that they either had actual knowledge of the schemes and the misrepresentations

and/or omissions of material facts set forth herein, or acted with reckless disregard for the truth

in that they failed to ascertain and to disclose the true facts, even though such facts were

available to them. The Individual Defendants were the top executives of the Company, or

received direct briefings from them, and were therefore directly responsible for the schemes set

forth herein and for the false and misleading statements and/or omissions disseminated to the

public through filings with the SEC.

       412.    In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive and/or

director of the Company, as members of the Board, each of the Individual Defendants then

serving as a director and/or officer would have signed the Company’s false and misleading Form

10-K’s filed with the SEC during the Relevant Period, including Defendants Baier, Smith,

Bumstead, Clegg, Decker, Leeds, Parrell, Petty, Seward, and Wielansky who signed the 2016 10-

K, Defendants Baier, Smith, Bromley, Bumstead, Clegg, Decker, Leeds, Seward, and Wielansky

who signed the 2017 10-K, Defendants Baier, Swain, Bromley, Bumstead, Clegg, Johnson-Mills,



                                              - 141 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 141 of 150 PageID #: 141
Seward, Warren, and Wielansky who signed the 2018 10-K, Defendants Baier, Swain, Bromley,

Bumstead, Johnson-Mills, Sansone, Warren, and Wielansky, and non-party Freed who signed the

2019 10-K.

       413.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       414.    Plaintiff on behalf of Brookdale has no adequate remedy at law.

                                         THIRD CLAIM

              Against the Individual Defendants for Violations of Section 20(a)
                              of the Securities Exchange Act of 1934

       415.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       416.    The Individual Defendants, by virtue of their positions with Brookdale and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of Brookdale

and each of its officers and directors who made the false and misleading statements alleged

herein within the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the

power and influence and exercised the same to cause Brookdale to engage in the illegal conduct

and practices complained of herein.

       417.    Plaintiff, on behalf of Brookdale, has no adequate remedy at law.

                                        FOURTH CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties

       418.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.




                                                 - 142 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 142 of 150 PageID #: 142
           419.   Each Individual Defendant owed to the Company the duty to exercise candor,

good faith, and loyalty in the management and administration of Brookdale’s business and

affairs.

           420.   Each of the Individual Defendants violated and breached his or her fiduciary

duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

           421.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties

to protect the rights and interests of Brookdale.

           422.   In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

           423.   In further breach of their fiduciary duties, the Individual Defendants either

engaged in, or allowed the Company to engage in the Misconduct.

           424.   Also in breach of their fiduciary duties owed to Brookdale, the Individual

Defendants willfully or recklessly made and/or caused the Company to make false and/or

misleading statements and/or omissions of material fact to the investing public that failed to

disclose, inter alia, that: (1) the Misconduct; (2) the Company’s commercial success was

maintained by, among other things, the Misconduct; (3) the Misconduct exposed the Company to

a greater chance of litigation and, in all likelihood, the uncovering of the Misconduct would have

a substantial adverse effect on Brookdale’s business, operations, prospects, and reputation; (4)

consequently, Brookdale’s financial performance was untenable; and (5) Brookdale failed to




                                                - 143 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 143 of 150 PageID #: 143
maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       425.    In further breach of their fiduciary duties owed to Brookdale, the Individual

Defendants willfully or recklessly caused the Company to repurchase nearly $72.5 million worth

of Company stock at artificially inflated prices.

       426.    The Individual Defendants also breached their fiduciary duty to the Company by

causing the Company to pay the Individual Defendants their annual bonuses and/or stock awards

each year that they violated the Company’s policies.

       427.    The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of Brookdale’s securities.

       428.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls

were not adequately maintained, or acted with reckless disregard for the truth, in that they caused

the Company to improperly engage in the fraudulent schemes and to fail to maintain adequate

internal controls, even though such facts were available to them. Such improper conduct was

committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of Brookdale’s securities. The Individual Defendants, in good faith, should have taken



                                               - 144 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 144 of 150 PageID #: 144
appropriate action to correct the schemes alleged herein and to prevent them from continuing to

occur.

         429.   These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

         430.   As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Brookdale has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

         431.   Plaintiff on behalf of Brookdale has no adequate remedy at law.

                                          FIFTH CLAIM

                    Against Individual Defendants for Unjust Enrichment

         432.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

         433.   By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, Brookdale.

         434.   The Individual Defendants either benefitted financially from the improper

conduct or received unjustly lucrative bonuses tied to the false and misleading statements, or

received bonuses, stock options, or similar compensation from Brookdale that was tied to the

performance or artificially inflated valuation of Brookdale, or received compensation that was

unjust in light of the Individual Defendants’ bad faith conduct.

         435.   Plaintiff, as a shareholder and a representative of Brookdale, seeks restitution

from the Individual Defendants and seeks an order from this Court disgorging all profits,

benefits, and other compensation, including from any performance-based or valuation-based

                                                 - 145 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 145 of 150 PageID #: 145
compensation, obtained by the Individual Defendants due to their wrongful conduct and breach

of their fiduciary duties.

        436.    Plaintiff on behalf of Brookdale has no adequate remedy at law.

                                          SIXTH CLAIM

                      Against Individual Defendants for Abuse of Control

        437.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

        438.    The Individual Defendants’ misconduct alleged herein constituted an abuse of

their ability to control and influence Brookdale, for which they are legally responsible.

        439.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Brookdale has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Brookdale

has sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

        440.    Plaintiff on behalf of Brookdale has no adequate remedy at law.

                                       SEVENTH CLAIM

                   Against Individual Defendants for Gross Mismanagement

        441.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

        442.    By their actions alleged herein, the Individual Defendants, either directly or

through aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties




                                                 - 146 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 146 of 150 PageID #: 146
with regard to prudently managing the assets and business of Brookdale in a manner consistent

with the operations of a publicly-held corporation.

          443.   As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Brookdale has sustained and will continue

to sustain significant damages.

          444.   As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

          445.   Plaintiff, on behalf of Brookdale, has no adequate remedy at law.

                                          EIGHTH CLAIM

                  Against Individual Defendants for Waste of Corporate Assets

          446.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

          447.   As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused Brookdale to waste valuable

corporate assets and to incur many millions of dollars of legal liability and/or costs to defend

unlawful actions. In addition, the Individual Defendants caused the Company to repurchase

shares of its own common stock at artificially inflated prices, thereby wasting the Company’s

assets.

          448.   As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

          449.   Plaintiff, on behalf of Brookdale, has no adequate remedy at law.

                                           NINTH CLAIM

                 Against Defendants Baier, Smith, and Swain for Contribution

                                                 - 147 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 147 of 150 PageID #: 147
                      Under Sections 10(b) and 21D of the Exchange Act

       450.    Plaintiff incorporates by reference and re-alleges each and every allegation set

       forth above, as though fully set forth herein.

       451.    Brookdale, along with Defendants Baier, Smith, and Swain are named as

defendants in the Securities Class Action, which asserts claims under the federal securities laws

for violations of Sections 10(b) and 20(a) of the Exchange Act, and SEC Rule 10b-5

promulgated thereunder. If and when the Company is found liable in the Securities Class Action

for these violations of the federal securities laws, the Company’s liability will be in whole or in

part due to Defendants Baier, Smith, and Swain’s willful and/or reckless violations of their

obligations as officers and/or directors of Brookdale.

       452.    Defendants Baier, Smith, and Swain, because of their positions of control and

authority as officers and/or directors of Brookdale, were able to and did, directly and/or

indirectly, exercise control over the business and corporate affairs of Brookdale, including the

wrongful acts complained of herein and in the Securities Class Action.

       453.    Accordingly, Defendants Baier, Smith, and Swain are liable under 15 U.S.C. §

78j(b), which creates a private right of action for contribution, and Section 21D of the Exchange

Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right of action for

contribution arising out of violations of the Exchange Act.

       454.    As such, Brookdale is entitled to receive all appropriate contribution or

indemnification from Defendants Baier, Smith, and Swain.

                                    PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

                                              - 148 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 148 of 150 PageID #: 148
                 (a)      Declaring that Plaintiff may maintain this action on behalf of Brookdale,

and that Plaintiff is an adequate representative of the Company;

                 (b)      Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Brookdale;

                 (c)      Determining and awarding to Brookdale the damages sustained by it as a

result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

                 (d)      Directing Brookdale and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Brookdale and its shareholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for shareholder vote the

following resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and

the following actions as may be necessary to ensure proper corporate governance policies:

            1.         a proposal to strengthen the Board’s supervision of operations and develop

                       and implement procedures for greater shareholder input into the policies and

                       guidelines of the board;

            2.         a provision to permit the shareholders of Brookdale to nominate at least five

                       candidates for election to the board; and

            3.         a proposal to ensure the establishment of effective oversight of compliance

                       with applicable laws, rules, and regulations.

                 (e)      Awarding Brookdale restitution from Individual Defendants, and each of

them;



                                                  - 149 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 149 of 150 PageID #: 149
               (f) Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g) Granting such other and further relief as the Court may deem just and proper.

                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.


Dated: October 29, 2020                            Respectfully submitted,

                                                   s/Paul Kent Bramlett
                                                   PAUL KENT BRAMLETT
                                                   TN #7387/MS#4291
                                                   ROBERT PRESTON BRAMLETT
                                                   TN #25985
                                                   Bramlett Law Offices
                                                   P. O. Box 150734
                                                   Nashville, TN 37215-0734
                                                   Telephone: 615.248.2828
                                                   Facsimile: 866.816.4116
                                                   E-mails: PKNASHLAW@aol.com
                                                            Robert@BramlettLawOffices.com
Of Counsel:

THE ROSEN LAW FIRM, P.A.                           Attorneys for Plaintiff
Phillip Kim
275 Madison Avenue, 34th Floor
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
Email: pkim@rosenlegal.com


THE BROWN LAW FIRM, P.C.
Timothy Brown
240 Townsend Square
Oyster Bay, NY 11771
Telephone: (516) 922-5427
Facsimile: (516) 344-6204
Email: tbrown@thebrownlawfirm.net



                                             - 150 -


  Case 3:20-cv-00929 Document 1 Filed 10/29/20 Page 150 of 150 PageID #: 150
